EXHIBIT 10.94

AGREEMENT OF SALE AND PURCHASE

THIS AGREEMENT OF SALE AND PURCHASE (“Agreement”) made this 25th day of
September, 2006 by and between PHELAN REALTY ASSOCIATES L.P., a limited
partnership organized under the laws of the State of California (“Phelan
Realty”), 795 FOLSOM REALTY ASSOCIATES L.P., a limited partnership organized
under the laws of the State of California (“Folsom Realty;”) each having an
address c/o Mack-Cali Realty Corporation, 11 Commerce Drive, Cranford, New
Jersey 07016 (Phelan Realty and Folsom Realty are sometimes hereinafter
collectively referred to as “Seller”) and WESTCORE PROPERTIES AC, LLC, a limited
liability company organized under the laws of the State of Delaware having an
address at 4445 Eastgate Mall, Suite 210, San Diego, California
92121(“Purchaser”).

In consideration of the mutual promises, covenants, and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser agree as follows:


ARTICLE I

DEFINITIONS


SECTION 1.1            DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE
FOLLOWING CAPITALIZED TERMS HAVE THE MEANINGS SET FORTH IN THIS SECTION 1.1:

“Additional Earnest Money Deposit” has the meaning ascribed to such term in
Section 4.1(b).

“Additional Sale Consideration” has the meaning ascribed to such term in Section
10.8.

“Additional Sale Consideration Agreement” has the meaning ascribed to such term
in Section 10.8 and shall be in the form attached hereto as Exhibit S.

“Assignment” has the meaning ascribed to such term in Section 10.3(e) and shall
be in the form attached hereto as Exhibit A.

“Assignment of Leases” has the meaning ascribed to such term in Section 10.3(c)
and shall be in the form attached hereto as Exhibit B.

“Authorities” means the various federal, state and local governmental and
quasi-governmental bodies or agencies having jurisdiction over the Real Property
and Improvements, or any portion thereof.

“Bill of Sale” has the meaning ascribed to such term in Section 10.3(b) and
shall be in the form attached hereto as Exhibit C.

“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close.

1


--------------------------------------------------------------------------------




“Certificate as to Foreign Status” has the meaning ascribed to such term in
Section 10.3(g) and shall be in the form attached as Exhibit J.

“Certifying Person” has the meaning ascribed to such term in Section 4.3(a).

“Closing” means the consummation of the purchase and sale of the Property
contemplated by this Agreement, as provided for in Article X.

“Closing Date” means the date on which the Closing of the transaction
contemplated hereby actually occurs.

“Closing Statement” has the meaning ascribed to such term in Section 10.4(a).

“Closing Surviving Obligations” means the rights, liabilities and obligations
set forth in Sections 3.2, 5.3, 5.4, 8.2, 8.3, 9.1(b), 10.4, 10.6, 11.1, 11.2,
12.1, Article XIV, 16.1, 18.2 and 18.8, and any other provisions which pursuant
to their terms survive the Closing hereunder.

“Code” has the meaning ascribed to such term in Section 4.3.

“Company California Employees” has the meaning ascribed to such term in Section
7.3.

“Confidentiality Agreement” means that certain Confidentiality Agreement dated
August 28, 2006 between Purchaser and Mack-Cali Realty Corporation, the manager
of the Real Property.

“Deed” has the meaning ascribed to such term in Section 10.3(a).

“Delinquent Rental” has the meaning ascribed to such term in Section 10.4(b).

“Documents” has the meaning ascribed to such term in Section 5.2(a).

“Earnest Money Deposit” has the meaning ascribed to such term in Section 4.1.

“Effective Date” means the latest date on which this Agreement has been executed
and delivered by Seller or Purchaser.

“Environmental Laws” means each and every federal, state, county and municipal
statute, ordinance, rule, regulation, code, order, requirement, directive,
binding written interpretation and binding written policy pertaining to
Hazardous Substances issued by any Authorities and in effect as of the date of
this Agreement with respect to or which otherwise pertains to or affects the
Real Property or the Improvements, or any portion thereof, the use, ownership,
occupancy or operation of the Real Property or the Improvements, or any portion
thereof, or Purchaser, and as same have been amended, modified or supplemented
from time to time prior to the Effective Date, including but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. § 9601 et seq.), the Hazardous Substances Transportation Act (49 U.S.C. §
1802 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended by the Hazardous and Solid Wastes

2


--------------------------------------------------------------------------------




Amendments of 1984, the Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Safe Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean Water Act (33
U.S.C. § 1321 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Solid
Waste Disposal Act (42 U.S.C. § 6901 et seq.), the Toxic Substances Control Act
(15 U.S.C. § 2601 et seq.), the Emergency Planning and Community Right-to-Know
Act of 1986 (42 U.S.C. § 11001 et seq.), the Radon Gas and Indoor Air Quality
Research Act of 1986 (42 U.S.C. § 7401 et seq.), the National Environmental
Policy Act (42 U.S.C. § 4321 et seq.), the Superfund Amendment Reauthorization
Act of 1986 (42 U.S.C. § 9601 et seq.), the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.) (collectively, the “Environmental Statutes”), and any
and all rules and regulations which have become effective prior to the date of
this Agreement under any and all of the Environmental Statutes.

“Escrow Agent” means LandAmerica Commercial Services, having an address at One
Market, Spear Tower, Suite 1850, San Francisco, California, Attn: Carol Carozza.

“Existing Survey” means Seller’s existing surveys of the Real Property as listed
on Exhibit H.

“Extension Deposit” has the meaning ascribed to such term in Section 10.1

“Evaluation Period” means the period ending at 5:00 p.m. Eastern time on October
23, 2006.

“Governmental Regulations” means all statutes, ordinances, rules and regulations
of the Authorities applicable to Seller or the use or operation of the Real
Property or the Improvements or any portion thereof.

“Hazardous Substances” means (a) asbestos, radon gas, mold and urea formaldehyde
foam insulation, (b) any solid, liquid, gaseous or thermal contaminant,
including smoke vapor, soot, fumes, acids, alkalis, chemicals, petroleum
products or byproducts, polychlorinated biphenyls, phosphates, lead or other
heavy metals and chlorine, (c) any solid or liquid waste (including, without
limitation, hazardous waste), hazardous air pollutant, hazardous substance,
hazardous chemical substance and mixture, toxic substance, pollutant, pollution,
regulated substance and contaminant, and/or (d) any other chemical, material or
substance, the use or presence of which, or exposure to the use or presence of
which, is prohibited, limited or regulated by any Environmental Laws.

“Improvements” means all buildings, structures, fixtures, parking areas and
other improvements located on the Real Property.

“Intangible Property” means all of Seller’s right, title and interest, to the
extent assignable or transferable and to the extent not otherwise specifically
excluded pursuant to this Agreement, in and to all other intangible rights,
titles, interests, privileges and appurtenances owned by Seller and exclusively
related to or used exclusively in connection with the ownership, use or
operation of the Real Property or the Improvements, including, without
limitation, digital property management data, digital operating statement and
expense data, all rights, claims and causes of action Seller may have against
governmental authorities, present and former owners of adjacent or neighboring
land, former owners of the Property, present and former tenants of the

3


--------------------------------------------------------------------------------




Property, contractors and material suppliers, and architects, engineers and
contractors in connection with the design or construction of the Improvements,
except to the extent that any such right, claim and cause of action pertains to
monies owed to Seller for the period prior to closing and except for any right,
claim and cause of action that Seller may choose to assert, in its sole
discretion, as a counterclaim against a claim or cause of action asserted by or
in connection with services provided by any of the foregoing individuals or
entities.

“Initial Earnest Money Deposit” has the meaning ascribed to such term in Section
4.1(a).

“Kiosk Lease” means all of the leases and other agreements with Kiosk Tenants
with respect to the use and occupancy of the Real Property at Phelan.

“Kiosk Tenants” means those Tenants in Phelan who occupy less than 1,500 square
feet of space in the building.

“Lease Schedule” means Seller’s most current lease schedule, which is attached
as Exhibit F.

“Leases” means all of the leases and other agreements with Tenants with respect
to the use and occupancy of the Real Property, together with all renewals and
modifications thereof, if any, all guaranties thereof, if any, and any new
leases and lease guaranties entered into after the Effective Date.

“Licensee Parties” has the meaning ascribed to such term in Section 5.1.

“Licenses and Permits” means, collectively, all of Seller’s right, title and
interest, to the extent assignable, in and to licenses, permits, certificates of
occupancy, approvals, dedications, subdivision maps and entitlements now or
hereafter issued, approved or granted by the Authorities in connection with the
Real Property and the Improvements, together with all renewals and modifications
thereof.

“Major Tenant” means any Tenant leasing at least 25,000 square feet of space at
the Property, in the aggregate.

 “New Tenant Costs” has the meaning ascribed to such term in Section 10.4(e).

“Operating Expenses” has the meaning ascribed to such term in Section 10.4(c).

“Permitted Exceptions” has the meaning ascribed to such term in Section 6.2(a).

“Permitted Outside Parties” has the meaning ascribed to such term in
Section 5.2(b).

“Personal Property” means all of Seller’s right, title and interest in and to
all equipment, appliances, tools, supplies, machinery, artwork, furnishings and
other tangible personal property attached to, appurtenant to, located, as of the
Effective Date, in and used in connection with the ownership or operation of the
Improvements, and Seller’s management offices at the Real Property and situated
at the Property at the time of Closing, but specifically excluding all

4


--------------------------------------------------------------------------------




personal property leased by or licensed to Seller or owned by tenants or others
and software and other personal property that is proprietary or confidential in
nature.

“Property” has the meaning ascribed to such term in Section 2.1.

“Proration Items” has the meaning ascribed to such term in Section 10.4(a).

“Purchase Price” has the meaning ascribed to such term in Section 3.1.

“Purchaser’s Affiliates” means any past, present or future: (i) shareholder,
partner, member, manager or owner of Purchaser; (ii) entity in which Purchaser
or any past, present or future shareholder, partner, member, manager or owner of
Purchaser has or had an interest; (iii) entity that, directly or indirectly,
controls, is controlled by or is under common control with Purchaser; and
(iv) the heirs, executors, administrators, personal or legal representatives,
successors and assigns of any or all of the foregoing.

“Purchaser’s Information” has the meaning ascribed to such term in
Section 5.3(c).

“Real Property” means those certain parcels of real property located at 760
Market Street, San Francisco, California (“Phelan”) and 795 Folsom Street, San
Francisco, California (“Folsom”), all as more particularly described in the
legal descriptions attached hereto and made a part hereof as Exhibit  D,
together with all of Seller’s right, title and interest, if any, in and to the
appurtenances pertaining thereto, including but not limited to Seller’s right,
title and interest in and to the adjacent streets, alleys and right-of-ways, and
any easement rights, air rights, subsurface development rights and water rights.

“Rental” has the meaning ascribed to such term in Section 10.4(b), and same are
“Delinquent” in accordance with the meaning ascribed to such term in
Section 10.4(b).

“Scheduled Closing Date” means the thirtieth (30th) day after expiration of the
Evaluation Period, but subject to a thirty-day extension option pursuant to
Section 10.1 below.

“Security Deposits” means all security deposits held by Seller, as landlord, and
not previously applied to the obligations of a Tenant under its Lease, to the
extent Purchaser receives a credit therefor pursuant to Section 10.4 of this
Agreement.

“Seller’s Affiliates” means any past, present or future: (i) shareholder,
partner, member, manager or owner of Seller; (ii) entity in which Seller or any
past, present or future shareholder, partner, member, manager or owner of Seller
has or had an interest; (iii) entity that, directly or indirectly, controls, is
controlled by or is under common control with Seller and (iv) the heirs,
executors, administrators, personal or legal representatives, successors and
assigns of any or all of the foregoing.

“Seller’s Knowledge” means the present actual (as opposed to constructive or
imputed) knowledge solely of Robert Drabkin (“Drabkin”), Regional Director, and
Diane Murphy, (“Murphy”), Director of Property Management, Mack-Cali Realty
Corporation (“MCRC”), the managing agent for Seller, without any independent
investigation or inquiry whatsoever; provided that with respect to the
representations and warranties set forth in Sections 8.1(a)

5


--------------------------------------------------------------------------------




through 8.1(f), inclusive, and 8.1(k) of this Agreement, “Seller’s Knowledge”
means the present actual (as opposed to constructive or imputed) knowledge of
Drabkin, Murphy, Mitchell E. Hersh, President and Chief Executive Officer of
MCRC, Roger W. Thomas, Executive Vice President and General Counsel of MCRC and
Daniel J. Wagner, Vice President and Senior Associate General Counsel of MCRC,
without any independent investigation or inquiry whatsoever, but without any
personal liability whatsoever.

“Service Contracts” means all of Seller’s right, title and interest, to the
extent assignable, in all service agreements, maintenance contracts, equipment
leasing agreements, warranties, guarantees, bonds, open purchase orders and
other contracts for the provision of labor, services, materials or supplies
relating solely to the Real Property, Improvements or Personal Property and
under which Seller is currently paying for services rendered in connection with
the Property, as listed and described on Exhibit E attached hereto, together
with all renewals, supplements, amendments and modifications thereof, and any
new such agreements entered into after the Effective Date, to the extent
permitted by Section 7.1; provided however, “Service Contracts” shall not
include contracts with Seller’s affiliates, including, without limitation,
leasing, construction, management and development contracts with Seller’s
affiliates.

“Significant Portion” means, for purposes of the casualty provisions set forth
in Article XI hereof, damage by fire or other casualty to the Real Property and
the Improvements or a portion thereof, the cost of which to repair would exceed
five percent (5%) of the Purchase Price in the aggregate.

“Survey Objection” has the meaning ascribed to such term in Section 6.1.

“Tenants” means the tenants or users of the Real Property and Improvements who
are parties to the Leases.

“Tenant Notice Letters” has the meaning ascribed to such term in
Section 10.2(e), and are to be delivered by Purchaser to Tenants pursuant to
Section 10.6.

“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 5.2, 5.3, 5.4, 12.1, Articles XIII and XIV,
16.1, 18.2 and 18.8, and any other provisions which pursuant to their terms
survive any termination of this Agreement.

“Title Commitment” has the meaning ascribed to such term in Section 6.2(a).

“Title Company” means Lawyers Title Insurance Corporation.

“Title Objections” has the meaning ascribed to such term in Section 6.2(a).

“Title Policy” has the meaning ascribed to such term in Section 6.2(a).

“Updated Survey” has the meaning ascribed to such term in Section 6.1.


SECTION 1.2            REFERENCES: EXHIBITS AND SCHEDULES.  EXCEPT AS OTHERWISE
SPECIFICALLY INDICATED, ALL REFERENCES IN THIS AGREEMENT TO ARTICLES OR SECTIONS
REFER TO ARTICLES OR SECTIONS OF THIS AGREEMENT, AND ALL REFERENCES TO EXHIBITS
OR SCHEDULES REFER TO EXHIBITS OR SCHEDULES

6


--------------------------------------------------------------------------------





ATTACHED HERETO, ALL OF WHICH EXHIBITS AND SCHEDULES ARE INCORPORATED INTO, AND
MADE A PART OF, THIS AGREEMENT BY REFERENCE. THE WORDS “HEREIN,” “HEREOF,”
“HEREINAFTER” AND WORDS AND PHRASES OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS
A WHOLE AND NOT TO ANY PARTICULAR SECTION OR ARTICLE.


ARTICLE II

AGREEMENT OF PURCHASE AND SALE


SECTION 2.1            AGREEMENT.  SELLER HEREBY AGREES TO SELL, CONVEY AND
ASSIGN TO PURCHASER, AND PURCHASER HEREBY AGREES TO PURCHASE AND ACCEPT FROM
SELLER, ON THE CLOSING DATE AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, ALL OF THE FOLLOWING (INDIVIDUALLY AND COLLECTIVELY, THE “PROPERTY”):


(A)           THE REAL PROPERTY;


(B)           THE IMPROVEMENTS;


(C)           THE PERSONAL PROPERTY;


(D)           THE INTANGIBLE PROPERTY;


(E)           ALL OF SELLER’S RIGHT, TITLE AND INTEREST AS LESSOR IN AND TO THE
LEASES AND, SUBJECT TO THE TERMS OF THE RESPECTIVE APPLICABLE LEASES, THE
SECURITY DEPOSITS; AND


(F)            TO THE EXTENT ASSIGNABLE, THE SERVICE CONTRACTS AND THE LICENSES
AND PERMITS.  ALL RIGHT, TITLE AND INTEREST IN AND TO THE NAMES, TRADEMARKS AND
SERVICEMARKS OF SELLER AND MCRC, INCLUDING BUT NOT LIMITED TO THE RIGHT TO USE
THE NAME “MACK-CALI”, ARE EXCLUDED FROM THE PROPERTY.


SECTION 2.2            INDIVISIBLE ECONOMIC PACKAGE.  PURCHASER HAS NO RIGHT TO
PURCHASE, AND SELLER HAS NO OBLIGATION TO SELL, LESS THAN ALL OF THE PROPERTY,
IT BEING THE EXPRESS AGREEMENT AND UNDERSTANDING OF PURCHASER AND SELLER THAT,
AS A MATERIAL INDUCEMENT TO SELLER AND PURCHASER TO ENTER INTO THIS AGREEMENT,
PURCHASER HAS AGREED TO PURCHASE, AND SELLER HAS AGREED TO SELL, ALL OF THE
PROPERTY, SUBJECT TO AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.


ARTICLE III

CONSIDERATION


SECTION 3.1            PURCHASE PRICE.  THE PURCHASE PRICE FOR THE PROPERTY (THE
“PURCHASE PRICE”) SHALL BE ONE HUNDRED TWENTY-SIX MILLION DOLLARS ($126,000,000)
IN LAWFUL CURRENCY OF THE UNITED STATES OF AMERICA, PAYABLE AS PROVIDED IN
SECTION 3.3.  THE PURCHASE PRICE SHALL BE ALLOCATED AMONG THE REAL PROPERTY AND
IMPROVEMENTS IN ACCORDANCE WITH THE COLUMN IDENTIFIED AS “PURCHASE PRICE
ALLOCATION” ON EXHIBIT K.  NO PORTION OF THE PURCHASE PRICE SHALL BE ALLOCATED
TO THE PERSONAL PROPERTY UNLESS OTHERWISE AGREED BY SELLER AND PURCHASER.


SECTION 3.2            ASSUMPTION OF OBLIGATIONS; ADDITIONAL PURCHASE PRICE
CONSIDERATION.  AS ADDITIONAL CONSIDERATION FOR THE PURCHASE AND SALE OF THE
PROPERTY, AT CLOSING PURCHASER WILL (I) ASSUME THE COVENANTS AND OBLIGATIONS OF
SELLER PURSUANT TO THE LEASES, SERVICE CONTRACTS AND LICENSES AND PERMITS,
SUBJECT TO CERTAIN LIMITATIONS AS MORE FULLY SET FORTH IN THIS AGREEMENT,

7


--------------------------------------------------------------------------------





INCLUDING WITHOUT LIMITATION, THE EXHIBITS HERETO AND (II) OFFER TO HIRE THE
COMPANY CALIFORNIA EMPLOYEES AT THE SAME BASE SALARY AND BONUS COMPENSATION
(OTHER THAN STOCK) AS ARE IN EXISTENCE PRIOR TO CLOSING AS MORE FULLY SET FORTH
IN SECTION 7.3 BELOW.  IN ADDITION, SHOULD PURCHASER, ITS ASSIGNS OR AFFILIATES,
INITIATE THE CONVERSION OF PHELAN INTO A RESIDENTIAL CONDOMINIUM AT ANY TIME
WITHIN THE THREE (3) YEAR PERIOD FOLLOWING THE CLOSING, THEN PURCHASER OR SUCH
ASSIGNEE OR AFFILIATE, AS THE CASE MAY BE, SHALL PAY TO SELLER AS ADDITIONAL
PURCHASE PRICE CONSIDERATION WITH RESPECT TO PHELAN AN AMOUNT EQUAL TO THE
LESSER OF TEN PERCENT (10%) OF THE NET PROFITS REALIZED AS A RESULT OF SUCH
CONVERSION AND FIVE MILLION DOLLARS ($5,000,000), AS MORE FULLY SET FORTH IN
SECTION 10.8 BELOW.


SECTION 3.3            METHOD OF PAYMENT OF PURCHASE PRICE.  NO LATER THAN 2:00
P.M. EASTERN TIME ON THE CLOSING DATE, PURCHASER SHALL PAY THE PURCHASE PRICE
(LESS THE EARNEST MONEY DEPOSIT), TOGETHER WITH ALL OTHER COSTS AND AMOUNTS TO
BE PAID BY PURCHASER AT THE CLOSING PURSUANT TO THE TERMS OF THIS AGREEMENT
(“PURCHASER’S COSTS”), BY FEDERAL RESERVE WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS TO THE ACCOUNT OF ESCROW AGENT.  ESCROW AGENT, FOLLOWING AUTHORIZATION BY
THE PARTIES AT CLOSING, SHALL, PRIOR TO 3:00 P.M. EASTERN TIME (I) PAY TO SELLER
BY FEDERAL RESERVE WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT
DESIGNATED BY SELLER, THE PURCHASE PRICE, LESS ANY COSTS OR OTHER AMOUNTS TO BE
PAID BY SELLER AT CLOSING PURSUANT TO THE TERMS OF THE CLOSING STATEMENT
EXECUTED BY SELLER AND PURCHASER, (II) PAY TO THE APPROPRIATE PAYEES OUT OF THE
PROCEEDS OF CLOSING PAYABLE TO SELLER ALL COSTS AND AMOUNTS TO BE PAID BY SELLER
AT CLOSING PURSUANT TO THE TERMS OF THE EXECUTED CLOSING STATEMENT, AND
(III) PAY PURCHASER’S COSTS TO THE APPROPRIATE PAYEES AT CLOSING PURSUANT TO THE
TERMS OF THE EXECUTED CLOSING STATEMENT.


ARTICLE IV

EARNEST MONEY DEPOSIT
AND ESCROW INSTRUCTIONS


SECTION 4.1            THE EARNEST MONEY DEPOSIT AND INDEPENDENT CONTRACT
CONSIDERATION.


(A)           ON OR BEFORE ONE (1) BUSINESS DAY AFTER THE EFFECTIVE DATE,
PURCHASER SHALL DEPOSIT WITH THE ESCROW AGENT, BY FEDERAL RESERVE WIRE TRANSFER
OF IMMEDIATELY AVAILABLE FUNDS, THE SUM OF FIVE HUNDRED THOUSAND DOLLARS
($500,000.00) AS THE EARNEST MONEY DEPOSIT ON ACCOUNT OF THE PURCHASE PRICE (THE
“INITIAL EARNEST MONEY DEPOSIT”).  TIME IS OF THE ESSENCE WITH RESPECT TO THE
DEPOSIT OF THE INITIAL EARNEST MONEY DEPOSIT.  THE INITIAL EARNEST MONEY DEPOSIT
SHALL BE HELD BY THE ESCROW AGENT IN A SOLE ORDER ESCROW ACCOUNT IN THE
PURCHASER’S NAME AS A DEPOSIT AGAINST THE PURCHASE PRICE IN ACCORDANCE WITH THE
TERMS AND PROVISIONS OF THIS AGREEMENT.  IN FURTHERANCE OF THE FOREGOING, IN THE
EVENT PURCHASER SO INSTRUCTS ESCROW AGENT ON OR PRIOR TO THE EXPIRATION OF THE
EVALUATION PERIOD, ESCROW AGENT AGREES THAT IT SHALL NOT BE PERMITTED TO, AND
SHALL NOT, FOLLOW ANY CONFLICTING INSTRUCTIONS GIVEN BY SELLER OR ANY THIRD
PARTY AS TO THE DISPOSITION OF THE INITIAL EARNEST MONEY DEPOSIT BUT SHALL
INSTEAD FOLLOW ONLY THE INSTRUCTIONS OF PURCHASER IN CONNECTION THEREWITH. 
SELLER AGREES IN SUCH INSTANCE NOT TO DELIVER ANY CONFLICTING INSTRUCTIONS TO
ESCROW AGENT FOR ANY REASON.  IF THE AGREEMENT IS NOT TERMINATED ON OR PRIOR TO
THE EXPIRATION OF THE EVALUATION PERIOD, THE INITIAL EARNEST MONEY DEPOSIT SHALL
BE TRANSFERRED BY THE ESCROW AGENT TO A JOINT ESCROW ACCOUNT FOR THE BENEFIT OF
PURCHASER AND SELLER.

8


--------------------------------------------------------------------------------



(B)           IF PURCHASER DOES NOT TERMINATE THIS AGREEMENT PURSUANT TO SECTION
5.3(C) BELOW, THEN ON OR BEFORE ONE (1) BUSINESS DAY AFTER THE EXPIRATION OF THE
EVALUATION PERIOD, PURCHASER SHALL, IN ADDITION TO THE EARNEST MONEY DEPOSIT,
DEPOSIT WITH ESCROW AGENT, BY FEDERAL RESERVE WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS, TWO MILLION DOLLARS ($2,000,000.00) AS AN ADDITIONAL EARNEST
MONEY DEPOSIT ON ACCOUNT OF THE PURCHASE PRICE (THE “ADDITIONAL EARNEST MONEY
DEPOSIT”).  TIME IS OF THE ESSENCE WITH RESPECT TO THE PAYMENT OF THE ADDITIONAL
EARNEST MONEY DEPOSIT.  THE INITIAL EARNEST MONEY DEPOSIT AND ADDITIONAL EARNEST
MONEY DEPOSIT ARE HEREINAFTER REFERRED TO INDIVIDUALLY AND COLLECTIVELY AS THE
“EARNEST MONEY DEPOSIT”.


SECTION 4.2            ESCROW INSTRUCTIONS.  THE EARNEST MONEY DEPOSIT SHALL BE
HELD IN ESCROW BY THE ESCROW AGENT IN AN INTEREST-BEARING ACCOUNT, IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 4.1 AND ARTICLE XVII.  IN THE EVENT THIS
AGREEMENT IS NOT TERMINATED BY PURCHASER PURSUANT TO THE TERMS HEREOF BY THE END
OF THE EVALUATION PERIOD IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.3(C)
HEREIN, THE EARNEST MONEY DEPOSIT AND THE INTEREST EARNED THEREON SHALL BECOME
NON-REFUNDABLE TO PURCHASER EXCEPT IN THOSE INSTANCES EXPRESSLY SET FORTH IN
THIS AGREEMENT.  IN THE EVENT THIS AGREEMENT IS TERMINATED BY PURCHASER PRIOR TO
THE EXPIRATION OF THE EVALUATION PERIOD, THE EARNEST MONEY DEPOSIT, TOGETHER
WITH ALL INTEREST EARNED THEREON, SHALL BE REFUNDED TO PURCHASER.


SECTION 4.3            DESIGNATION OF CERTIFYING PERSON.  IN ORDER TO ASSURE
COMPLIANCE WITH THE REQUIREMENTS OF SECTION 6045 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), AND ANY RELATED REPORTING REQUIREMENTS OF THE
CODE, THE PARTIES HERETO AGREE AS FOLLOWS:


(A)           PROVIDED THE ESCROW AGENT SHALL EXECUTE A STATEMENT IN WRITING (IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE PARTIES HEREUNDER) PURSUANT TO
WHICH IT AGREES TO ASSUME ALL RESPONSIBILITIES FOR INFORMATION REPORTING
REQUIRED UNDER SECTION 6045(E) OF THE CODE, SELLER AND PURCHASER SHALL DESIGNATE
THE ESCROW AGENT AS THE PERSON TO BE RESPONSIBLE FOR ALL INFORMATION REPORTING
UNDER SECTION 6045(E) OF THE CODE (THE “CERTIFYING PERSON”).  IF THE ESCROW
AGENT REFUSES TO EXECUTE A STATEMENT PURSUANT TO WHICH IT AGREES TO BE THE
CERTIFYING PERSON, SELLER AND PURCHASER SHALL AGREE TO APPOINT ANOTHER THIRD
PARTY AS THE CERTIFYING PERSON.


(B)           SELLER AND PURCHASER EACH HEREBY AGREE:

(I)            TO PROVIDE TO THE CERTIFYING PERSON ALL INFORMATION AND
CERTIFICATIONS REGARDING SUCH PARTY, AS REASONABLY REQUESTED BY THE CERTIFYING
PERSON OR OTHERWISE REQUIRED TO BE PROVIDED BY A PARTY TO THE TRANSACTION
DESCRIBED HEREIN UNDER SECTION 6045 OF THE CODE; AND

(II)           TO PROVIDE TO THE CERTIFYING PERSON SUCH PARTY’S TAXPAYER
IDENTIFICATION NUMBER AND A STATEMENT (ON INTERNAL REVENUE SERVICE FORM W-9 OR
AN ACCEPTABLE SUBSTITUTE FORM, OR ON ANY OTHER FORM THE APPLICABLE CURRENT OR
FUTURE CODE SECTIONS AND REGULATIONS MIGHT REQUIRE AND/OR ANY FORM REQUESTED BY
THE CERTIFYING PERSON), SIGNED UNDER PENALTIES OF PERJURY, STATING THAT THE
TAXPAYER IDENTIFICATION NUMBER SUPPLIED BY SUCH PARTY TO THE CERTIFYING PERSON
IS CORRECT.

9


--------------------------------------------------------------------------------





ARTICLE V

INSPECTION OF PROPERTY


SECTION 5.1            INSPECTION PERIOD.  FROM AND AFTER THE DATE OF THIS
AGREEMENT, PURCHASER AND ITS AUTHORIZED AGENTS AND REPRESENTATIVES (FOR PURPOSES
OF THIS ARTICLE V, THE “LICENSEE PARTIES”) SHALL HAVE THE RIGHT, SUBJECT TO THE
RIGHT OF THE TENANTS, TO ENTER UPON THE REAL PROPERTY AT ALL REASONABLE TIMES
DURING NORMAL BUSINESS HOURS TO PERFORM AN INSPECTION OF THE PROPERTY. 
PURCHASER WILL PROVIDE TO SELLER NOTICE OF THE INTENTION OF PURCHASER OR THE
OTHER LICENSEE PARTIES TO ENTER THE REAL PROPERTY AT LEAST 24 HOURS PRIOR TO
SUCH INTENDED ENTRY AND SPECIFY THE INTENDED PURPOSE THEREFOR AND THE
INSPECTIONS AND EXAMINATIONS CONTEMPLATED TO BE MADE AND WITH WHOM ANY LICENSEE
PARTY WILL COMMUNICATE.  AT SELLER’S OPTION, SELLER MAY BE PRESENT FOR ANY SUCH
ENTRY AND INSPECTION. PURCHASER SHALL NOT COMMUNICATE WITH OR CONTACT ANY OF THE
TENANTS OR ANY OF THE AUTHORITIES WITHOUT THE PRIOR WRITTEN CONSENT OF SELLER,
NOT TO BE UNREASONABLY WITHHELD.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, NO PHYSICAL TESTING OR SAMPLING SHALL BE CONDUCTED DURING ANY
SUCH ENTRY BY PURCHASER OR ANY LICENSEE PARTY UPON THE REAL PROPERTY WITHOUT
SELLER’S SPECIFIC PRIOR WRITTEN CONSENT, SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.  NOTWITHSTANDING THE FOREGOING, PURCHASER
SHALL HAVE THE RIGHT TO COMMUNICATE WITH THE AUTHORITIES IN ORDER TO CONFIRM THE
ZONING REQUIREMENTS APPLICABLE TO THE PROPERTY AND TO VERIFY WHETHER THERE ARE
ANY VIOLATIONS OF RECORD WITH RESPECT TO THE PROPERTY; PROVIDED, HOWEVER, THAT,
WITHOUT SELLER’S CONSENT, PURCHASER SHALL NOT AUTHORIZE OR REQUEST ANY
INSPECTION OR MAKE ANY INQUIRIES THAT WOULD REQUIRE AN INSPECTION OF THE
PROPERTY BY ANY OF THE AUTHORITIES.  TIME IS OF THE ESSENCE WITH RESPECT TO THE
PROVISIONS OF THIS SECTION 5.1.


SECTION 5.2            DOCUMENT REVIEW.


(A)           DURING THE EVALUATION PERIOD, PURCHASER AND THE LICENSEE PARTIES
SHALL HAVE THE RIGHT TO REVIEW AND INSPECT, AT PURCHASER’S SOLE COST AND
EXPENSE, COPIES OF ALL OF THE FOLLOWING TO THE EXTENT THAT, TO SELLER’S
KNOWLEDGE, SUCH ITEMS ARE IN SELLER’S POSSESSION OR CONTROL (COLLECTIVELY, THE
“DOCUMENTS”): ALL EXISTING ENVIRONMENTAL AND ENGINEERING REPORTS AND STUDIES
PREPARED FOR SELLER WITH RESPECT TO THE PROPERTY, REAL ESTATE TAX BILLS,
TOGETHER WITH ASSESSMENTS (SPECIAL OR OTHERWISE), AD VALOREM AND PERSONAL
PROPERTY TAX BILLS COVERING THE PERIOD OF SELLER’S OWNERSHIP OF THE PROPERTY;
CURRENT OPERATING STATEMENTS AND HISTORICAL OPERATING INFORMATION RELATED TO THE
PROPERTY FOR THE PAST THREE YEARS CONFIRMING COLLECTED INCOME, OPERATING
EXPENSES, CAPITAL EXPENDITURES, COMMISSIONS AND FEES, TOGETHER WITH RELATED
CORRESPONDENCE, NOTICES, EXISTING AUDITS, REAL ESTATE AND PERSONAL PROPERTY TAX
FILINGS AND REAL ESTATE TAX APPEAL FILES (WHICH MAY BE MADE AVAILABLE BY SELLER
FOR REVIEW AT THE OFFICES OF SELLER’S TAX APPEAL CONSULTANT IN CALIFORNIA),
CONTRACTS, AND ASSOCIATED BOOKS AND RECORDS; TENANT LEDGERS, YEAR-TO-DATE
OPERATING STATEMENTS, OPERATING AND OTHER EXPENSE RECONCILIATIONS AND WRITTEN
COMMUNICATIONS WITH TENANTS REGARDING SAME; EVIDENCE OF SELLER’S PROPERTY
INSURANCE; DOCUMENTATION PERTAINING TO THE REGISTRATION OF STORAGE TANKS AND
INVENTORY RECORDS WITH RESPECT TO SUCH TANKS; AN INVENTORY LIST OF THE PERSONAL
PROPERTY; THE LEASES, LEASE FILES, SERVICE CONTRACTS, LICENSES AND PERMITS;
ASSESSMENT DISTRICT INFORMATION; ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL
CORRESPONDENCE OR OTHER DOCUMENTATION AND NOTICES RELATED TO USE, ZONING,
BUILDING CODE OR ANY OTHER REGULATORY MATTER; CONSTRUCTION PLANS AND
SPECIFICATIONS; AND SITE PLANS AND ALL ASSOCIATED DRAWINGS, MODIFICATIONS, AND
ADDITIONS FOR THE PROPERTY; AND COPIES OF PERMITS AND SOILS REPORTS, HAZARDOUS
MATERIALS PERMITS, FIRE SPRINKLER RATINGS, AND ELECTRICAL RATINGS; CONTRACTS AND
PLANS RELATING TO THE WORK DESCRIBED ON EXHIBIT R AND ANY OTHER DOCUMENTS
REASONABLY REQUESTED BY PURCHASER TO THE EXTENT IN SELLER’S POSSESSION OR
CONTROL .  SUCH INSPECTIONS SHALL OCCUR AT A LOCATION OR LOCATIONS SELECTED BY
SELLER, WHICH MAY BE AT SELLER’S OFFICES IN SAN FRANCISCO, CALIFORNIA, IN MCRC’S
OFFICE IN DENVER, COLORADO, AT THE REAL PROPERTY OR PURCHASER’S

10


--------------------------------------------------------------------------------




office in San Diego, California to the extent Seller delivers any such Documents
to Purchaser physically or electronically, or a combination of the foregoing
locations.  Purchaser shall not have the right to review or inspect materials
not directly related to the leasing, maintenance and/or management of the
Property, including, without limitation, all of Seller’s internal memoranda,
financial projections, budgets, appraisals, proposals for work not actually
undertaken, accounting and tax records and similar proprietary, elective or
confidential information.

 


(B)           PURCHASER ACKNOWLEDGES THAT ANY AND ALL OF THE DOCUMENTS MAY BE
PROPRIETARY AND CONFIDENTIAL IN NATURE AND HAVE BEEN PROVIDED TO PURCHASER
SOLELY TO ASSIST PURCHASER IN DETERMINING THE DESIRABILITY OF PURCHASING THE
PROPERTY.  SUBJECT ONLY TO THE PROVISIONS OF ARTICLE XII, PURCHASER AGREES NOT
TO DISCLOSE THE CONTENTS OF THE DOCUMENTS OR ANY OF THE PROVISIONS, TERMS OR
CONDITIONS CONTAINED THEREIN TO ANY PARTY OUTSIDE OF PURCHASER’S ORGANIZATION
OTHER THAN ITS ATTORNEYS, EXISTING AND PROSPECTIVE PARTNERS, ACCOUNTANTS,
EXISTING AND PROSPECTIVE LENDERS, INVESTORS OR THE LICENSEE PARTIES
(COLLECTIVELY, FOR PURPOSES OF THIS SECTION 5.2(B), THE “PERMITTED OUTSIDE
PARTIES”).  PURCHASER FURTHER AGREES THAT WITHIN ITS ORGANIZATION, OR AS TO THE
PERMITTED OUTSIDE PARTIES, THE DOCUMENTS WILL BE DISCLOSED AND EXHIBITED ONLY TO
THOSE PERSONS WITHIN PURCHASER’S ORGANIZATION OR TO THOSE PERMITTED OUTSIDE
PARTIES WHO ARE RESPONSIBLE FOR DETERMINING THE DESIRABILITY OF PURCHASER’S
ACQUISITION OF THE PROPERTY.  PURCHASER FURTHER ACKNOWLEDGES THAT THE DOCUMENTS
AND OTHER INFORMATION RELATING TO THE LEASING ARRANGEMENTS BETWEEN SELLER AND
TENANTS ARE PROPRIETARY AND CONFIDENTIAL IN NATURE.  PURCHASER AGREES NOT TO
DIVULGE THE CONTENTS OF SUCH DOCUMENTS AND OTHER INFORMATION EXCEPT IN STRICT
ACCORDANCE WITH THE CONFIDENTIALITY STANDARDS SET FORTH IN THIS SECTION 5.2 AND
ARTICLE XII.  IN PERMITTING PURCHASER AND THE PERMITTED OUTSIDE PARTIES TO
REVIEW THE DOCUMENTS AND OTHER INFORMATION TO ASSIST PURCHASER, SELLER HAS NOT
WAIVED ANY PRIVILEGE OR CLAIM OF CONFIDENTIALITY WITH RESPECT THERETO, AND NO
THIRD PARTY BENEFITS OR RELATIONSHIPS OF ANY KIND, EITHER EXPRESS OR IMPLIED,
HAVE BEEN OFFERED, INTENDED OR CREATED BY SELLER, AND ANY SUCH CLAIMS ARE
EXPRESSLY REJECTED BY SELLER AND WAIVED BY PURCHASER AND THE PERMITTED OUTSIDE
PARTIES, FOR WHOM, BY ITS EXECUTION OF THIS AGREEMENT, PURCHASER IS ACTING AS AN
AGENT WITH REGARD TO SUCH WAIVER.


(C)           PURCHASER ACKNOWLEDGES THAT SOME OF THE DOCUMENTS MAY HAVE BEEN
PREPARED BY THIRD PARTIES AND MAY HAVE BEEN PREPARED PRIOR TO SELLER’S OWNERSHIP
OF THE PROPERTY.   EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR THE
DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER UNDER SECTION 10 HEREOF (THE
“CLOSING DOCUMENTS”), PURCHASER HEREBY ACKNOWLEDGES THAT SELLER HAS NOT MADE AND
DOES NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING THE TRUTH, ACCURACY OR
COMPLETENESS OF THE DOCUMENTS OR THE SOURCES THEREOF.  SELLER HAS NOT UNDERTAKEN
ANY INDEPENDENT INVESTIGATION AS TO THE TRUTH, ACCURACY OR COMPLETENESS OF THE
DOCUMENTS AND IS PROVIDING THE DOCUMENTS SOLELY AS AN ACCOMMODATION TO
PURCHASER.


SECTION 5.3            ENTRY AND INSPECTION OBLIGATIONS; TERMINATION OF
AGREEMENT.


(A)           PURCHASER AGREES THAT IN ENTERING UPON AND INSPECTING OR EXAMINING
THE PROPERTY, PURCHASER AND THE OTHER LICENSEE PARTIES WILL NOT UNREASONABLY
DISTURB THE TENANTS OR INTERFERE WITH THE USE OF THE PROPERTY PURSUANT TO THE
LEASES; INTERFERE WITH THE OPERATION AND

11


--------------------------------------------------------------------------------





MAINTENANCE OF THE REAL PROPERTY OR IMPROVEMENTS; DAMAGE ANY PART OF THE
PROPERTY OR ANY PERSONAL PROPERTY OWNED OR HELD BY TENANTS OR ANY OTHER PERSON
OR ENTITY; INJURE OR OTHERWISE CAUSE BODILY HARM TO SELLER OR ANY TENANT, OR TO
ANY OF THEIR RESPECTIVE AGENTS, GUESTS, INVITEES, CONTRACTORS AND EMPLOYEES, OR
TO ANY OTHER PERSON OR ENTITY; PERMIT ANY LIENS TO ATTACH TO THE REAL PROPERTY
BY REASON OF THE EXERCISE OF PURCHASER’S RIGHTS UNDER THIS ARTICLE V; OR REVEAL
OR DISCLOSE ANY INFORMATION OBTAINED CONCERNING THE PROPERTY AND THE DOCUMENTS
TO ANYONE OUTSIDE PURCHASER’S ORGANIZATION, EXCEPT IN ACCORDANCE WITH THE
CONFIDENTIALITY STANDARDS SET FORTH IN SECTION 5.2(B) AND ARTICLE XII. 
PURCHASER WILL (I) MAINTAIN COMPREHENSIVE GENERAL LIABILITY (OCCURRENCE)
INSURANCE ON TERMS AND IN AMOUNTS SATISFACTORY TO SELLER AND WORKERS’
COMPENSATION INSURANCE IN STATUTORY LIMITS, AND, IF PURCHASER OR ANY LICENSEE
PARTY PERFORMS ANY PHYSICAL INSPECTION OR SAMPLING AT THE REAL PROPERTY, IN
ACCORDANCE WITH SECTION 5.1, SUCH LICENSEE PARTY PERFORMING SUCH PHYSICAL
INSPECTION OR SAMPLING SHALL MAINTAIN ERRORS AND OMISSIONS INSURANCE AND
CONTRACTOR’S POLLUTION LIABILITY INSURANCE ON TERMS AND IN AMOUNTS ACCEPTABLE TO
SELLER, AND INSURING SELLER, PURCHASER AND SUCH OTHER PARTIES AS SELLER SHALL
REQUEST, COVERING ANY ACCIDENT OR EVENT ARISING IN CONNECTION WITH THE PRESENCE
OF PURCHASER OR THE OTHER LICENSEE PARTIES ON THE REAL PROPERTY OR IMPROVEMENTS,
AND DELIVER EVIDENCE OF INSURANCE VERIFYING SUCH COVERAGE TO SELLER PRIOR TO
ENTRY UPON THE REAL PROPERTY OR IMPROVEMENTS; (II) PROMPTLY PAY WHEN DUE THE
COSTS OF ALL ENTRY AND INSPECTIONS AND EXAMINATIONS DONE WITH REGARD TO THE
PROPERTY; (III) CAUSE ANY INSPECTION TO BE CONDUCTED IN ACCORDANCE WITH
STANDARDS CUSTOMARILY EMPLOYED IN THE INDUSTRY AND IN COMPLIANCE WITH ALL
GOVERNMENTAL REGULATIONS; (IV) AT SELLER’S REQUEST, FURNISH TO SELLER ANY
STUDIES, REPORTS OR TEST RESULTS RECEIVED BY PURCHASER REGARDING THE PROPERTY,
PROMPTLY AFTER SUCH RECEIPT, IN CONNECTION WITH SUCH INSPECTION; AND (V) RESTORE
THE REAL PROPERTY AND IMPROVEMENTS TO THE CONDITION IN WHICH THE SAME WERE FOUND
BEFORE ANY SUCH ENTRY UPON THE REAL PROPERTY AND INSPECTION OR EXAMINATION WAS
UNDERTAKEN.


(B)           PURCHASER HEREBY INDEMNIFIES, DEFENDS AND HOLDS SELLER AND ITS
PARTNERS, AGENTS, DIRECTORS, OFFICERS, EMPLOYEES, SUCCESSORS AND ASSIGNS
HARMLESS FROM AND AGAINST ANY AND ALL LIENS, CLAIMS, CAUSES OF ACTION, DAMAGES,
LIABILITIES, DEMANDS, SUITS, AND OBLIGATIONS TO THIRD PARTIES, TOGETHER WITH ALL
LOSSES, PENALTIES, COSTS AND EXPENSES RELATING TO ANY OF THE FOREGOING
(INCLUDING BUT NOT LIMITED TO COURT COSTS AND REASONABLE ATTORNEYS’ FEES) FOR
PERSONAL INJURY, WRONGFUL ACTS, TORTS CLAIMS AND PROPERTY DAMAGE, ARISING OUT OF
PURCHASER’S AND THE OTHER LICENSEE PARTIES’ ENTRY ONTO THE PROPERTY AND/OR ANY
INSPECTIONS, INVESTIGATIONS, EXAMINATIONS, SAMPLING OR TESTS CONDUCTED BY
PURCHASER OR ANY OF THE LICENSEE PARTIES, WHETHER PRIOR TO OR AFTER THE DATE
HEREOF, WITH RESPECT TO THE PROPERTY OR ARISING OUT OF ANY VIOLATION OF THE
PROVISIONS OF THIS ARTICLE V; PROVIDED THAT THE FOREGOING INDEMNITY SHALL NOT
RELATE TO ANY LIABILITY, COST, LOSS, DAMAGE OR EXPENSE TO THE EXTENT
ATTRIBUTABLE TO (I) CONDITIONS IN EXISTENCE ON OR ABOUT THE PROPERTY ON THE DATE
OF THIS AGREEMENT, EXCEPT TO THE EXTENT EXACERBATED BY PURCHASER (PROVIDED THAT
PURCHASER’S MERE DISCOVERY OR LEGALLY REQUIRED DISCLOSURE OF A PRE-EXISTING
CONDITION ON THE PROPERTY SHALL NOT BE DEEMED TO BE AN EXACERBATION OF A
PRE-EXISTING CONDITION), (II) ANY ACTS OR OMISSIONS OF SELLER OR ANY OF SELLER’S
AGENTS, CONTRACTORS, OR EMPLOYEES, OR (III) CLAIMS BASED ON DISCLOSURES REQUIRED
PURSUANT TO GOVERNMENTAL REGULATIONS.


(C)           IN THE EVENT THAT PURCHASER DETERMINES, AFTER ITS INSPECTION OF
THE DOCUMENTS AND REAL PROPERTY AND IMPROVEMENTS, THAT IT DOES NOT WANT TO
PROCEED WITH THE TRANSACTION AS SET FORTH IN THIS AGREEMENT, PURCHASER SHALL
HAVE THE RIGHT TO TERMINATE THIS AGREEMENT BY PROVIDING WRITTEN NOTICE TO SELLER
PRIOR TO THE EXPIRATION OF THE EVALUATION PERIOD, WITH TIME BEING OF THE ESSENCE
WITH RESPECT THERETO. IN THE EVENT PURCHASER

12


--------------------------------------------------------------------------------





TERMINATES THIS AGREEMENT IN ACCORDANCE WITH THIS SECTION 5.3(C), PURCHASER
SHALL HAVE THE RIGHT TO RECEIVE A REFUND OF THE EARNEST MONEY DEPOSIT, TOGETHER
WITH ALL INTEREST WHICH HAS ACCRUED THEREON, AND EXCEPT WITH RESPECT TO THE
TERMINATION SURVIVING OBLIGATIONS, THIS AGREEMENT SHALL BE NULL AND VOID AND THE
PARTIES SHALL HAVE NO FURTHER OBLIGATION TO EACH OTHER.  IN THE EVENT THIS
AGREEMENT IS TERMINATED, PURCHASER SHALL RETURN TO SELLER ALL DOCUMENTS AND
COPIES PURCHASER HAS MADE OF THE DOCUMENTS AND ALL COPIES OF ANY STUDIES,
REPORTS OR TEST RESULTS REGARDING ANY PART OF THE PROPERTY OBTAINED BY
PURCHASER, BEFORE OR AFTER THE EXECUTION OF THIS AGREEMENT (COLLECTIVELY,
“PURCHASER’S INFORMATION”) PROMPTLY FOLLOWING THE TIME THIS AGREEMENT IS
TERMINATED FOR ANY REASON.


SECTION 5.4            SALE “AS IS”  THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT HAS BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER. THIS AGREEMENT
REFLECTS THE MUTUAL AGREEMENT OF SELLER AND PURCHASER, AND PURCHASER HAS THE
RIGHT TO CONDUCT ITS OWN INDEPENDENT EXAMINATION OF THE PROPERTY. OTHER THAN THE
MATTERS EXPRESSLY REPRESENTED IN SECTION 8.1 HEREOF AND THE CLOSING DOCUMENTS OR
ANY ESTOPPEL DELIVERED BY SELLER TO PURCHASER, BY WHICH ALL OF THE FOLLOWING
PROVISIONS OF THIS SECTION 5.4 ARE LIMITED, PURCHASER HAS NOT RELIED UPON AND
WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR
WARRANTY OF SELLER OR ANY OF SELLER’S AGENTS OR REPRESENTATIVES, AND PURCHASER
HEREBY ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE.

SELLER SPECIFICALLY DISCLAIMS, AND NEITHER SELLER NOR ANY OF SELLER’S AFFILIATES
NOR ANY OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE
WHATSOEVER TO PURCHASER, AND NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY
PURCHASER WITH RESPECT TO THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR,
CONDITION, DESIGN, DEVELOPMENT POTENTIAL OR MARKETABILITY OF THE PROPERTY, OR
ANY PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (a) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (d) ANY RIGHTS OF PURCHASER UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (e) ANY CLAIM BY PURCHASER FOR
DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, WITH RESPECT TO THE REAL
PROPERTY, IMPROVEMENTS OR PERSONAL PROPERTY, (f) THE FINANCIAL CONDITION OR
PROSPECTS OF THE PROPERTY OR ANY TENANT AND (g) THE COMPLIANCE OR LACK THEREOF
OF THE REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS,
INCLUDING WITHOUT LIMITATION ENVIRONMENTAL LAWS, NOW EXISTING OR HEREAFTER
ENACTED OR PROMULGATED, IT BEING THE EXPRESS INTENTION OF SELLER AND PURCHASER
THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE PROPERTY WILL BE

13


--------------------------------------------------------------------------------




CONVEYED AND TRANSFERRED TO PURCHASER IN ITS PRESENT CONDITION AND STATE OF
REPAIR, “AS IS” AND “WHERE IS,” WITH ALL FAULTS.  PURCHASER REPRESENTS THAT IT
IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED PURCHASER OF REAL ESTATE, AND
THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF PURCHASER’S
CONSULTANTS IN PURCHASING THE PROPERTY.  PURCHASER HAS BEEN GIVEN A SUFFICIENT
OPPORTUNITY HEREIN TO CONDUCT AND HAS CONDUCTED OR WILL CONDUCT SUCH
INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT EXAMINATIONS OF THE PROPERTY
AND RELATED MATTERS AS PURCHASER DEEMS NECESSARY, INCLUDING BUT NOT LIMITED TO
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND WILL RELY UPON SAME AND
NOT UPON ANY STATEMENTS OF SELLER (EXCLUDING THE LIMITED MATTERS EXPRESSLY
REPRESENTED BY SELLER IN SECTION 8.1 HEREOF OR THE CLOSING DOCUMENTS) NOR OF ANY
PARTNER, OFFICER, DIRECTOR, EMPLOYEE, AGENT OR ATTORNEY OF SELLER OR ITS GENERAL
PARTNER. PURCHASER ACKNOWLEDGES THAT ALL INFORMATION PROVIDED TO PURCHASER WAS
OBTAINED FROM A VARIETY OF SOURCES, AND SELLER WILL NOT BE DEEMED TO HAVE
REPRESENTED OR WARRANTED THE COMPLETENESS, TRUTH OR ACCURACY OF ANY OF THE
DOCUMENTS OR OTHER SUCH INFORMATION HERETOFORE OR HEREAFTER FURNISHED TO
PURCHASER.  UPON CLOSING, PURCHASER WILL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS,
MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INSPECTIONS AND INVESTIGATIONS.
PURCHASER ACKNOWLEDGES AND AGREES THAT, UPON CLOSING, SELLER WILL SELL AND
CONVEY TO PURCHASER, AND PURCHASER WILL ACCEPT THE PROPERTY, “AS IS, WHERE IS,”
WITH ALL FAULTS. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THERE ARE NO
ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS IN CONNECTION WITH THE PROPERTY
BY SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY. SELLER IS NOT LIABLE OR BOUND
IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE
OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED TO
HEREIN. PURCHASER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE “AS IS,
WHERE IS” NATURE OF THIS SALE AND ANY FAULTS, LIABILITIES, DEFECTS OR OTHER
ADVERSE MATTERS THAT MAY BE ASSOCIATED WITH THE PROPERTY.  PURCHASER, WITH
PURCHASER’S COUNSEL, HAS FULLY REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN
THIS AGREEMENT AND UNDERSTANDS THEIR SIGNIFICANCE AND AGREES THAT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL PART OF THIS
AGREEMENT, AND THAT SELLER WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO
PURCHASER FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMERS AND OTHER AGREEMENTS
SET FORTH IN THIS AGREEMENT.

14


--------------------------------------------------------------------------------




PURCHASER AND PURCHASER’S AFFILIATES FURTHER COVENANT AND AGREE NOT TO SUE
SELLER AND SELLER’S AFFILIATES AND RELEASE SELLER AND SELLER’S AFFILIATES OF AND
FROM AND WAIVE ANY CLAIM OR CAUSE OF ACTION, INCLUDING WITHOUT LIMITATION ANY
STRICT LIABILITY OR CONTRIBUTION CLAIM OR CAUSE OF ACTION, THAT PURCHASER OR
PURCHASER’S AFFILIATES MAY HAVE AGAINST SELLER OR SELLER’S AFFILIATES UNDER ANY
ENVIRONMENTAL LAW, NOW EXISTING OR HEREAFTER ENACTED OR PROMULGATED, RELATING TO
ENVIRONMENTAL MATTERS OR ENVIRONMENTAL CONDITIONS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, OR BY
VIRTUE OF ANY COMMON LAW RIGHT, NOW EXISTING OR HEREAFTER CREATED, RELATED TO
ENVIRONMENTAL CONDITIONS OR ENVIRONMENTAL MATTERS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE PROPERTY. THE TERMS AND CONDITIONS OF THIS
SECTION 5.4 WILL EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT OR THE
CLOSING, AS THE CASE MAY BE, AND WILL NOT MERGE WITH THE PROVISIONS OF ANY
CLOSING DOCUMENTS AND ARE HEREBY DEEMED INCORPORATED INTO THE DEED AS FULLY AS
IF SET FORTH AT LENGTH THEREIN.

“IN CONNECTION WITH THE RELEASES HEREIN SET FORTH, PURCHASER EXPRESSLY WAIVES
ALL RIGHTS UNDER CALIFORNIA CIVIL CODE SECTION 1542, AS AMENDED OR MODIFIED,
WHICH PROVIDES THAT:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


SECTION 5.5            NATURAL HAZARD DISCLOSURE REQUIREMENT COMPLIANCE. 
PURCHASER AND SELLER ACKNOWLEDGE THAT SELLER MAY BE REQUIRED TO DISCLOSE WHETHER
THE PROPERTY LIES WITHIN THE FOLLOWING NATURAL HAZARD AREAS OR ZONES:  (I) A
SPECIAL FLOOD HAZARD AREA DESIGNATED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY
(CALIFORNIA GOVERNMENT CODE SECTION 8589.3); (II) AN AREA OF POTENTIAL FLOODING
(CALIFORNIA GOVERNMENT CODE SECTION 8589.4); (III) A VERY HIGH FIRE HAZARD
SEVERITY ZONE (CALIFORNIA GOVERNMENT CODE SECTION 51178 ET SEQ.); (IV) A
WILDLAND AREA THAT MAY CONTAIN SUBSTANTIAL FOREST FIRE RISKS AND HAZARDS (PUBLIC
RESOURCES CODE SECTION 4136); (V) AN EARTHQUAKE FAULT ZONE (PUBLIC RESOURCES
CODE SECTION 2621.9); OR (VI) A SEISMIC HAZARD ZONE (PUBLIC RESOURCES CODE
SECTION 2694) (SOMETIMES ALL OF THE PRECEDING ARE HEREIN COLLECTIVELY CALLED THE
“NATURAL HAZARD MATTERS”).  SELLER HAS ENGAGED OR WILL CAUSE THE TITLE COMPANY
TO ENGAGE THE SERVICES OF A NATURAL HAZARD DISCLOSURE EXPERT (THE “NATURAL
HAZARD EXPERT”), TO EXAMINE THE MAPS AND OTHER INFORMATION SPECIFICALLY MADE
AVAILABLE TO THE PUBLIC BY GOVERNMENT AGENCIES FOR THE PURPOSES OF ENABLING
SELLER TO FULFILL ITS DISCLOSURE OBLIGATIONS, IF AND TO THE EXTENT SUCH
OBLIGATIONS EXIST, AND TO REPORT THE RESULT OF ITS EXAMINATION TO PURCHASER AND
SELLER IN WRITING.  THE WRITTEN REPORT PREPARED BY THE NATURAL HAZARD EXPERT
(THE “NATURAL HAZARD

15


--------------------------------------------------------------------------------





REPORT”) REGARDING THE RESULTS OF ITS EXAMINATION WILL FULLY AND COMPLETELY
DISCHARGE SELLER FROM ITS DISCLOSURE OBLIGATIONS REFERRED TO IN THIS AGREEMENT
OR IN THE NATURAL HAZARD REPORT, IF AND TO THE EXTENT ANY SUCH OBLIGATIONS
EXIST.  PURCHASER ACKNOWLEDGES THAT SELLER HAS DELIVERED TO PURCHASER THE
COMMERCIAL PROPERTY OWNER’S GUIDE TO EARTHQUAKE SAFETY, PUBLISHED BY THE STATE
OF CALIFORNIA SEISMIC SAFETY COMMISSION, WHICH INFORMS PROPERTY OWNERS GENERALLY
OF THE RISKS ATTENDANT TO EARTHQUAKES AND THE EFFECT EARTHQUAKES COULD HAVE ON
THE THEIR PROPERTY.  PURCHASER AGREES TO PROVIDE SELLER WITH A WRITTEN
ACKNOWLEDGMENT OF ITS RECEIPT OF THE NATURAL HAZARD REPORT.  PURCHASER’S FAILURE
TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION 5.3(C) ABOVE SHALL BE DEEMED TO
BE PURCHASER’S ACCEPTANCE OF ALL NATURAL HAZARD MATTERS.


SECTION 5.6            PRE 1975 CONSTRUCTION DISCLOSURE.  SELLER HEREBY INFORMS
PURCHASER THAT THE REAL PROPERTY MAY HAVE BEEN CONSTRUCTED DURING OR PRIOR TO
1975, AND THE CONSTRUCTION METHOD MAY HAVE BEEN THAT OF PRE-CAST TILT-UP
CONCRETE.  IN ACCORDANCE WITH CALIFORNIA LAW, ATTACHED HERETO AS EXHIBIT “T” IS
A COPY OF THE COMMERCIAL PROPERTY OWNER’S GUIDE TO EARTHQUAKE SAFETY PUBLISHED
BY THE STATE OF CALIFORNIA SEISMIC SAFETY COMMISSION (THE “GUIDE”).  IN
CONNECTION WITH THE COMMERCIAL PROPERTY EARTHQUAKE WEAKNESS DISCLOSURE REPORT
(THE “DISCLOSURE REPORT”) WHICH IS MADE A PART OF THE GUIDE, SELLER HEREBY
NOTIFIES PURCHASER THAT WITH RESPECT TO QUESTION NOS. 1 THROUGH 4 IN SUCH
DISCLOSURE REPORT, SELLER DOES NOT KNOW THE ANSWERS TO SUCH QUESTIONS AND THAT,
BY THE EXECUTION OF THIS AGREEMENT BY SELLER, SELLER SHALL HAVE BEEN DEEMED TO
HAVE EXECUTED AND DELIVERED THE DISCLOSURE REPORT AND SHALL BE DEEMED TO HAVE
CHECKED THE “DON’T KNOW” BOX FOLLOWING EACH SUCH QUESTIONS.


ARTICLE VI

TITLE AND SURVEY MATTERS


SECTION 6.1            SURVEY.  PURCHASER ACKNOWLEDGES RECEIPT OF THE EXISTING
SURVEY.  ANY MODIFICATION, UPDATE OR RECERTIFICATION OF THE EXISTING SURVEY
SHALL BE AT PURCHASER’S ELECTION AND SOLE COST AND EXPENSE.  THE EXISTING SURVEY
TOGETHER WITH ANY UPDATE PURCHASER HAS ELECTED TO OBTAIN, IF ANY, IS HEREIN
REFERRED TO AS THE “UPDATED SURVEY.”  ANY MATTERS THAT ARE OBJECTED TO BY
PURCHASER IN A WRITTEN NOTICE TO SELLER PRIOR TO THE EXPIRATION OF THE
EVALUATION PERIOD SHALL CONSTITUTE A “SURVEY OBJECTION” UNDER THIS AGREEMENT.


SECTION 6.2            TITLE COMMITMENT.


(A)           PURCHASER ACKNOWLEDGES RECEIPT OF THOSE CERTAIN TITLE INSURANCE
COMMITMENTS ISSUED BY THE TITLE COMPANY UNDER COMMITMENT NOS. NYN06-002152-L AND
NYN06-002151-L (THE “TITLE COMMITMENT”), TOGETHER WITH COPIES OF THE TITLE
EXCEPTIONS LISTED THEREON.  PURCHASER SHALL HAVE UNTIL THE EXPIRATION OF THE
EVALUATION PERIOD TO PROVIDE WRITTEN NOTICE TO SELLER OF PURCHASER’S OBJECTION
TO ANY EXCEPTION OR OTHER MATTER SET FORTH IN THE TITLE COMMITMENT THAT
PURCHASER DEEMS UNACCEPTABLE (A “TITLE OBJECTION”).  PURCHASER SHALL BE DEEMED
TO HAVE ACCEPTED ALL EXCEPTIONS AND OTHER MATTERS IN THE TITLE COMMITMENT NOT
OBJECTED TO IN WRITING BY PURCHASER PRIOR TO THE EXPIRATION OF THE EVALUATION
PERIOD.  BY THE DATE (THE “NEW OBJECTION DATE”) WHICH IS FIVE (5) BUSINESS DAYS
AFTER PURCHASER’S COUNSEL RECEIVES NOTICE OF ANY NEW EXCEPTION TO THE TITLE TO
THE REAL PROPERTY RAISED BY THE TITLE COMPANY AFTER THE EFFECTIVE DATE OF THE
TITLE COMMITMENT AND PRIOR TO THE CLOSING (OR AS PROMPTLY AS POSSIBLE PRIOR TO
THE

16


--------------------------------------------------------------------------------





CLOSING IF SUCH NOTICE IS RECEIVED WITH LESS THAN FIVE (5) BUSINESS DAYS PRIOR
TO THE CLOSING [BUT IN NO EVENT LESS THAN ONE (1) BUSINESS DAY] AND THE CLOSING
DATE SHALL BE EXTENDED TO PERMIT TIME FOR SELLER TO RESPOND TO SUCH OBJECTION),
PURCHASER SHALL PROVIDE SELLER WITH WRITTEN NOTICE OF ITS OBJECTION TO SUCH NEW
EXCEPTION IF PURCHASER DEEMS SAME UNACCEPTABLE (“NEW TITLE OBJECTIONS”).  IN THE
EVENT SELLER DOES NOT RECEIVE THE NEW TITLE OBJECTIONS BY THE NEW OBJECTION
DATE, PURCHASER WILL BE DEEMED TO HAVE ACCEPTED THE EXCEPTIONS TO TITLE SET
FORTH ON ANY UPDATES TO THE TITLE COMMITMENT AS PERMITTED EXCEPTIONS.  PURSUANT
TO THE TITLE COMMITMENT, THE TITLE COMPANY SHALL BE COMMITTED TO ISSUE TO
PURCHASER AT CLOSING, AN ALTA FORM, AMENDED 10-17-70 (WITH NO ADDED EXCEPTION
FOR CREDITORS’ RIGHTS) EXTENDED COVERAGE OWNER’S POLICY OF TITLE INSURANCE,
DATED AS OF EACH PROPERTY AS OF THE DATE AND TIME OF RECORDATION OF THE DEED FOR
SUCH PROPERTY IN THE AMOUNT OF THE PURCHASE PRICE INSURING PURCHASER’S FEE
SIMPLE TITLE TO THE REAL PROPERTY SUBJECT TO THE STANDARD PREPRINTED EXCEPTIONS
EXCEPT THOSE THAT THE TITLE COMPANY AGREES TO OMIT OR MODIFY DURING THE
EVALUATION PERIOD AND WITH SUCH ENDORSEMENTS AS THE TITLE COMPANY HAS AGREED TO
ISSUE ON OR BEFORE THE EXPIRATION OF THE EVALUATION PERIOD, SUBJECT ONLY TO THE
PERMITTED EXCEPTIONS (THE “TITLE POLICY”).  “PERMITTED EXCEPTIONS” MEANS THE
FOLLOWING:  (1) THE LIEN OF ANY CURRENT REAL ESTATE TAXES AND ASSESSMENTS AND
SUBSEQUENT PERIODS, PROVIDED THAT THE SAME ARE PRORATED IN ACCORDANCE WITH THIS
AGREEMENT; AND (2) SUCH OTHER MATTERS SET FORTH IN THE TITLE COMMITMENT OR
SURVEY WHICH ARE APPROVED OR DEEMED APPROVED BY PURCHASER DURING THE EVALUATION
PERIOD OR THEREAFTER IN ACCORDANCE WITH THIS AGREEMENT.


(B)           ALL TAXES, WATER RATES OR CHARGES, SEWER RENTS AND ASSESSMENTS,
PLUS INTEREST AND PENALTIES THEREON, WHICH ON THE CLOSING DATE SHALL HAVE
ACCRUED AND ARE LIENS AGAINST THE REAL PROPERTY WILL BE CREDITED AGAINST THE
PURCHASE PRICE (SUBJECT TO THE PROVISION FOR APPORTIONMENT OF TAXES, WATER RATES
AND SEWER RENTS HEREIN CONTAINED).


(C)           IF ON THE CLOSING DATE THE REAL PROPERTY SHALL BE AFFECTED BY ANY
LIEN WHICH, PURSUANT TO THE PROVISIONS OF THIS AGREEMENT, IS REQUIRED TO BE
DISCHARGED OR SATISFIED BY SELLER, SELLER SHALL NOT BE REQUIRED TO DISCHARGE OR
SATISFY THE SAME OF RECORD PROVIDED THE MONEY NECESSARY TO SATISFY THE LIEN IS
RETAINED BY THE TITLE COMPANY AT CLOSING OR THE TITLE COMPANY RECEIVES AN
INDEMNITY FROM SELLER SATISFACTORY TO THE TITLE COMPANY, AND THE TITLE COMPANY
OMITS THE LIEN AS AN EXCEPTION FROM THE TITLE POLICY, AND A CREDIT IS GIVEN TO
PURCHASER FOR THE RECORDING CHARGES FOR A  SATISFACTION OR DISCHARGE OF SUCH
LIEN.


(D)           NO FRANCHISE, TRANSFER, INHERITANCE, INCOME, CORPORATE OR OTHER
TAX OPEN, LEVIED OR IMPOSED AGAINST SELLER OR ANY FORMER OWNER OF THE PROPERTY,
THAT MAY BE A LIEN AGAINST THE PROPERTY ON THE CLOSING DATE, SHALL BE AN
OBJECTION TO TITLE IF THE TITLE COMPANY INSURES AGAINST COLLECTION THEREOF FROM
OR OUT OF THE REAL PROPERTY AND/OR THE IMPROVEMENTS, AND PROVIDED FURTHER THAT
SELLER DEPOSITS WITH THE TITLE COMPANY A SUM REASONABLY SUFFICIENT TO SECURE A
RELEASE OF THE PROPERTY FROM THE LIEN THEREOF OR THE TITLE COMPANY RECEIVES AN
INDEMNITY FROM SELLER SATISFACTORY TO THE TITLE COMPANY, AND, IN ANY EVENT, ANY
SUCH TAX IS OMITTED AS AN EXCEPTION  TO THE TITLE POLICY.  IF A SEARCH OF TITLE
DISCLOSES JUDGMENTS, BANKRUPTCIES, OR OTHER RETURNS AGAINST OTHER PERSONS HAVING
NAMES THE SAME AS OR SIMILAR TO THAT OF SELLER, SELLER WILL DELIVER TO THE TITLE
COMPANY AN AFFIDAVIT STATING THAT SUCH JUDGMENTS, BANKRUPTCIES OR OTHER RETURNS
DO NOT APPLY TO SELLER, AND SUCH SEARCH RESULTS SHALL NOT BE DEEMED TITLE
OBJECTIONS.

17


--------------------------------------------------------------------------------





SECTION 6.3            TITLE DEFECT.


(A)           IN THE EVENT SELLER RECEIVES ANY SURVEY OBJECTION, TITLE OBJECTION
OR NEW TITLE OBJECTION (COLLECTIVELY AND INDIVIDUALLY, A “TITLE DEFECT”) WITHIN
THE TIME PERIODS REQUIRED UNDER SECTIONS 6.1 AND 6.2 ABOVE, SELLER MAY ELECT
(BUT SHALL NOT BE OBLIGATED) BY WRITTEN NOTICE TO PURCHASER TO ATTEMPT TO
REMOVE, OR CAUSE TO BE REMOVED AT ITS EXPENSE, ANY SUCH TITLE DEFECT, AND SHALL
PROVIDE PURCHASER WITH WRITTEN NOTICE, WITHIN SEVEN (7) DAYS OF ITS RECEIPT OF
ANY SUCH OBJECTION, OF ITS INTENTION TO ATTEMPT TO CURE ANY SUCH TITLE DEFECT
AND/OR EXTEND THE CLOSING DATE FOR SUCH PURPOSE.  IF SELLER ELECTS TO ATTEMPT TO
CURE ANY TITLE DEFECT, THE SCHEDULED CLOSING DATE SHALL BE EXTENDED, FOR A
PERIOD NOT TO EXCEED SIXTY (60) DAYS, FOR THE PURPOSE OF SUCH REMOVAL IF SELLER
PROVIDES WRITTEN NOTICE TO PURCHASER OF SUCH EXTENSION AT LEAST TEN (10)
BUSINESS DAYS PRIOR TO THE SCHEDULED CLOSING DATE.  IF SELLER ELECTS TO EXTEND
THE SCHEDULED CLOSING DATE AS AFORESAID, BUT SUCCESSFULLY EFFECTS SUCH CURE MORE
THAN TEN (10) BUSINESS DAYS BEFORE THE EXPIRATION OF THE EXTENSION PERIOD SET
FORTH IN SELLER’S EXTENSION NOTICE, THEN SELLER MAY SHORTEN THE EXTENSION PERIOD
BY SENDING PURCHASER WRITTEN NOTICE AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE
NEW SCHEDULED CLOSING DATE.  IN THE EVENT THAT (I) SELLER ELECTS NOT TO ATTEMPT
TO CURE ANY SUCH TITLE DEFECT, OR (II) SELLER IS UNABLE TO CURE ANY SUCH TITLE
DEFECT FOR ANY PERIOD ELECTED BY SELLER BUT NOT TO EXCEED SIXTY (60) DAYS FROM
THE SCHEDULED CLOSING DATE, SELLER SHALL SO ADVISE PURCHASER AND PURCHASER SHALL
HAVE THE RIGHT TO TERMINATE THIS AGREEMENT AND RECEIVE A REFUND OF THE EARNEST
MONEY DEPOSIT, TOGETHER WITH ALL INTEREST WHICH HAS ACCRUED THEREON, OR TO WAIVE
SUCH TITLE DEFECT AND PROCEED TO THE CLOSING.  PURCHASER SHALL MAKE SUCH
ELECTION WITHIN TEN (10) DAYS AFTER RECEIPT OF SELLER’S NOTICE.  IF PURCHASER
ELECTS TO PROCEED TO THE CLOSING, ANY TITLE DEFECTS WAIVED BY PURCHASER SHALL BE
DEEMED PERMITTED EXCEPTIONS.  IN ANY SUCH EVENT OF TERMINATION, PURCHASER SHALL
PROMPTLY RETURN PURCHASER’S INFORMATION TO SELLER, AFTER WHICH NEITHER PARTY
SHALL HAVE ANY FURTHER OBLIGATION TO THE OTHER UNDER THIS AGREEMENT EXCEPT FOR
THE TERMINATION SURVIVING OBLIGATIONS.


(B)           NOTWITHSTANDING ANY PROVISION OF THIS ARTICLE VI TO THE CONTRARY,
SELLER WILL BE OBLIGATED TO CURE EXCEPTIONS TO TITLE TO THE PROPERTY, IN THE
MANNER DESCRIBED IN SECTION 6.2(C) ABOVE, RELATING TO LIENS AND SECURITY
INTERESTS SECURING ANY FINANCINGS TO SELLER, AND ANY MECHANIC’S LIENS RESULTING
FROM WORK AT THE PROPERTY DIRECTLY CONTRACTED FOR BY SELLER, PROVIDED THAT
SELLER SHALL REMOVE OTHER MONETARY LIENS CREATED OR PERMITTED BY SELLER, ANY NEW
MATTERS APPEARING AFTER THE DATE OF THE AGREEMENT WHICH WERE VOLUNTARILY CREATED
BY SELLER AND NOT CONSENTED TO, APPROVED OR DEEMED APPROVED BY PURCHASER
HEREUNDER, DELINQUENT PROPERTY TAX LIENS, ANY INCOME TAX LIEN OR ANY JUDGMENT
LIEN AS A RESULT OF SELLER’S ACTIONS.


ARTICLE VII

INTERIM OPERATING COVENANTS, ESTOPPELS AND POST-CLOSING EMPLOYMENT


SECTION 7.1            INTERIM OPERATING COVENANTS.  SELLER COVENANTS TO
PURCHASER THAT SELLER WILL:


(A)           OPERATIONS. FROM THE EFFECTIVE DATE UNTIL CLOSING, CONTINUE TO
OPERATE, MANAGE AND MAINTAIN THE IMPROVEMENTS IN THE ORDINARY COURSE OF SELLER’S
BUSINESS AND SUBSTANTIALLY IN ACCORDANCE WITH SELLER’S PRESENT PRACTICE, SUBJECT
TO ORDINARY WEAR AND TEAR AND FURTHER SUBJECT TO ARTICLE XI OF THIS AGREEMENT. 
FROM THE EFFECTIVE DATE THROUGH THE EXPIRATION OF THE EVALUATION PERIOD, SELLER
WILL CONSULT WITH PURCHASER REGARDING ANY PROPOSED NEW LEASES OR AMENDMENTS OR
TERMINATIONS TO EXISTING LEASES AND PROVIDE COPIES THEREOF TO PURCHASER FOR

18


--------------------------------------------------------------------------------





REVIEW, INCLUDING, WITHOUT LIMITATION, DISCLOSE TO PURCHASER BY WRITTEN NOTICE
ANY AND ALL MATERIAL TERMS REGARDING ANY PROPOSED NEW LEASES OR AMENDMENTS TO OR
TERMINATIONS OF EXISTING LEASES, INCLUDING, WITHOUT LIMITATION, ANY NEW TENANT
COSTS ASSOCIATED WITH ANY PROPOSED NEW LEASES OR AMENDMENT TO ANY EXISTING
LEASE, AND WILL CONSULT WITH PURCHASER REGARDING THE INITIATION OR SETTLEMENT OF
ANY REAL ESTATE TAX APPEALS DURING SUCH PERIOD; PROVIDED, HOWEVER, THAT SELLER
SHALL NOT BE REQUIRED TO OBTAIN PURCHASER’S CONSENT BEFORE ENTERING INTO ANY NEW
LEASES OR AMENDMENTS TO OR TERMINATIONS OF EXISTING LEASES AND/OR INITIATING OR
SETTLING ANY TAX APPEALS.  AFTER THE EXPIRATION OF THE EVALUATION PERIOD, SELLER
SHALL NOT AMEND ANY EXISTING LEASE, ACCEPT ANY TERMINATION OF ANY EXISTING LEASE
OR ENTER INTO ANY NEW LEASE, OR INITIATE OR SETTLE ANY TAX APPEAL, WITHOUT
PURCHASER’S PRIOR WRITTEN CONSENT IN PURCHASER’S SOLE AND ABSOLUTE DISCRETION;
PROVIDED, HOWEVER, IN THE EVENT THAT PURCHASER WITHHOLDS OR CONDITIONS ITS
CONSENT TO ANY AMENDMENT OR TERMINATION OF AN EXISTING LEASE OR TO ANY NEW
LEASE, THEN THE PROVISIONS OF SECTION 9.1(B) SHALL BE NULL AND VOID AND OF NO
FURTHER FORCE AND EFFECT AND PURCHASER SHALL ASSUME THE RISK OF ANY AND ALL
LOSES OF OPERATION INCOME AT THE PROPERTY BETWEEN THE EXPIRATION OF THE
EVALUATION PERIOD AND CLOSING. NOTWITHSTANDING ANY PROVISION CONTAINED HEREIN OR
IN THAT CERTAIN AGREEMENT OF SALE AND PURCHASE, DATED AUGUST 3, 2006, AS
SUBSEQUENTLY AMENDED, BETWEEN PURCHASER AND MACK-CALI REALTY, L.P., AN AFFILIATE
OF SELLER (THE “COLORADO CONTRACT”), UPON THE CLOSING OF THE COLORADO CONTRACT,
PURCHASER SHALL MAKE ROBERT DRABKIN (“DRABKIN”) AVAILABLE AS REASONABLY
NECESSARY TO SUPERVISE THE COMPANY CALIFORNIA EMPLOYEES AND OVERSEE THE
MANAGEMENT, LEASING AND OPERATION OF THE PROPERTY AS DIRECTED BY SELLER UNTIL
THE EARLIER TO OCCUR OF CLOSING OR TERMINATION OF THIS AGREEMENT (SUCH PERIOD IS
HEREINAFTER REFERRED TO AS THE “PENDING CLOSING PERIOD”.) DURING THE PENDING
CLOSING PERIOD, DRABKIN WILL OVERSEE THE COMPANY CALIFORNIA EMPLOYEES AND MANAGE
THE PROPERTY IN SUCH A MANNER TO INSURE THE CONTINUED OPERATION OF THE PROPERTY
AS REQUIRED UNDER THIS ARTICLE VII AND DURING THIS PERIOD CONSULT WITH SELLER ON
A PERIODIC BASIS AS MAY BE REASONABLY NECESSARY OR AS REASONABLY REQUESTED BY
SELLER. DRABKIN SHALL PROVIDE THE FOREGOING SERVICES WITHOUT FEE TO SELLER,
PROVIDED THAT SELLER SHALL PROMPTLY REIMBURSE PURCHASER FOR ALL EXPENSES
REASONABLY INCURRED BY DRABKIN IN CONNECTION THEREWITH. SELLER WILL INDEMNIFY,
DEFEND AND HOLD PURCHASER AND DRABKIN HARMLESS FROM AND AGAINST ANY AND ALL
COSTS AND EXPENSES, INCLUDING REASONABLE LEGAL FEES AND COURT COSTS, RELATING TO
ANY CLAIM, ACTION OR DEMAND ARISING OUT OF ANY ACTION TAKEN OR NOT TAKEN BY
DRABKIN DURING THE PENDING CLOSING PERIOD IN OVERSEEING AND MANAGING THE COMPANY
CALIFORNIA EMPLOYEES AS DIRECTED BY SELLER AND WITHOUT ANY GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT ON THE PART OF DRABKIN, AND SELLER SHALL NAME PURCHASER’S
AFFILIATE THAT WILL BE DRABKIN’S EMPLOYER AND DRABKIN AS ADDITIONAL INSUREDS ON
SELLER’S COMPREHENSIVE GENERAL LIABILITY INSURANCE POLICY DURING THE PENDING
CLOSING PERIOD.


(B)           SERVICE CONTRACTS. DURING THE EVALUATION PERIOD, CONSULT WITH
PURCHASER BEFORE ENTERING INTO ANY SERVICE CONTRACT UNLESS SUCH SERVICE CONTRACT
IS TERMINABLE ON THIRTY (30) DAYS NOTICE WITHOUT PAYMENT OF A TERMINATION
PENALTY, FEE OR PREMIUM; PROVIDED, HOWEVER, THAT SELLER SHALL BE UNDER NO
OBLIGATION TO OBTAIN PURCHASER’S CONSENT PRIOR TO ENTERING INTO ANY SERVICE
CONTRACT.  FROM THE EXPIRATION OF THE EVALUATION PERIOD UNTIL CLOSING, NOT ENTER
INTO ANY SERVICE CONTRACTS, UNLESS SUCH SERVICE CONTRACTS ARE TERMINABLE ON
THIRTY (30) DAYS NOTICE WITHOUT PAYING ANY TERMINATION PENALTY, FEE OR PREMIUM
OR UNLESS PURCHASER CONSENTS THERETO IN WRITING IN PURCHASER’S SOLE AND ABSOLUTE
DISCRETION.  AT CLOSING, SELLER SHALL TERMINATE ANY PROPERTY MANAGEMENT
AGREEMENTS AND ANY OTHER AGREEMENTS WITH AFFILIATES OF SELLER IN CONNECTION WITH
THE PROPERTY.

19


--------------------------------------------------------------------------------



(C)           NOTICES. TO THE EXTENT (I) RECEIVED OR SENT BY SELLER AFTER THE
EFFECTIVE DATE AND (II) AFFECTING THE PROPERTY, PROMPTLY DELIVER TO PURCHASER
COPIES OF WRITTEN: DEFAULT NOTICES, NOTICES OF VIOLATIONS, TAX BILLS AND
ASSESSMENT NOTICES, NOTICES OF A CONDEMNATION AND MATERIAL NOTICES PERTAINING TO
ANY LEASE, EASEMENT OR OTHER AGREEMENT.


(D)           RESTRICTIONS ON SELLER.  FROM THE EXPIRATION OF THE EVALUATION
PERIOD UNTIL CLOSING, NOT (I) SEEK OR AGREE TO ANY CHANGE OR MODIFICATION WITH
RESPECT TO ZONING OR DEVELOPMENT RIGHTS WITH RESPECT TO THE PROPERTY WITHOUT
PURCHASER’S PRIOR WRITTEN CONSENT, (II) PLACE ANY VOLUNTARY LIEN OR ENCUMBRANCE
ON THE PROPERTY WITHOUT PURCHASER’S PRIOR WRITTEN CONSENT, WHICH WILL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, OR (III) COMMENCE, AT SELLER’S
SOLE COST AND EXPENSE, MATERIAL (I.E., IN EXCESS OF ONE-TENTH OF ONE PERCENT
(0.1%) OF THE PURCHASE PRICE), ELECTIVE OR OPTIONAL ALTERATIONS AT THE PROPERTY
WITHOUT PURCHASER’S PRIOR WRITTEN CONSENT, WHICH WILL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.  AT ANY TIME PRIOR TO CLOSING, SELLER SHALL
HAVE THE RIGHT TO COMMENCE, WITHOUT PURCHASER’S CONSENT, ANY ALTERATIONS THAT
THE SELLER IS CONTRACTUALLY OBLIGATED TO PERFORM.


SECTION 7.2            ESTOPPELS.  IT WILL BE A CONDITION TO CLOSING THAT SELLER
OBTAIN FROM EACH MAJOR TENANT AND A SUFFICIENT NUMBER OF OTHER TENANTS AT THE
PROPERTY OTHER THAN KIOSK TENANTS IN ORDER TO COVER NOT LESS THAN 80% OF THE
TOTAL RENTED SQUARE FOOTAGE OF THE BUILDINGS IN THE AGGREGATE LOCATED AT THE
PROPERTY, NOT INCLUDING TOTAL RENTED SQUARE FOOTAGE LEASED TO KIOSK TENANTS
UNDER KIOSK LEASES, AN EXECUTED ESTOPPEL CERTIFICATE IN THE FORM ATTACHED HERETO
AS EXHIBIT “G” DATED NOT MORE THAN FORTY-FIVE (45) DAYS PRIOR TO CLOSING (UNLESS
THE SCHEDULED CLOSING DATE HAS BEEN EXTENDED BY PURCHASER PURSUANT TO THIS
AGREEMENT), OR IN THE FORM OR LIMITED TO THE SUBSTANCE PRESCRIBED BY EACH MAJOR
TENANT’S OR, AS APPLICABLE, OTHER TENANT’S LEASE.  NOTWITHSTANDING THE
FOREGOING, SELLER AGREES TO REQUEST THAT EACH MAJOR TENANT AND OTHER TENANTS IN
THE BUILDINGS OTHER THAN KIOSK TENANTS EXECUTE AN ESTOPPEL CERTIFICATE IN THE
FORM ATTACHED HERETO AS EXHIBIT G, AND TO REQUEST THAT EACH KIOSK TENANT EXECUTE
AN ESTOPPEL CERTIFICATE IN THE FORM ATTACHED HERETO AS EXHIBIT G-1, AND USE GOOD
FAITH, COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SAME.  SELLER SHALL NOT BE IN
DEFAULT OF ITS OBLIGATIONS HEREUNDER IF ANY MAJOR TENANT OR OTHER TENANT FAILS
TO DELIVER AN ESTOPPEL CERTIFICATE, OR DELIVERS AN ESTOPPEL CERTIFICATE WHICH IS
NOT IN ACCORDANCE WITH THIS AGREEMENT; PROVIDED, HOWEVER, THAT AS MORE FULLY SET
FORTH IN SECTION 9.1(F) BELOW, SUCH FAILURE MAY CONSTITUTE THE FAILURE TO
SATISFY A CONDITION PRECEDENT TO PURCHASER’S OBLIGATION TO PURCHASE THE
PROPERTY.  FOR PURPOSES OF THIS SUBSECTION, AN ESTOPPEL CERTIFICATE WILL BE NOT
BE TREATED AS HAVING BEEN RECEIVED IF IT CONTAINS (I) ANY MATERIAL ADVERSE
INCONSISTENCIES WITH SELLER’S REPRESENTATIONS OR WARRANTIES SET FORTH IN THIS
AGREEMENT AS MODIFIED PURSUANT TO SECTION 8.3 BELOW, OR (II) ANY MATERIAL
ADVERSE DEVIATION FROM THE FORM OR SUBSTANCE OF ESTOPPEL REQUIRED TO BE
DELIVERED BY THE TENANT HEREUNDER, AND, IF ANY ESTOPPEL CERTIFICATE DISCLOSES
ANY SUCH MATERIAL ADVERSE MATTER NOT CURED OR SATISFIED BY SELLER ON OR BEFORE
THE DATE WHICH IS THREE (3) BUSINESS DAYS PRIOR TO THE SCHEDULED CLOSING DATE,
THEN PURCHASER SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT ON OR BEFORE THE
SCHEDULED CLOSING DATE.  PURCHASER SHALL BE ENTITLED TO THREE (3) BUSINESS DAYS
TO REVIEW EACH SUCH ESTOPPEL CERTIFICATE AND PROVIDE REASONABLE OBJECTIONS
THERETO PRIOR TO SELLER SENDING SUCH ESTOPPEL CERTIFICATE TO A TENANT.  FOR
PURPOSES OF THIS SECTION 7.3, AN ESTOPPEL SHALL NOT BE DEEMED TO CONTAIN A
MATERIAL ADVERSE DEVIATION FROM THE REQUIRED ESTOPPEL FORM, IF (I) THE TENANT
LIMITS ASSERTIONS IN THE ESTOPPEL “TO TENANT’S KNOWLEDGE” OR (II) REFUSES TO
CONFIRM WHETHER ITS LEASE CONTAINS ANY EXTENSION, EXPANSION, OR TERMINATION
OPTIONS OR RIGHTS, STORAGE OR PARKING RIGHTS OR RENTAL OR OTHER CONCESSIONS.

20


--------------------------------------------------------------------------------




In the event Seller is unable to obtain an executed estoppel certificate from
any Tenant (other than a Major Tenant), to the extent required under the
foregoing paragraph, Seller may, but is not obligated to, elect to provide an
estoppel certificate in the form prescribed by the Lease for each such Tenant,
which Purchaser agrees to accept as a valid and binding estoppel certificate;
provided that Seller shall not be permitted to provide estoppel certificates for
more than 50% of the remaining square footage of the Property (i.e., not
including Major Tenants).  In the event that the Tenant thereafter delivers an
estoppel certificate post-Closing, then Seller shall be automatically released
from liability under its estoppel certificate with respect to all consistent
matters set forth in the Tenant’s estoppel certificate.

Provided that Purchaser delivers to Seller Purchaser’s requested form of
Subordination, Non-Disturbance and Attornment Agreement (“SNDA”) prior to the
expiration of the Evaluation Period, Seller will also request that the Major
Tenants and those Tenants whose Leases require a SNDA signed by a mortgage
lender in order for their Leases to be subordinate to the Lender’s Mortgage,
execute a reasonable form of SNDA requested by Purchaser concurrently with
tendering the estoppel certificates to the Tenants, and Seller will make good
faith, commercially reasonable efforts to obtain them.


SECTION 7.3            POST-CLOSING EMPLOYMENT.  FOR A PERIOD OF THIRTY (30)
DAYS PRIOR TO THE SCHEDULED CLOSING DATE, PURCHASER’S AFFILIATE, WESTCORE
MANAGEMENT, LLC, A DELAWARE LIMITED LIABILITY COMPANY (“WESTCORE MANAGEMENT”),
SHALL EXTEND OFFERS TO EMPLOY THE FOUR (4) EXISTING EMPLOYEES OF MCRC IN
CALIFORNIA WHO WORK ON-SITE A THE PROPERTIES AND WHOSE NAMES ARE ON EXHIBIT N
(THE “COMPANY CALIFORNIA EMPLOYEES”) FOR A PERIOD OF ONE YEAR AFTER CLOSING ON
THE SAME BASE SALARY AND BONUS (OTHER THAN STOCK) AS SHOWN ON EXHIBIT N,
PURSUANT TO A STANDARD FORM WESTCORE MANAGEMENT EMPLOYMENT AGREEMENT.  WITH
RESPECT TO SUCH COMPANY CALIFORNIA EMPLOYEES THAT ACCEPT SUCH OFFERS FOR
EMPLOYMENT, THE WESTCORE MANAGEMENT SHALL (A) FOR A PERIOD OF ONE (1) YEAR
FOLLOWING THE CLOSING, CAUSE ANY COMPANY EMPLOYEE THAT WAS COVERED UNDER A
MEDICAL OR DENTAL PLAN, DISABILITY BENEFIT PLAN, 401(K) PLAN OR LIFE INSURANCE
PLAN OF SELLER OR MCRC IMMEDIATELY PRIOR TO THE CLOSING TO RECEIVE COVERAGE THAT
IS COMPARABLE IN THE AGGREGATE TO SUCH COVERAGE PROVIDED TO SIMILARLY SITUATED
EMPLOYEES EMPLOYED BY WESTCORE MANAGEMENT, AND (B) RECOGNIZE THE SERVICE
COMPLETED BY THE COMPANY CALIFORNIA EMPLOYEES FOR PURPOSES OF DETERMINING
ELIGIBILITY SERVICE AND VESTING SERVICE UNDER ANY EMPLOYEE BENEFIT PLAN, PROGRAM
OR ARRANGEMENT MAINTAINED BY WESTCORE MANAGEMENT FOR ITS EMPLOYEES ON OR AFTER
THE CLOSING DATE TO THE SAME EXTENT SUCH SERVICE WAS CREDITED UNDER ANY EMPLOYEE
BENEFIT PLAN, PROGRAM OR ARRANGEMENT PROVIDED BY THE SELLER OR MCRC IMMEDIATELY
PRIOR TO THE CLOSING DATE.  THE COMPANY CALIFORNIA EMPLOYEES SHALL BE THIRD
PARTY BENEFICIARIES OF THIS SECTION 7.3.  PROMPTLY AFTER THE CLOSING, SELLER
SHALL PAY ANY AND ALL COMPENSATION, REIMBURSEMENTS AND BENEFITS DUE THE COMPANY
CALIFORNIA EMPLOYEES THAT ACCRUED PRIOR TO THE CLOSING DATE.  THE PROVISIONS OF
THIS SECTION 7.3 SHALL SURVIVE THE CLOSING FOR A PERIOD OF ONE YEAR.  UPON
EMPLOYMENT BY WESTCORE MANAGEMENT, ANY SUCH EMPLOYEE SHALL BE RELEASED FROM ANY
CONFIDENTIALITY OBLIGATIONS OR DUTIES IN FAVOR OF SELLER OR SELLER’S AFFILIATES
WITH RESPECT TO THE PROPERTY.

21


--------------------------------------------------------------------------------





ARTICLE VIII

REPRESENTATIONS AND WARRANTIES


SECTION 8.1            SELLER’S REPRESENTATIONS AND WARRANTIES. THE FOLLOWING
CONSTITUTE THE SOLE REPRESENTATIONS AND WARRANTIES OF SELLER, WHICH
REPRESENTATIONS AND WARRANTIES ARE MADE JOINTLY AND SEVERALLY AND SHALL BE TRUE
IN ALL MATERIAL RESPECTS AS OF THE EFFECTIVE DATE AND CLOSING DATE EXCEPT FOR
SUCH CHANGES AS ARE PERMITTED UNDER THIS AGREEMENT.  SUBJECT TO THE LIMITATIONS
SET FORTH IN SECTION 8.3 OF THIS AGREEMENT, SELLER REPRESENTS AND WARRANTS TO
PURCHASER THE FOLLOWING:


(A)           STATUS. SELLER IS A LIMITED PARTNERSHIP, DULY ORGANIZED AND
VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF DELAWARE.


(B)           AUTHORITY. THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
PERFORMANCE OF SELLER’S OBLIGATIONS HEREUNDER HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION ON THE PART OF SELLER, AND THIS AGREEMENT CONSTITUTES THE
LEGAL, VALID AND BINDING OBLIGATION OF SELLER.


(C)           NON-CONTRAVENTION.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT
BY SELLER AND THE CONSUMMATION BY SELLER OF THE TRANSACTIONS CONTEMPLATED HEREBY
WILL NOT VIOLATE ANY JUDGMENT, ORDER, INJUNCTION, DECREE, REGULATION OR RULING
OF ANY COURT OR AUTHORITY OR CONFLICT WITH, RESULT IN A BREACH OF, OR CONSTITUTE
A DEFAULT UNDER THE ORGANIZATIONAL DOCUMENTS OF SELLER, ANY NOTE OR OTHER
EVIDENCE OF INDEBTEDNESS, ANY MORTGAGE, DEED OF TRUST OR INDENTURE, OR ANY LEASE
OR OTHER MATERIAL AGREEMENT OR INSTRUMENT TO WHICH SELLER IS A PARTY OR BY WHICH
IT IS BOUND.


(D)           CONSENTS. NO CONSENT, WAIVER, APPROVAL OR AUTHORIZATION IS
REQUIRED FROM ANY PERSON OR ENTITY (THAT HAS NOT ALREADY BEEN OBTAINED) IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER OR THE
PERFORMANCE BY SELLER OF THE TRANSACTIONS CONTEMPLATED HEREBY.


(E)           SUITS AND PROCEEDINGS.  EXCEPT AS LISTED IN EXHIBIT I, THERE ARE
NO LEGAL ACTIONS, SUITS OR SIMILAR PROCEEDINGS PENDING, SERVED OR SETTLED IN THE
THREE (3) YEARS PRIOR TO THE DATE OF THIS AGREEMENT, OR, TO SELLER’S KNOWLEDGE,
THREATENED IN WRITING AGAINST SELLER OR THE PROPERTY WHICH (I) WOULD MATERIALLY
AND ADVERSELY AFFECT THE SELLER’S ABILITY TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY, OR (II) MIGHT HAVE A MATERIAL ADVERSE EFFECT ON PURCHASER’S
USE, OWNERSHIP OR OPERATION OF THE PROPERTY.


(F)            NON-FOREIGN ENTITY.  SELLER IS NOT A “FOREIGN PERSON” OR “FOREIGN
CORPORATION” AS THOSE TERMS ARE DEFINED IN THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED, AND THE REGULATIONS PROMULGATED THEREUNDER.


(G)           TENANTS.  AS OF THE DATE OF THIS AGREEMENT, TO SELLER’S KNOWLEDGE
THE ONLY TENANTS OF THE PROPERTY ARE THE TENANTS SET FORTH IN THE LEASE SCHEDULE
ATTACHED AS EXHIBIT F.  TO SELLER’S KNOWLEDGE, THE DOCUMENTS MADE AVAILABLE TO
PURCHASER PURSUANT TO SECTION 5.2 HEREOF INCLUDE TRUE, CORRECT AND COMPLETE
COPIES OF ALL OF THE LEASES LISTED ON EXHIBIT F.  TO SELLER’S KNOWLEDGE, EXCEPT
AS SET FORTH OF EXHIBIT O ANNEXED HERETO AND MADE A PART HEREOF, NO TENANT IS IN
MONETARY OR MATERIAL NONMONETARY DEFAULT UNDER ANY LEASE, AND SELLER HAS NOT
SENT ANY NOTICE OF DEFAULT BY ANY TENANT UNDER THE LEASES THAT REMAINS UNCURED.


(H)           SERVICE CONTRACTS.  TO SELLER’S KNOWLEDGE NONE OF THE SERVICE
PROVIDERS LISTED ON EXHIBIT E IS IN MATERIAL DEFAULT UNDER ANY SERVICE
CONTRACT.  TO SELLER’S KNOWLEDGE,

22


--------------------------------------------------------------------------------





THE DOCUMENTS MADE AVAILABLE TO PURCHASER PURSUANT TO SECTION 5.2 HEREOF INCLUDE
TRUE, CORRECT AND COMPLETE COPIES OF ALL SERVICE CONTRACTS LISTED ON EXHIBIT E
UNDER WHICH SELLER IS CURRENTLY PAYING FOR SERVICES RENDERED IN CONNECTION WITH
THE PROPERTY.  TO SELLER’S KNOWLEDGE, THERE ARE NO SERVICE CONTRACTS OTHER THAN
THOSE LISTED ON EXHIBIT E.


(I)            ENVIRONMENTAL MATTERS.  TO SELLER’S KNOWLEDGE, EXCEPT AS SET
FORTH IN THE REPORTS DESCRIBED IN EXHIBIT M (THE “ENVIRONMENTAL REPORTS”),
SELLER HAS NOT RECEIVED WRITTEN NOTICE OF ANY VIOLATIONS OF ENVIRONMENTAL LAWS
AT OR UPON THE PROPERTIES.


(J)            COMPLIANCE.  TO SELLER’S KNOWLEDGE, IN THE TWO (2) YEARS PRIOR TO
THE EFFECTIVE DATE, SELLER HAS RECEIVED NO WRITTEN NOTICE FROM ANY AUTHORITIES
TO THE EFFECT THAT THE PROPERTY IS NOT IN COMPLIANCE WITH ANY GOVERNMENTAL
REGULATIONS (A “VIOLATION NOTICE”), AND THE SELLER HAS NOT RECEIVED ANY
VIOLATION NOTICES PRIOR TO SUCH DATE THAT HAVE NOT BEEN CURED.


(K)           COMPANY CALIFORNIA EMPLOYEES.  ATTACHED HERETO AS EXHIBIT N IS A
TRUE, CORRECT AND COMPLETE LIST OF THE COMPANY CALIFORNIA EMPLOYEES TOGETHER
WITH THE SALARY AND BONUS PAYABLE TO EACH SUCH COMPANY EMPLOYEE AS OF THE
EFFECTIVE DATE.


(L)            LEASING COMMISSIONS.  TO SELLER’S KNOWLEDGE, AS OF THE EFFECTIVE
DATE, THERE ARE NO POTENTIAL LEASING COMMISSIONS FOR WHICH PURCHASER MAY BE
LIABLE POST-CLOSING OTHER THAN AS MAY BE SET FORTH IN THE COMMISSION AGREEMENTS
LISTED ON EXHIBIT Q ANNEXED HERETO AND MADE A PART HEREOF OR IN THE LEASES.  TO
SELLER’S KNOWLEDGE, THE DOCUMENTS MADE AVAILABLE TO PURCHASER PURSUANT TO
SECTION 5.2 HEREOF INCLUDE TRUE, CORRECT AND COMPLETE COPIES OF ALL OF THE
COMMISSION AGREEMENTS LISTED ON EXHIBIT Q.


(M)          MANAGEMENT FEES.  AT CLOSING, THERE SHALL BE NO UNPAID MANAGEMENT
FEES WITH THE RESPECT TO THE PROPERTY.


(N)           REAL ESTATE TAX APPEALS.  ATTACHED HERETO AS EXHIBIT P IS A TRUE,
CORRECT AND COMPLETE LIST OF ALL PENDING REAL ESTATE TAX APPEALS WITH RESPECT TO
THE PROPERTY.


(O)           OFAC.  NEITHER SELLER, NOR ANY OFFICER, DIRECTOR, SHAREHOLDER,
PARTNER, INVESTOR OR MEMBER OF SELLER IS NAMED BY ANY EXECUTIVE ORDER OF THE
UNITED STATES TREASURY DEPARTMENT AS A TERRORIST, A “SPECIALLY DESIGNATED
NATIONAL AND BLOCKED PERSON,” OR ANY OTHER BANNED OR BLOCKED PERSON, ENTITY,
NATION OR TRANSACTION PURSUANT TO ANY LAW, ORDER, RULE OR REGULATION THAT IS
ENFORCED OR ADMINISTERED BY THE OFFICE OF FOREIGN ASSETS CONTROL (COLLECTIVELY,
AN “IDENTIFIED TERRORIST”.)  SELLER IS NOT ENGAGING IN THIS TRANSACTION ON THE
BEHALF OF, EITHER DIRECTLY OR INDIRECTLY, ANY IDENTIFIED TERRORIST.


(P)           HISTORICAL OPERATING STATEMENTS.  TO SELLER’S KNOWLEDGE, THE
HISTORICAL OPERATING STATEMENTS TO BE PROVIDED TO PURCHASER FOR REVIEW PURSUANT
TO SECTION 5.2 ABOVE, SHALL ACCURATELY SET FORTH, IN ALL MATERIAL RESPECTS, THE
OPERATING INCOME AND EXPENSES OF THE PROPERTY FOR THE PAST THREE YEARS.


SECTION 8.2            PURCHASER’S REPRESENTATIONS AND WARRANTIES.  PURCHASER
REPRESENTS AND WARRANTS TO SELLER THE FOLLOWING, WHICH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AS OF THE EFFECTIVE DATE AND AT CLOSING:

23


--------------------------------------------------------------------------------





(A)           STATUS. PURCHASER IS A DULY ORGANIZED AND VALIDLY EXISTING LIMITED
LIABILITY COMPANY UNDER THE LAWS OF THE STATE OF DELAWARE.


(B)           AUTHORITY. THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
PERFORMANCE OF PURCHASER’S OBLIGATIONS HEREUNDER HAVE BEEN DULY AUTHORIZED BY
ALL NECESSARY ACTION ON THE PART OF PURCHASER AND THIS AGREEMENT CONSTITUTES THE
LEGAL, VALID AND BINDING OBLIGATION OF PURCHASER.


(C)           NON-CONTRAVENTION.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT
BY PURCHASER AND THE CONSUMMATION BY PURCHASER OF THE TRANSACTIONS CONTEMPLATED
HEREBY WILL NOT VIOLATE ANY JUDGMENT, ORDER, INJUNCTION, DECREE, REGULATION OR
RULING OF ANY COURT OR AUTHORITY OR CONFLICT WITH, RESULT IN A BREACH OF OR
CONSTITUTE A DEFAULT UNDER THE ORGANIZATIONAL DOCUMENTS OF PURCHASER, ANY NOTE
OR OTHER EVIDENCE OF INDEBTEDNESS, ANY MORTGAGE, DEED OF TRUST OR INDENTURE, OR
ANY LEASE OR OTHER MATERIAL AGREEMENT OR INSTRUMENT TO WHICH PURCHASER IS A
PARTY OR BY WHICH IT IS BOUND.


(D)           CONSENTS. NO CONSENT, WAIVER, APPROVAL OR AUTHORIZATION IS
REQUIRED FROM ANY PERSON OR ENTITY (THAT HAS NOT ALREADY BEEN OBTAINED) IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY PURCHASER OR THE
PERFORMANCE BY PURCHASER OF THE TRANSACTIONS CONTEMPLATED HEREBY.


(E)           OFAC.  NEITHER PURCHASER, NOR ANY OFFICER, DIRECTOR, SHAREHOLDER,
PARTNER, INVESTOR OR MEMBER OF PURCHASER IS NAMED BY ANY EXECUTIVE ORDER OF THE
UNITED STATES TREASURY DEPARTMENT AS A TERRORIST, A “SPECIALLY DESIGNATED
NATIONAL AND BLOCKED PERSON,” OR ANY OTHER BANNED OR BLOCKED PERSON, ENTITY,
NATION OR TRANSACTION PURSUANT TO ANY LAW, ORDER, RULE OR REGULATION THAT IS
ENFORCED OR ADMINISTERED BY THE OFFICE OF FOREIGN ASSETS CONTROL (COLLECTIVELY,
AN “IDENTIFIED TERRORIST”.)  PURCHASER IS NOT ENGAGING IN THIS TRANSACTION ON
THE BEHALF OF, EITHER DIRECTLY OR INDIRECTLY, ANY IDENTIFIED TERRORIST.


SECTION 8.3            SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS. 
THE REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN SECTION 8.1, IN THE
SELLER CERTIFICATE DELIVERED PRIOR TO THE EXPIRATION OF THE EVALUATION PERIOD
AND IN ANY DOCUMENTS DELIVERED AT CLOSING AND THE CERTIFICATIONS CONTAINED IN
ANY SELLER ESTOPPELS DELIVERED UNDER THE THIRD PARAGRAPH OF SECTION 7.2 WILL
SURVIVE THE CLOSING FOR A PERIOD OF TEN (10) MONTHS, AFTER WHICH TIME THEY WILL
MERGE INTO THE DEED, AND PURCHASER WILL HAVE NO RIGHT TO ASSERT A CLAIM BASED
THEREON AFTER THE TEN-MONTH PERIOD.  DURING THE TEN-MONTH PERIOD, PURCHASER WILL
NOT HAVE ANY RIGHT TO BRING ANY ACTION AGAINST SELLER AS A RESULT OF ANY UNTRUTH
OR INACCURACY OF SUCH REPRESENTATIONS, WARRANTIES OR CERTIFICATIONS, OR ANY SUCH
BREACH, UNLESS AND UNTIL THE AGGREGATE AMOUNT OF ALL LIABILITY AND LOSSES
ARISING OUT OF ANY SUCH UNTRUTH OR INACCURACY, OR ANY SUCH BREACH, EXCEEDS
ONE-TENTH OF ONE PERCENT (00.1%) OF THE PURCHASE PRICE; PROVIDED THAT IF THE
AGGREGATE AMOUNT OF ALL LIABILITY AND LOSSES EXCEEDS SUCH ONE-TENTH ON ONE
PERCENT (00.1%) OF THE PURCHASE PRICE, PURCHASE SHALL BE ENTITLED TO RECOVER ALL
SUCH AMOUNTS.  IN ADDITION, IN NO EVENT WILL SELLER’S LIABILITY FOR ALL SUCH
UNTRUTHS, INACCURACIES OR BREACHES EXCEED, IN THE AGGREGATE, THE SUM OF ONE
MILLION DOLLARS ($1,000,000); PROVIDED, HOWEVER, THAT THIS CAP ON LIABILITY
SHALL NOT APPLY TO SELLER’S LIABILITY RESULTING FROM ANY SELLER ESTOPPELS
DELIVERED PURSUANT TO SECTION 7.2 ABOVE.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, UNLESS PURCHASER CAN PROVE THAT SELLER MADE AN INTENTIONALLY
FALSE REPRESENTATION, WARRANTY OR CERTIFICATION AS OF THE EFFECTIVE DATE, AS OF
THE

24


--------------------------------------------------------------------------------





EXPIRATION OF THE EVALUATION PERIOD OR AS OF THE CLOSING DATE, THE
REPRESENTATIONS, WARRANTIES AND CERTIFICATIONS OF SELLER ARE HEREBY MODIFIED TO
BE MADE TRUE TO THE EXTENT THAT, AS OF THE DATE HEREOF WITH RESPECT TO THE
REPRESENTATIONS AND WARRANTIES MADE HEREIN, AND AS OF THE CLOSING DATE WITH
RESPECT TO REPRESENTATIONS, WARRANTIES AND CERTIFICATIONS MADE BY SELLER AS OF
THE CLOSING DATE, (I) INFORMATION CONTAINED IN THE DOCUMENTS MADE AVAILABLE TO
PURCHASER OR ITS LICENSEE PARTIES PURSUANT TO SECTION 5.2(A) MAKES THE SUBJECT
REPRESENTATION, WARRANTY OR CERTIFICATION NOT TRUE, OR (II) EITHER PURCHASER OR
THE LICENSEE PARTIES HAS KNOWLEDGE THAT THE SUBJECT REPRESENTATION, WARRANTY OR
CERTIFICATION IS UNTRUE, OR (III) SELLER HAS DELIVERED OR MADE AVAILABLE TO
PURCHASER OR THE LICENSEE PARTIES OTHER WRITTEN INFORMATION DISCLOSING THAT THE
SUBJECT REPRESENTATION, WARRANTY  OR CERTIFICATION IS NOT TRUE.  THE CLOSING
SURVIVING OBLIGATIONS AND THE TERMINATION SURVIVING OBLIGATIONS WILL SURVIVE
CLOSING WITHOUT LIMITATION UNLESS A SPECIFIED PERIOD IS OTHERWISE PROVIDED IN
THIS AGREEMENT.  ALL OTHER REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS
MADE OR UNDERTAKEN BY SELLER UNDER THIS AGREEMENT, UNLESS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, WILL NOT SURVIVE THE CLOSING BUT WILL BE MERGED INTO THE DEED
AND OTHER CLOSING DOCUMENTS DELIVERED AT THE CLOSING.  SUBJECT TO THE
LIMITATIONS OR LIABILITY SET FORTH ABOVE IN THIS SECTION 8.3, ONE (1) BUSINESS
DAY PRIOR TO THE EXPIRATION OF THE EVALUATION PERIOD, SELLER SHALL DELIVER TO
PURCHASER A SELLER CERTIFICATE UPDATING AS OF SUCH DATE, THE REPRESENTATIONS,
WARRANTIES AND CERTIFICATIONS SET FORTH IN SECTION 8.1, SUBJECT TO SUCH
MODIFICATIONS AS SHALL BE PERMITTED BY VIRTUE OF (I) THE OPERATING COVENANTS
CONTAINED IN SECTION 7.1 ABOVE, (II) FACTS RAISED DURING PURCHASER’S DUE
DILIGENCE PROCESS OR (III) CHANGES AT THE PROPERTY DURING THE EVALUATION PERIOD.


ARTICLE IX

CONDITIONS PRECEDENT TO CLOSING


SECTION 9.1            CONDITIONS PRECEDENT TO OBLIGATION OF PURCHASER.  THE
OBLIGATION OF PURCHASER TO CONSUMMATE THE TRANSACTION HEREUNDER SHALL BE SUBJECT
TO THE FULFILLMENT ON OR BEFORE THE CLOSING DATE OF ALL OF THE FOLLOWING
CONDITIONS, ANY OR ALL OF WHICH MAY BE WAIVED BY PURCHASER IN ITS SOLE
DISCRETION:


(A)           SELLER SHALL HAVE DELIVERED TO PURCHASER ALL OF THE ITEMS REQUIRED
TO BE DELIVERED TO PURCHASER PURSUANT TO THE TERMS OF THIS AGREEMENT, INCLUDING
BUT NOT LIMITED TO, THOSE PROVIDED FOR IN SECTION 10.3.


(B)           BETWEEN THE END OF THE EVALUATION PERIOD AND THE SCHEDULED CLOSING
DATE, THERE SHALL HAVE BEEN NO LOSS IN THE ANTICIPATED OPERATING INCOME AT THE
PROPERTY RESULTING FROM A LOSS OF TENANCIES AT A REASONABLY PRUDENT INVESTOR BUT
NOT HAVE REASONABLY ANTICIPATED THE EXERCISE OF PRUDENT DUE DILIGENCE DURING THE
EVALUATION PERIOD, INCLUDING BUT NOT LIMITED TO BY INVESTIGATING FINANCIAL
CONDITIONS OF THE TENANT IN A COMMERCIALLY REASONABLE MANNER, AND WHICH RESULTS
IN A LOSS IN THE VALUE OF THE PROPERTY IN EXCESS OF $1,000,000.00 (THE
“$1,000,000 THRESHOLD”).  FOR PURPOSES OF CALCULATING THE AMOUNT OF ANY LOSS OF
ANTICIPATED OPERATING INCOME AND ITS EFFECT ON VALUE, THE PARTIES SHALL COMPARE
THE NET PRESENT VALUE (ON THE SCHEDULED CLOSING DATE) OF THE LOST INCOME STREAM
USING A DISCOUNT RATE OF 8% PER ANNUM TO THE NET PRESENT VALUE OF A REPLACEMENT
INCOME STREAM COMMENCING THREE MONTHS AFTER THE SCHEDULED CLOSING DATE AT MARKET
RENTS.  FOR THIS PURPOSE MARKET RENTS SHALL BE THE RENTS CHARGED AT COMPARABLE
BUILDINGS IN THE SAME SUBMARKET AND WHICH ARE SET FORTH ON EXHIBIT L ANNEXED
HERETO AND MADE A PART HEREOF.  ANY AND ALL DECREASES IN NET PRESENT VALUE SHALL
BE AGGREGATED WITH ANY AND ALL INCREASES IN DETERMINING WHETHER THE $1,000,000
THRESHOLD HAS BEEN EXCEEDED.  IN THE EVENT THAT THE

25


--------------------------------------------------------------------------------





$1,000,000 THRESHOLD HAS BEEN EXCEEDED, PURCHASER SHALL NOTIFY SELLER IN
WRITING, WHICH NOTICE SHALL SET FORTH PURCHASER’S DETERMINATION OF THE EXCESS
AMOUNT AND THE CALCULATIONS SUPPORTING ITS DETERMINATION.  IN SUCH EVENT, SELLER
SHALL HAVE THE RIGHT TO ELECT TO REDUCE THE PURCHASE PRICE BY ALL OR A PORTION
OF SUCH EXCESS.  SELLER SHALL NOTIFY PURCHASER IN WRITING OF ITS ELECTION WITHIN
FIVE (5) BUSINESS DAYS AFTER ITS RECEIPT OF PURCHASER’S NOTICE.  IF SELLER
ELECTS TO REDUCE THE PURCHASE PRICE BY THE ENTIRE EXCESS OR LESS THAN ALL OF THE
EXCESS, THEN THE PURCHASE PRICE SHALL BE REDUCED ACCORDINGLY AND THIS AGREEMENT
SHALL OTHERWISE CONTINUE UNMODIFIED AND IN FULL FORCE AND EFFECT.  IF SELLER HAS
ELECTED TO CREDIT LESS THAN ALL OF THE EXCESS, PURCHASER SHALL THEN HAVE FIVE
(5) BUSINESS DAYS TO NOTIFY SELLER WHETHER IT ACCEPTS OR REJECTS SELLER’S
ELECTION.  IF PURCHASER ACCEPTS SELLER’S ELECTION, THEN THE PURCHASE PRICE SHALL
BE REDUCED ACCORDINGLY AND THIS AGREEMENT SHALL OTHERWISE CONTINUE UNMODIFIED
AND IN FULL FORCE AND EFFECT.  IF PURCHASER REJECTS SELLER’S ELECTION OR SELLER
FAILS TO MAKE AN ELECTION, THIS AGREEMENT SHALL BE DEEMED TERMINATED AND NULL
AND VOID EXCEPT FOR THE TERMINATION SURVIVING OBLIGATIONS, AND THE EARNEST MONEY
DEPOSIT AND ALL INTEREST EARNED THEREON SHALL BE PROMPTLY RETURNED TO
PURCHASER.  IF PURCHASER FAILS TO RESPOND TO SELLER’S ELECTION WITHIN THE FIVE
(5) BUSINESS DAY PERIOD, IT SHALL BE DEEMED TO HAVE ACCEPTED THE SELLER’S
ELECTION.  IN THE EVENT THAT THE CLOSING OCCURS AT A REDUCED PURCHASE PRICE, (I)
IF PURCHASER SUBSEQUENTLY RECEIVES OR RECOVERS ALL OR SOME PORTION OF THE “LOST”
INCOME ON WHICH THE PURCHASE PRICE REDUCTION WAS BASED, PURCHASER SHALL PROMPTLY
PAY OVER TO SELLER THE AMOUNT RECEIVED OR RECOVERED BY PURCHASER AND (II) SELLER
SHALL HAVE THE RIGHT TO PURSUE COLLECTION OF “LOST” INCOME POST-CLOSING.   THE
SCHEDULE CLOSING DATE SHALL BE EXTENDED TO THE DATE NECESSARY TO PROVIDE FOR THE
NOTICES SET FORTH IN THIS SECTION 9.1(B).


(C)           THE REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN SECTION
8.1 SHALL CONTINUE TO BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON THE
CLOSING DATE EXCEPT TO REFLECT CHANGES IN ACCORDANCE WITH SECTION 7.1 ABOVE AND
FOR CHANGES IN THE REPRESENTATIONS AND WARRANTIES IN SUBSECTIONS 8.1(G), (H),
(I), (J) AND (K) BASED ON FACTS OCCURRING (INCLUDING BUT NOT LIMITED TO NOTICES
RECEIVED OR SENT) AFTER THE EFFECTIVE DATE.


(D)           TO THE EXTENT THAT (I) PURCHASER HAS RAISED AS A TITLE OBJECTION
PURSUANT TO SECTION 6.2(A) ABOVE, THE NEED FOR ESTOPPEL CERTIFICATES FROM ANY
PARTIES TO ANY COVENANTS, CONDITIONS AND RESTRICTIONS, RECIPROCAL EASEMENT
AGREEMENT, DEVELOPMENT AGREEMENTS OR GROUND LEASES AFFECTING THE PROPERTY
(COLLECTIVELY, “TITLE ESTOPPELS”), AND (II) SELLER HAS AGREED PURSUANT TO
SECTION 6.3 TO ATTEMPT TO CURE SUCH TITLE DEFECT, THEN PURCHASER’S RECEIPT OF
SUCH TITLE ESTOPPELS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
PURCHASER.


(E)           TITLE COMPANY SHALL BE IRREVOCABLY AND UNCONDITIONALLY COMMITTED
TO ISSUE THE TITLE POLICY.


(F)            SELLER SHALL HAVE PERFORMED AND OBSERVED, IN ALL MATERIAL
RESPECTS, ALL COVENANTS AND AGREEMENTS OF THIS AGREEMENT TO BE PERFORMED AND
OBSERVED BY SELLER AS OF THE CLOSING DATE.


SECTION 9.2            CONDITIONS PRECEDENT TO OBLIGATION TO SELLER.  THE
OBLIGATION OF SELLER TO CONSUMMATE THE TRANSACTION HEREUNDER SHALL BE SUBJECT TO
THE FULFILLMENT ON OR BEFORE THE DATE OF CLOSING (OR AS OTHERWISE PROVIDED) OF
ALL OF THE FOLLOWING CONDITIONS, ANY OR ALL OF WHICH MAY BE WAIVED BY SELLER IN
IT SOLE DISCRETION:

26


--------------------------------------------------------------------------------





(A)           SELLER SHALL HAVE RECEIVED THE PURCHASE PRICE AS ADJUSTED PURSUANT
TO, AND PAYABLE IN THE MANNER PROVIDED FOR, IN THIS AGREEMENT.


(B)           PURCHASER SHALL HAVE DELIVERED TO SELLER ALL OF THE ITEMS REQUIRED
TO BE DELIVERED TO SELLER PURSUANT TO THE TERMS OF THIS AGREEMENT, INCLUDING BUT
NOT LIMITED TO, THOSE PROVIDED FOR IN SECTION 10.2.


(C)           [THIS SECTION INTENTIONALLY OMITTED.]


(D)           THE REPRESENTATIONS AND WARRANTIES OF PURCHASER CONTAINED IN
SECTION 8.2 SHALL CONTINUE TO BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


(E)           PURCHASER SHALL HAVE PERFORMED AND OBSERVED, IN ALL MATERIAL
RESPECTS, ALL COVENANTS AND AGREEMENTS OF THIS AGREEMENT TO BE PERFORMED AND
OBSERVED BY PURCHASER AS OF THE CLOSING DATE.


ARTICLE X

CLOSING


SECTION 10.1         CLOSING. THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED
BY THIS AGREEMENT BY DELIVERY OF DOCUMENTS AND PAYMENTS OF MONEY FROM ESCROW
SHALL TAKE PLACE AT 3:00 P.M. EASTERN TIME ON THE SCHEDULED CLOSING DATE AT THE
OFFICES OF THE ESCROW AGENT; PROVIDED, HOWEVER, THAT THE CLOSING DOCUMENTS THAT
ARE INTENDED TO BE RECORDED IN THE LAND RECORDS IN CALIFORNIA SHALL BE DELIVERED
BY THE PARTIES TO AN OFFICE IN CALIFORNIA DESIGNATED BY ESCROW AGENT.  PURCHASER
SHALL HAVE AN OPTION TO EXTEND THE SCHEDULED CLOSING DATE FOR A PERIOD OF UP TO
THIRTY-DAYS BY DELIVERING WRITTEN NOTICE TO SELLER AT LEAST FIVE BUSINESS DAYS
PRIOR TO THE ORIGINAL SCHEDULED CLOSING DATE, TOGETHER WITH THE SIMULTANEOUS
DEPOSIT BY PURCHASER WITH THE ESCROW AGENT, BY FEDERAL RESERVE WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, OF THE AMOUNT OF FIVE HUNDRED THOUSAND DOLLARS
($500,000) AS AN ADDITIONAL EARNEST MONEY DEPOSIT ON ACCOUNT OF THE PURCHASE
PRICE (THE “EXTENSION DEPOSIT”).  TIME SHALL BE OF THE ESSENCE WITH RESPECT TO
PAYMENT OF THE EXTENSION DEPOSIT.  THEREAFTER, ALL REFERENCES IN THIS AGREEMENT
TO THE EARNEST MONEY DEPOSIT SHALL BE DEEMED TO ALSO INCLUDE THE EXTENSION
DEPOSIT.  AT CLOSING, THE EVENTS SET FORTH IN THIS ARTICLE X WILL OCCUR, IT
BEING UNDERSTOOD THAT THE PERFORMANCE OR TENDER OF PERFORMANCE OF ALL MATTERS
SET FORTH IN THIS ARTICLE X ARE MUTUALLY CONCURRENT CONDITIONS WHICH MAY BE
WAIVED BY THE PARTY FOR WHOSE BENEFIT THEY ARE INTENDED.  THE ACCEPTANCE OF THE
DEED BY PURCHASER SHALL BE DEEMED TO BE FULL PERFORMANCE AND DISCHARGE OF EACH
AND EVERY AGREEMENT AND OBLIGATION ON THE PART OF SELLER TO BE PERFORMED
HEREUNDER UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN.


SECTION 10.2         PURCHASER’S CLOSING OBLIGATIONS. ON THE CLOSING DATE,
PURCHASER, AT ITS SOLE COST AND EXPENSE, WILL DELIVER THE FOLLOWING ITEMS TO
SELLER AT CLOSING AS PROVIDED HEREIN:


(A)           THE PURCHASE PRICE, AFTER ALL ADJUSTMENTS ARE MADE AS HEREIN
PROVIDED, BY FEDERAL RESERVE WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN
ACCORDANCE WITH THE TIMING AND OTHER REQUIREMENTS OF SECTION 3.3;


(B)           A COUNTERPART ORIGINAL OF THE ASSIGNMENT OF LEASES, DULY EXECUTED
BY PURCHASER;

27


--------------------------------------------------------------------------------





(C)           A COUNTERPART ORIGINAL OF THE ADDITIONAL SALE CONSIDERATION
AGREEMENT, TOGETHER WITH A MEMORANDUM THEREOF IN RECORDABLE FORM, DULY EXECUTED
BY PURCHASER;


(D)           A COUNTERPART ORIGINAL OF THE ASSIGNMENT, DULY EXECUTED BY
PURCHASER;


(E)           EVIDENCE REASONABLY SATISFACTORY TO SELLER THAT THE PERSON
EXECUTING THE ASSIGNMENT OF LEASES, THE ASSIGNMENT, AND THE TENANT NOTICE
LETTERS ON BEHALF OF PURCHASER HAS FULL RIGHT, POWER AND AUTHORITY TO DO SO;


(F)            FORM OF WRITTEN NOTICE EXECUTED BY PURCHASER AND TO BE ADDRESSED
AND DELIVERED TO THE TENANTS BY PURCHASER IN ACCORDANCE WITH SECTION 10.6
HEREIN, (I) ACKNOWLEDGING THE SALE OF THE PROPERTY TO PURCHASER,
(II) ACKNOWLEDGING THAT PURCHASER HAS RECEIVED AND THAT PURCHASER IS RESPONSIBLE
FOR THE SECURITY DEPOSIT (SPECIFYING THE EXACT AMOUNT OF THE SECURITY DEPOSIT)
AND (III) INDICATING THAT RENT SHOULD THEREAFTER BE PAID TO PURCHASER AND GIVING
INSTRUCTIONS THEREFOR (THE “TENANT NOTICE LETTERS”);


(G)           A COUNTERPART ORIGINAL OF THE CLOSING STATEMENT, DULY EXECUTED BY
PURCHASER;


(H)           A CERTIFICATE, DATED AS OF THE DATE OF CLOSING, STATING (I) THAT
THE REPRESENTATIONS AND WARRANTIES OF PURCHASER CONTAINED IN SECTION 8.2 ARE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE; AND


(I)            SUCH OTHER DOCUMENTS AS MAY BE REASONABLY NECESSARY OR
APPROPRIATE TO EFFECT THE CONSUMMATION OF THE TRANSACTION WHICH IS THE SUBJECT
OF THIS AGREEMENT.


SECTION 10.3         SELLER’S CLOSING OBLIGATIONS.  AT THE CLOSING, EACH OF
PHELAN REALTY AND FOLSOM REALTY WILL DELIVER TO PURCHASER THE FOLLOWING
DOCUMENTS:


(A)           A GRANT DEED IN THE FORM ANNEXED HERETO AS EXHIBIT U, (THE
“DEED”), DULY EXECUTED AND ACKNOWLEDGED BY SELLER, CONVEYING TO PURCHASER THE
REAL PROPERTY AND THE IMPROVEMENTS SUBJECT ONLY TO THE PERMITTED EXCEPTIONS;


(B)           A BLANKET ASSIGNMENT AND BILL OF SALE IN THE FORM ATTACHED HERETO
AS EXHIBIT C (THE “BILL OF SALE”), DULY EXECUTED BY SELLER, ASSIGNING AND
CONVEYING TO PURCHASER, WITHOUT REPRESENTATION OR WARRANTY, TITLE TO THE
PERSONAL PROPERTY;


(C)           A COUNTERPART ORIGINAL OF AN ASSIGNMENT AND ASSUMPTION OF SELLER’S
INTEREST, AS LESSOR, IN THE LEASES AND SECURITY DEPOSITS IN THE FORM ATTACHED
HERETO AS EXHIBIT B (THE “ASSIGNMENT OF LEASES”), DULY EXECUTED BY SELLER,
CONVEYING AND ASSIGNING TO PURCHASER ALL OF SELLER’S RIGHT, TITLE AND INTEREST,
AS LESSOR, IN THE LEASES AND SECURITY DEPOSITS;


(D)           A COUNTERPART ORIGINAL OF THE ADDITIONAL SALE CONSIDERATION
AGREEMENT, TOGETHER WITH A MEMORANDUM THEREOF IN RECORDABLE FORM, DULY EXECUTED
BY SELLER;


(E)           A COUNTERPART ORIGINAL OF AN ASSIGNMENT AND ASSUMPTION OF SELLER’S
INTEREST IN THE SERVICE CONTRACTS AND THE LICENSES AND PERMITS SUBSTANTIALLY IN
THE FORM ATTACHED HERETO AS EXHIBIT A (THE “ASSIGNMENT”), DULY EXECUTED BY
SELLER, CONVEYING AND ASSIGNING TO PURCHASER ALL

28


--------------------------------------------------------------------------------





OF SELLER’S ASSIGNABLE RIGHT, TITLE, AND INTEREST, IF ANY, IN THE SERVICE
CONTRACTS AND THE LICENSES AND PERMITS;


(F)            THE TENANT NOTICE LETTERS, DULY EXECUTED BY SELLER;


(G)           EVIDENCE REASONABLY SATISFACTORY TO PURCHASER AND TITLE COMPANY
THAT THE PERSON EXECUTING THE DOCUMENTS DELIVERED BY SELLER PURSUANT TO THIS
SECTION 10.3 ON BEHALF OF SELLER HAS FULL RIGHT, POWER, AND AUTHORITY TO DO SO;


(H)           A CERTIFICATE IN THE FORM ATTACHED HERETO AS EXHIBIT J 
(“CERTIFICATE AS TO FOREIGN STATUS”) CERTIFYING THAT SELLER IS NOT A “FOREIGN
PERSON” AS DEFINED IN SECTION 1445 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED;


(I)            ALL ORIGINAL LEASES, LICENSES AND PERMITS AND SERVICE CONTRACTS
TO THE EXTENT IN SELLER’S POSSESSION OR CONTROL;


(J)            A CERTIFICATE (THE “SELLER CERTIFICATE”), DATED AS OF THE DATE OF
CLOSING, STATING THAT THE REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN
SECTION 8.1 ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE
(WITH APPROPRIATE MODIFICATIONS TO REFLECT ANY CHANGES THEREIN) OR IDENTIFYING
ANY REPRESENTATION OR WARRANTY WHICH IS NOT, OR NO LONGER IS, TRUE AND CORRECT
AND EXPLAINING THE STATE OF FACTS GIVING RISE TO THE CHANGE.  IN NO EVENT SHALL
SELLER BE LIABLE TO PURCHASER FOR, OR BE DEEMED TO BE IN DEFAULT HEREUNDER AND
IT SHALL NOT CONSTITUTE FAILURE OF A CONDITION PRECEDENT, IF ANY REPRESENTATION
OR WARRANTY IS NO LONGER TRUE AND CORRECT IN ALL MATERIAL RESPECTS UNLESS
PURCHASER CAN PROVE THAT SELLER MADE AN INTENTIONALLY FALSE REPRESENTATION,
WARRANTY OR CERTIFICATION AS OF THE EFFECTIVE DATE, AS OF THE EXPIRATION OF THE
EVALUATION PERIOD OR AS OF THE CLOSING DATE; PROVIDED, HOWEVER, THAT IF: (I)
SUCH EVENT CONSTITUTES THE NON-FULFILLMENT OF THE CONDITION SET FORTH IN
SECTION 9.1(B), PURCHASER SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT OR
RECEIVE A REDUCTION IN THE PURCHASE PRICE IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 9.1(B), AND (II) SUCH REPRESENTATION OR WARRANTY THAT IS NO LONGER TRUE
AND CORRECT IN ALL MATERIAL RESPECTS IS CONTAINED IN SUBSECTIONS 8.1(A) THROUGH
(D), (F), AND (L) THROUGH (P), AND SUCH CHANGE IS NOT IN ACCORDANCE WITH SECTION
7.1, IT SHALL CONSTITUTE THE FAILURE OF A CONDITION PRECEDENT, ENTITLING
PURCHASER TO TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO SELLER.  IN SUCH
EVENT, PURCHASER SHALL RECEIVE THE PROMPT RETURN OF THE EARNEST MONEY DEPOSIT
AND ALL INTEREST EARNED THEREON, AND EXCEPT FOR THE TERMINATION SURVIVING
OBLIGATIONS, NEITHER PARTY SHALL HAVE ANY FURTHER LIABILITY UNDER THIS
AGREEMENT.  THE REPRESENTATIONS, WARRANTIES AND CERTIFICATIONS OF SELLER
CONTAINED IN THE SELLER CERTIFICATE SHALL BE SUBJECT TO THE PROVISION OF SECTION
8.3 ABOVE;


(K)           THE ESTOPPEL CERTIFICATES RECEIVED BY SELLER PURSUANT TO SECTION
7.2 ABOVE;


(L)            A CALIFORNIA FRANCHISE TAX BOARD FORM 590 (OR 593, AS APPLICABLE)
CERTIFYING THAT SELLER HAS A PERMANENT PLACE OF BUSINESS IN CALIFORNIA, IS
QUALIFIED TO DO BUSINESS IN CALIFORNIA, OR IS A CALIFORNIA RESIDENT, AS
APPLICABLE; AND


(M)          SUCH OTHER DOCUMENTS AS MAY BE REASONABLY NECESSARY OR APPROPRIATE
TO EFFECT THE CONSUMMATION OF THE TRANSACTION WHICH IS THE SUBJECT OF THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO AN AFFIDAVIT OF TITLE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO SELLER AND THE TITLE COMPANY.

29


--------------------------------------------------------------------------------



SECTION 10.4         PRORATIONS.


(A)           SELLER AND PURCHASER AGREE TO ADJUST, AS OF 11:59 P.M. ON THE DAY
PRECEDING THE CLOSING DATE (THE “PRORATION TIME”), THE FOLLOWING (COLLECTIVELY,
THE “PRORATION ITEMS”):

(I)            RENTS, IN ACCORDANCE WITH SECTION 10.4(B) BELOW.

(II)           SELLER SHALL CREDIT PURCHASER AT CLOSING WITH ALL CASH SECURITY
DEPOSITS AND ANY PREPAID RENTS, TOGETHER WITH ANY INTEREST TO BE PAID TO THE
TENANT THEREON.

(III)          UTILITY CHARGES PAYABLE BY SELLER, INCLUDING, WITHOUT LIMITATION,
ELECTRICITY, WATER CHARGES AND SEWER CHARGES.  IF THERE ARE METERS ON THE REAL
PROPERTY, SELLER WILL CAUSE READINGS OF ALL SAID METERS TO BE PERFORMED NOT MORE
THAN FIVE (5) DAYS PRIOR TO THE CLOSING DATE, AND A PER DIEM ESTIMATED
ADJUSTMENT SHALL BE MADE FOR THE DAYS BETWEEN THE METER READING DATE AND THE
CLOSING DATE BASED ON THE MOST RECENT METER READING.

(IV)          AMOUNTS PAYABLE UNDER THE SERVICE CONTRACTS.

(V)           ALL REAL ESTATE AND PERSONAL PROPERTY TAXES AND ASSESSMENTS,
PRORATED FOR THE PERIOD FOR WHICH SUCH TAXES AND ASSESSMENTS ARE ASSESSED,
REGARDLESS OF WHEN PAYABLE, ON THE BASIS OF THE NUMBER OF DAYS IN SUCH PERIOD
THE PROPERTY WILL HAVE BEEN OWNED BY SELLER AND PURCHASER, RESPECTIVELY.  IF THE
CURRENT TAX BILL IS NOT AVAILABLE AT CLOSING, THEN THE PRORATION SHALL BE MADE
ON THE BASIS OF THE MOST RECENT ASCERTAINABLE TAX BILL.  ANY TAXES PAID AT OR
PRIOR TO CLOSING SHALL BE PRORATED BASED UPON THE AMOUNTS ACTUALLY PAID.  IF
TAXES AND ASSESSMENTS FOR THE FISCAL YEAR IN WHICH CLOSING OCCURS HAVE BEEN
DETERMINED BUT HAVE NOT BEEN PAID BEFORE CLOSING, SELLER SHALL BE CHARGED AND
PURCHASER CREDITED AT CLOSING WITH AN AMOUNT EQUAL TO THAT PORTION OF SUCH TAXES
AND ASSESSMENTS WHICH RELATES TO THE PERIOD BEFORE THE DATE OF CLOSING, AND
PURCHASER SHALL PAY THE TAXES AND ASSESSMENTS PRIOR TO THE SAME BECOMING
DELINQUENT.   IF, SUBSEQUENT TO THE CLOSING DATE, REAL ESTATE TAXES (BY REASON
OF CHANGE IN EITHER ASSESSMENT OR RATE OR FOR ANY OTHER REASON) FOR THE REAL
PROPERTY SHOULD BE DETERMINED TO BE HIGHER OR LOWER THAN THOSE THAT ARE
APPORTIONED, A NEW COMPUTATION SHALL BE MADE, AND SELLER AGREES TO PAY PURCHASER
ANY INCREASE SHOWN BY SUCH RECOMPUTATION AND VICE VERSA.  PURCHASER SHALL, AT
CLOSING, ASSUME ALL EXPENSES INCURRED OR TO BE INCURRED IN CONNECTION WITH ANY
REAL ESTATE TAX APPEALS THAT ARE PENDING AT THE TIME OF CLOSING.  
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, SELLER
RESERVES THE RIGHT TO MEET WITH GOVERNMENTAL OFFICIALS AND TO CONTINUE TO
CONTEST ANY REASSESSMENT OR ASSESSMENT OF THE PROPERTY OR ANY PORTION THEREOF AS
SET FORTH ON EXHIBIT P AND TO ATTEMPT TO OBTAIN A REFUND FOR ANY TAXES
PREVIOUSLY PAID.  SELLER SHALL RETAIN ALL RIGHTS WITH RESPECT TO ANY REFUND OF
TAXES APPLICABLE TO ANY PERIOD PRIOR TO THE CLOSING DATE AND PURCHASER SHALL
RETAIN ALL RIGHTS WITH RESPECT TO ANY REFUND OF TAXES APPLICABLE TO ANY PERIOD
ON OR AFTER THE CLOSING DATE

(VI)          [THIS SECTION INTENTIONALLY OMITTED.]

30


--------------------------------------------------------------------------------




(VII)         SELLER SHALL BE RESPONSIBLE FOR ALL SALARY, BONUS (INCLUDING ANY
STOCK BONUS) AND BENEFITS OWED TO THE COMPANY CALIFORNIA EMPLOYEES ON ACCOUNT OF
EMPLOYMENT PRIOR TO THE CLOSING. TO THE EXTENT THAT ANY OF WESTCORE MANAGEMENT’S
EMPLOYEE BENEFITS IMPOSE A WAITING PERIOD ON NEW EMPLOYEES BEFORE SUCH BENEFIT
WILL BE AVAILABLE, AND SELLER OR MCRC HAS THE ABILITY TO CONTINUE COMPARABLE
BENEFITS POST-CLOSING IN FAVOR OF THE COMPANY CALIFORNIA EMPLOYEES, DURING ALL
OR A PORTION OF SUCH WAITING PERIOD, PAYMENT TO SELLER OR MCRC OF THE COSTS OF
CONTINUING SUCH BENEFITS FOR SUCH PERIOD.

Seller will be charged and credited for the amounts of all of the Proration
Items relating to the period up to and including the Proration Time, and
Purchaser will be charged and credited for all of the Proration Items relating
to the period after the Proration Time.  The estimated Closing prorations shall
be set forth on a preliminary closing statement to be prepared by Seller and
submitted to Purchaser prior to the Closing Date (the “Closing Statement”).  The
Closing Statement, once agreed upon, shall be signed by Purchaser and Seller. 
The proration shall be paid at Closing by Purchaser to Seller (if the prorations
result in a net credit to Seller) or by Seller to Purchaser (if the prorations
result in a net credit to Purchaser) by increasing or reducing the cash to be
delivered by Purchaser in payment of the Purchase Price at the Closing.  If the
actual amounts of the Proration Items are not known as of the Closing Date, the
prorations will be made at Closing on the basis of the best evidence then
available; thereafter, when actual figures are received, re-prorations will be
made on the basis of the actual figures, and a final cash settlement will be
made between Seller and Purchaser.  No prorations will be made in relation to
insurance premiums, and Seller’s insurance policies will not be assigned to
Purchaser.  Final readings and final billings for utilities will be made if
possible as of the Closing Date, in which event no proration will be made at the
Closing with respect to utility bills.  Seller will be entitled to all deposits
presently in effect with the utility providers, and Purchaser will be obligated
to make its own arrangements for any deposits with the utility providers. The
provisions of this Section 10.4(a) will survive the Closing for twelve (12)
months.


(B)           PURCHASER WILL RECEIVE A CREDIT ON THE CLOSING STATEMENT FOR THE
PRORATED AMOUNT (AS OF THE PRORATION TIME) OF ALL RENTAL PREVIOUSLY PAID TO OR
COLLECTED BY SELLER AND ATTRIBUTABLE TO ANY PERIOD FOLLOWING THE PRORATION
TIME.  AFTER THE CLOSING, SELLER WILL CAUSE TO BE PAID OR TURNED OVER TO
PURCHASER ALL RENTAL, IF ANY, RECEIVED BY SELLER AFTER CLOSING AND ATTRIBUTABLE
TO ANY PERIOD FOLLOWING THE PRORATION TIME.  “RENTAL” AS USED HEREIN INCLUDES
FIXED MONTHLY RENTALS, ADDITIONAL RENTALS, PERCENTAGE RENTALS, ESCALATION
RENTALS (WHICH INCLUDE EACH TENANT’S PRORATION SHARE OF BUILDING OPERATION AND
MAINTENANCE COSTS AND EXPENSES AS PROVIDED FOR UNDER THE LEASE, TO THE EXTENT
THE SAME EXCEEDS ANY EXPENSE STOP SPECIFIED IN SUCH LEASE), RETROACTIVE RENTALS,
ALL ADMINISTRATIVE CHARGES, UTILITY CHARGES, TENANT OR REAL PROPERTY ASSOCIATION
DUES, STORAGE RENTALS, SPECIAL EVENT PROCEEDS, TEMPORARY RENTS, TELEPHONE
RECEIPTS, LOCKER RENTALS, VENDING MACHINE RECEIPTS AND OTHER SUMS AND CHARGES
PAYABLE BY TENANTS UNDER THE LEASES OR FROM OTHER OCCUPANTS OR USERS OF THE
PROPERTY.  FOR PURPOSES OF THIS AGREEMENT, RENTAL IS “DELINQUENT” WHEN IT WAS
DUE PRIOR TO THE CLOSING DATE, AND PAYMENT THEREOF HAS NOT BEEN MADE ON OR
BEFORE THE PRORATION TIME.  DELINQUENT RENTAL WILL NOT BE PRORATED.  PURCHASER
AGREES TO USE GOOD FAITH COLLECTION PROCEDURES WITH RESPECT TO THE COLLECTION OF
ANY DELINQUENT RENTAL, BUT PURCHASER WILL HAVE NO LIABILITY FOR THE FAILURE TO
COLLECT ANY SUCH AMOUNTS AND WILL NOT BE REQUIRED TO (I) PURSUE LEGAL ACTION TO
ENFORCE COLLECTION OF ANY SUCH AMOUNTS OWED TO SELLER BY ANY TENANT, (II)
TERMINATE THE LEASE WITH RESPECT TO ANY SUCH TENANT, OR (III) TERMINATE ANY

31


--------------------------------------------------------------------------------





TENANT’S RIGHT TO POSSESSION UNDER SUCH LEASE.  AFTER THE CLOSING, IF PURCHASER
DECLINES TO PURSUE A COLLECTION ACTION AGAINST A TENANT FOR DELINQUENT RENTAL,
THEN SELLER SHALL HAVE THE RIGHT TO DO SO; PROVIDED, HOWEVER, THAT SELLER SHALL
NOT (A) TERMINATE ANY LEASE OR TERMINATE OR DISTURB TENANT’S RIGHT TO POSSESSION
THEREUNDER, OR (B) COMMENCE ANY LAWSUIT UNTIL THE EARLIER OF ONE YEAR AFTER THE
CLOSING DATE OR ONE MONTH PRIOR TO THE EXPIRATION OF THE STATUTE OF LIMITATIONS
WITH RESPECT TO SUCH CLAIM.  ALL SUMS COLLECTED BY PURCHASER FROM AND AFTER
CLOSING FROM EACH TENANT (EXCLUDING TENANT SPECIFIC BILLINGS FOR TENANT WORK
ORDERS AND OTHER SPECIFIC SERVICES AS DESCRIBED IN AND GOVERNED BY
SECTION 10.4(D) BELOW) WILL BE APPLIED FIRST TO THE MONTH IN WHICH THE CLOSING
OCCURS, THEN TO CURRENT AMOUNTS OWNED BY SUCH TENANT TO PURCHASER AND THEN TO
DELINQUENCIES OWED BY SUCH TENANT TO SELLER.  ANY SUMS DUE SELLER WILL BE
PROMPTLY REMITTED TO SELLER.


(C)           AT THE CLOSING, SELLER SHALL DELIVER TO PURCHASER A LIST OF
ADDITIONAL RENT, HOWEVER CHARACTERIZED, UNDER EACH LEASE, INCLUDING WITHOUT
LIMITATION, REAL ESTATE TAXES, ELECTRICAL CHARGES, UTILITY COSTS AND OPERATING
EXPENSES (COLLECTIVELY, “OPERATING EXPENSES”) BILLED TO TENANTS FOR THE CALENDAR
YEAR IN WHICH THE CLOSING OCCURS (BOTH ON A MONTHLY BASIS AND IN THE AGGREGATE),
THE BASIS ON WHICH THE MONTHLY AMOUNTS ARE BEING BILLED AND THE AMOUNTS INCURRED
BY SELLER ON ACCOUNT OF THE COMPONENTS OF OPERATING EXPENSES FOR SUCH CALENDAR
YEAR.  UPON THE RECONCILIATION BY PURCHASER OF THE OPERATING EXPENSES BILLED TO
TENANTS, AND THE AMOUNTS ACTUALLY INCURRED FOR SUCH CALENDAR YEAR, SELLER AND
PURCHASER SHALL BE LIABLE FOR OVERPAYMENTS OF OPERATING EXPENSES, AND SHALL BE
ENTITLED TO PAYMENTS FROM TENANTS, AS THE CASE MAY BE, ON A PRO-RATA BASIS BASED
UPON EACH PARTY’S PERIOD OF OWNERSHIP DURING SUCH CALENDAR YEAR.  THIS SECTION
10.3(C) SHALL SURVIVE POST-CLOSING UNTIL SIX (6) MONTHS AFTER RECONCILIATION OF
THE OPERATING EXPENSES.


(D)           WITH RESPECT TO SPECIFIC TENANT BILLINGS FOR WORK ORDERS, SPECIAL
ITEMS PERFORMED OR PROVIDED AT THE REQUEST OF A TENANT OR OTHER SPECIFIC
SERVICES, WHICH ARE COLLECTED BY PURCHASER AFTER THE CLOSING DATE BUT RELATE TO
THE FOREGOING SPECIFIC SERVICES RENDERED BY SELLER PRIOR TO THE PRORATION TIME,
THEN NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, PURCHASER SHALL
CAUSE THE FIRST AMOUNTS COLLECTED FROM SUCH TENANT TO BE PAID TO SELLER ON
ACCOUNT THEREOF; PROVIDED, HOWEVER, WITH RESPECT TO SPECIFIC TENANT BILLINGS FOR
WORK ORDERS, SPECIAL ITEMS PERFORMED OR PROVIDED AT THE REQUEST OF A TENANT OR
OTHER SPECIFIC SERVICES, WHICH ARE COLLECTED BY PURCHASER AFTER THE CLOSING DATE
AND RELATE TO THE FOREGOING SPECIFIC SERVICES RENDERED BY PURCHASER AFTER THE
PRORATION TIME AND SELLER PRIOR TO THE PRORATION TIME, THEN NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, UNLESS TENANT’S INTENTION FOR THE
APPLICATION OF THE PAYMENT IS EXPRESSLY INDICATED BY TENANT (IN WHICH EVENT, THE
TENANT’S INDICATION SHALL CONTROL), PURCHASER SHALL CAUSE THE FIRST AMOUNTS
COLLECTED FROM SUCH TENANT TO BE PAID TO PURCHASER FOR SUCH SERVICES RENDERED
AFTER THE PRORATION TIME AND THEN TO SELLER ON ACCOUNT FOR SERVICES RENDERED BY
SELLER PRIOR TO THE PRORATION TIME.  SELLER SHALL HAVE THE RIGHT TO PURSUE
COLLECTION OF THE FOREGOING ITEMS POST-CLOSING IN THE SAME MANNER AND SUBJECT TO
THE SAME LIMITATIONS AS APPLIED TO THE COLLECTION OF DELINQUENT RENTAL AS MORE
FULLY SET FORTH IN SECTION 10.4(B) ABOVE.


(E)           NOTWITHSTANDING ANY PROVISION OF THIS SECTION 10.4 TO THE
CONTRARY, PURCHASER WILL BE SOLELY RESPONSIBLE FOR ITS PRO RATA SHARE OF ANY
LEASING COMMISSIONS, TENANT IMPROVEMENT COSTS OR OTHER EXPENDITURES (FOR
PURPOSES OF THIS SECTION 10.4(E), “NEW TENANT COSTS”) INCURRED OR TO BE INCURRED
IN CONNECTION WITH ANY NEW LEASE OR LEASE AMENDMENT, RENEWAL OR EXTENSION
EXECUTED (OR EXERCISED IN THE EVENT OF AN OPTION TO EXTEND, RENEW OR EXPAND

32


--------------------------------------------------------------------------------





AN EXISTING LEASE) ON OR AFTER THE EFFECTIVE DATE AND WHICH TRANSACTION WAS
DISCLOSED IN WRITING TO PURCHASER IN ACCORDANCE WITH SECTION 7.1(A), AND
PURCHASER WILL PAY TO SELLER AT CLOSING AS AN ADDITION TO THE PURCHASE PRICE AN
AMOUNT EQUAL TO ANY OF PURCHASER’S PRO RATA SHARE OF NEW TENANT COSTS PAID BY
SELLER.  FOR PURPOSES OF CALCULATING PURCHASER’S PRO RATA SHARE OF NEW TENANT
COSTS, PURCHASER SHALL BE CHARGED THE SAME PERCENTAGE OF SUCH COSTS AS THE
PERCENTAGE OF THE LEASE’S RENT TERM THAT IS SCHEDULED TO OCCUR POST-CLOSING. 
ACCORDINGLY, BY WAY OF EXAMPLE, IF ONE HUNDRED PERCENT (100%) OF THE RENT TERM
IS SCHEDULED TO OCCUR POST-CLOSING, PURCHASER’S PRO RATA SHARE OF NEW TENANT
COSTS FOR SUCH LEASE WOULD BE ONE HUNDRED PERCENT (100%), WHEREAS, IF FIVE
PERCENT (5%) OF THE RENT TERM HAS OCCURRED PRIOR TO THE CLOSING DATE, SELLER
SHALL BE RESPONSIBLE FOR FIVE PERCENT (5%) OF THE NEW TENANT COSTS AND PURCHASER
SHALL BE RESPONSIBLE FOR NINETY-FIVE PERCENT (95%).  NOTWITHSTANDING ANY
PROVISION OF THIS SECTION 10.4 TO THE CONTRARY, EXCEPT AS SET FORTH ON EXHIBIT R
ANNEXED HERETO AND MADE A PART HEREOF, SELLER WILL BE SOLELY RESPONSIBLE FOR ANY
LEASING COMMISSIONS, TENANT IMPROVEMENT COSTS OR OTHER EXPENDITURES INCURRED OR
TO BE INCURRED IN CONNECTION WITH ANY LEASE EXECUTED BEFORE THE EFFECTIVE DATE
EXCEPT TO THE EXTENT THAT A CREDIT AGAINST THE PURCHASE PRICE IS GRANTED TO
PURCHASER AT CLOSING (IN WHICH EVENT, PURCHASER SHALL BE RESPONSIBLE TO PAY FOR
SUCH ITEM).  PURCHASER SHALL SOLELY BE RESPONSIBLE FOR THE PAYMENT OR, TO THE
EXTENT PREVIOUSLY PAID BY SELLER, THE REIMBURSEMENT TO SELLER, OF THE LEASE
EXPENSES SET FORTH ON EXHIBIT R.  SELLER SHALL DELIVER TO PURCHASER EVIDENCE OF
THE DUE PAYMENT OF ALL OF THE LEASE EXPENSES SET FORTH ON EXHIBIT R FOR WHICH
SELLER IS SEEKING REIMBURSEMENT.  NOTWITHSTANDING ANYTHING TO CONTRARY CONTAINED
HEREIN, SELLER WILL BE SOLELY RESPONSIBLE FOR THE COSTS OF ANY CONTRACTS WITH
AFFILIATES OF SELLER AND THE COMPENSATION AND BENEFITS OF THE COMPANY CALIFORNIA
EMPLOYEES THAT ACCRUE BEFORE THE CLOSING DATE.


SECTION 10.5         COSTS OF TITLE COMPANY AND CLOSING COSTS. COSTS OF THE
TITLE COMPANY AND OTHER CLOSING COSTS INCURRED IN CONNECTION WITH THE CLOSING
WILL BE ALLOCATED AS FOLLOWS:


(A)           SELLER SHALL PAY (I) SELLER’S ATTORNEY’S FEES; (II) ONE-HALF (1/2)
OF ESCROW FEES, IF ANY; (III) THE COST OF ENDORSEMENTS TO CURE ANY OF
PURCHASER’S TITLE OBJECTIONS WITH RESPECT TO THE TITLE POLICY TO THE EXTENT THAT
SELLER AGREED TO CURE THEM PURSUANT TO THIS AGREEMENT; (IV) ANY REAL PROPERTY
TRANSFER TAXES; AND (V) THE COST OF RECORDING DISCHARGES OF ANY LIENS AND
ENCUMBRANCES.


(B)           PURCHASER SHALL PAY (I) THE COSTS OF RECORDING THE DEED TO THE
PROPERTY AND ALL OTHER DOCUMENTS OTHER THAN DISCHARGES OF LIENS AND
ENCUMBRANCES; (II) ALL PREMIUMS FOR THE TITLE POLICY OR ENDORSEMENTS OR
DELETIONS (OTHER THAN THE COST OF ENDORSEMENTS TO CURE PURCHASER’S TITLE
OBJECTIONS TO THE EXTENT THAT SELLER AGREED TO CURE THEM PURSUANT TO THIS
AGREEMENT), INCLUDING, WITHOUT LIMITATION, THE DELETION OF THE SURVEY EXCEPTION,
TO THE TITLE POLICY THAT ARE DESIRED BY PURCHASER; (III) ALL PREMIUMS AND OTHER
COSTS FOR ANY MORTGAGEE POLICY OF TITLE INSURANCE, IF ANY, INCLUDING BUT NOT
LIMITED TO ANY ENDORSEMENTS OR DELETIONS; (IV) PURCHASER’S ATTORNEY’S FEES;
(V) ONE-HALF (1/2) OF ESCROW FEES, IF ANY AND (VI) THE COSTS OF THE UPDATED
SURVEY.


(C)           ANY OTHER COSTS AND EXPENSES OF CLOSING NOT PROVIDED FOR IN THIS
SECTION 10.5 SHALL BE ALLOCATED BETWEEN PURCHASER AND SELLER IN ACCORDANCE WITH
THE CUSTOM IN THE AREA IN WHICH THE PROPERTY IS LOCATED.


SECTION 10.6         POST-CLOSING DELIVERY OF TENANT NOTICE LETTERS. 
IMMEDIATELY FOLLOWING CLOSING, PURCHASER WILL DELIVER TO EACH TENANT A TENANT
NOTICE LETTER, AS DESCRIBED IN SECTION 10.2(E).

33


--------------------------------------------------------------------------------





SECTION 10.7         LIKE-KIND EXCHANGE.  IN THE EVENT THAT SELLER AND/OR
PURCHASER SHALL ELECT TO EFFECTUATE THE CLOSING AS PART OF A “LIKE-KIND”
EXCHANGE UNDER SECTION 1031 OF THE CODE, EACH PARTY AGREES TO COOPERATE WITH AND
ASSIST THE OTHER IN ALL REASONABLE RESPECTS (AT NO COST OTHER THAN INCIDENTAL
ATTORNEYS’ FEES) IN ORDER THAT THE EXCHANGE SO QUALIFIES AS A “LIKE-KIND”
EXCHANGE UNDER SECTION 1031 OF THE CODE AND THE TREASURY REGULATIONS
PROMULGATED, OR TO BE PROMULGATED, THEREUNDER.  IF EITHER PARTY, OR ANY
MEMBER/SHAREHOLDER OF EITHER PARTY (THE “EXCHANGING PARTY”), SO ELECTS, THE
OTHER PARTY (THE “COOPERATING PARTY”) SHALL EXECUTE SUCH DOCUMENTS IDENTIFIED AT
LEAST TEN (10) DAYS PRIOR TO THE SCHEDULED CLOSING DATE AND TAKE SUCH ACTION AS
MAY BE REASONABLY NECESSARY IN ORDER TO EFFECTUATE THIS TRANSACTION AS A
LIKE-KIND EXCHANGE; PROVIDED, HOWEVER, THAT:  (I) THE COOPERATING PARTY’S
COOPERATION HEREUNDER SHALL BE WITHOUT COST, EXPENSE OR LIABILITY TO THE
COOPERATING PARTY OF ANY KIND OR CHARACTER OTHER THAN ATTORNEYS’ FEES, COSTS OR
EXPENSES INCURRED IN CONNECTION WITH THE REVIEW OF CUSTOMARY DOCUMENTATION IN
ORDER TO EFFECTUATE SUCH LIKE-KIND EXCHANGE, AND THE COOPERATING PARTY SHALL
HAVE NO OBLIGATION TO TAKE TITLE TO ANY OTHER REAL PROPERTY; (II) THE EXCHANGING
PARTY SHALL ASSUME ALL RISKS IN CONNECTION WITH THE DESIGNATION, SELECTION AND
SETTING OF TERMS OF THE PURCHASE OR SALE OF ANY EXCHANGE PROPERTY; (III) EXCEPT
AS SET FORTH ABOVE, THE EXCHANGING PARTY SHALL BEAR ALL COSTS AND EXPENSES IN
CONNECTION WITH ANY SUCH EXCHANGE TRANSACTION IN EXCESS OF THE COSTS AND
EXPENSES WHICH WOULD HAVE OTHERWISE BEEN INCURRED IN ACQUIRING OR SELLING THE
PROPERTY BY MEANS OF A STRAIGHT PURCHASE, SO THAT THE NET EFFECT TO THE
COOPERATING PARTY SHALL BE OTHERWISE IDENTICAL TO THAT WHICH WOULD HAVE RESULTED
HAD THIS AGREEMENT CLOSED ON A PURCHASE AND SALE; (IV) THERE SHALL BE NO DELAY
IN THE SCHEDULED CLOSING DATE RESULTING FROM SUCH EXCHANGE BY THE EXCHANGING
PARTY; (V) ANY DOCUMENTS TO EFFECTUATE SUCH EXCHANGE TRANSACTION SHALL HAVE NO
PRACTICAL EFFECT ON TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT; AND (VI)
THE EXCHANGING PARTY SHALL INDEMNIFY, DEFEND AND HOLD THE COOPERATING PARTY
HARMLESS FROM ANY AND ALL CLAIMS, DEMANDS, PENALTIES, LOSS, CAUSES OF ACTION,
SUITS, RISKS, LIABILITY, COSTS OR EXPENSES OF ANY KIND OR NATURE (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) WHICH THE COOPERATING PARTY MAY
INCUR OR SUSTAIN, DIRECTLY OR INDIRECTLY, RELATED TO OR IN CONNECTION WITH, OR
ARISING OUT OF, THE CONSUMMATION OF THIS TRANSACTION AS A LIKE-KIND EXCHANGE AS
CONTEMPLATED HEREUNDER.

Section 10.8     Conversion Of Phelan into Residential Condominium. 
Notwithstanding any provision contained or implied herein to the contrary,
Purchaser specifically acknowledges and agrees with Seller that, as additional
consideration to Seller for entering into this Agreement and conveying the
Property to Purchaser, should Purchaser initiate the conversion of Phelan into a
residential condominium project within a three (3) year period commencing on the
Closing Date, then Purchaser shall pay to Seller as additional Purchase Price
consideration (the “Additional Sale Consideration”) an amount equal to the
lesser of ten percent (10%) of the net profits earned by Purchaser as a result
of such conversion and Five Million Dollars ($5,000,000). In connection with the
foregoing, at Closing Purchaser and Seller will enter into and deliver an
agreement to document and evidence the continuing obligation of Purchaser in the
form attached hereto as Exhibit S   (the “Additional Sale Consideration
Agreement”). The obligation of Purchaser to pay the Condo Conversion
Participation Consideration will run with the land and be binding upon any
successors and assigns of Purchaser. In connection with this obligation, at
Closing Purchaser and Seller will enter into, deliver and record against Phelan
a memorandum of the Additional Sale Consideration Agreement

34


--------------------------------------------------------------------------------





ARTICLE XI

CONDEMNATION AND CASUALTY


SECTION 11.1         CASUALTY.  IF, PRIOR TO THE CLOSING DATE, (I) ALL OR A
SIGNIFICANT PORTION OF THE REAL PROPERTY AND IMPROVEMENTS IS DESTROYED OR
DAMAGED BY FIRE OR OTHER CASUALTY, OR (II) IF (A) A MAJOR TENANT IS PERMITTED TO
TERMINATE ITS LEASE WITH RESPECT TO A CERTAIN PROPERTY, OR (B) THE COST TO
REPAIR ANY CERTAIN PROPERTY EXCEEDS FIFTEEN PERCENT (15%) OF THE ALLOCATED
PURCHASE PRICE FOR SUCH PROPERTY SET FORTH ON EXHIBIT K, SELLER WILL NOTIFY
PURCHASER OF SUCH CASUALTY.  WITH RESPECT TO SUBSECTION (I) ABOVE, PURCHASER
SHALL HAVE THE OPTION TO TERMINATE THIS AGREEMENT UPON NOTICE TO SELLER GIVEN
NOT LATER THAN FIFTEEN (15) DAYS AFTER RECEIPT OF SELLER’S NOTICE.  WITH RESPECT
TO SUBSECTION (II) ABOVE, PURCHASER SHALL THEREAFTER BE ENTITLED TO TERMINATE
THIS AGREEMENT AS TO SUCH PROPERTY AND SHALL ONLY BE REQUIRED TO PURCHASE THE
REMAINING PROPERTY ON THE TERMS, CONDITIONS AND PROVISIONS OF THIS AGREEMENT AS
IF THIS AGREEMENT HAD NEVER INCLUDED THE DAMAGED PROPERTY, WITH THE PURCHASE
PRICE TO BE REDUCED BY THE ALLOCATED PURCHASE PRICE FOR SUCH PROPERTY.  IF THIS
AGREEMENT IS TERMINATED WITH RESPECT TO SUCH DAMAGED PROPERTY, NEITHER SELLER
NOR PURCHASER SHALL HAVE ANY FURTHER OBLIGATIONS UNDER THIS AGREEMENT WITH
RESPECT TO SUCH PROPERTY AS TO WHICH THE TERMINATION APPLIES OTHER THAN THE
TERMINATION SURVIVING OBLIGATIONS WITH RESPECT TO SUCH PROPERTY.  IF THIS
AGREEMENT IS TERMINATED, THE EARNEST MONEY DEPOSIT AND ALL INTEREST ACCRUED
THEREON WILL BE RETURNED TO PURCHASER AND THEREAFTER NEITHER SELLER NOR
PURCHASER WILL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS TO THE OTHER HEREUNDER
EXCEPT WITH RESPECT TO THE TERMINATION SURVIVING OBLIGATIONS.  IF PURCHASER DOES
NOT ELECT TO TERMINATE THIS AGREEMENT OR DOES NOT HAVE THE RIGHT TO DO SO
PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 11.1, SELLER WILL NOT BE
OBLIGATED TO REPAIR SUCH DAMAGE OR DESTRUCTION BUT (A) SELLER WILL ASSIGN AND
TURN OVER TO PURCHASER THE INSURANCE PROCEEDS NET OF REASONABLE COLLECTION COSTS
(OR IF SUCH HAVE NOT BEEN AWARDED, ALL OF ITS RIGHT, TITLE AND INTEREST THEREIN)
PAYABLE WITH RESPECT TO SUCH FIRE OR OTHER CASUALTY UP TO THE AMOUNT OF THE
ALLOCATED PURCHASE PRICE AND (B) THE PARTIES WILL PROCEED TO CLOSING PURSUANT TO
THE TERMS HEREOF WITHOUT ABATEMENT OF THE PURCHASE PRICE, EXCEPT THAT PURCHASER
WILL RECEIVE CREDIT FOR THE INSURANCE DEDUCTIBLE AMOUNT.  IN THE EVENT SELLER
ELECTS TO PERFORM ANY REPAIRS AS A RESULT OF A CASUALTY, SELLER WILL BE ENTITLED
TO DEDUCT ITS COSTS AND EXPENSES FROM ANY AMOUNT TO WHICH PURCHASER IS ENTITLED
UNDER THIS SECTION 11.1, WHICH RIGHT SHALL SURVIVE THE CLOSING.


SECTION 11.2         CONDEMNATION OF PROPERTY.  IN THE EVENT OF (A) ANY
CONDEMNATION OR SALE IN LIEU OF CONDEMNATION OF ALL OF THE PROPERTY; OR (B) ANY
CONDEMNATION OR SALE IN LIEU OF CONDEMNATION OF GREATER THAN TWENTY-FIVE PERCENT
(25%) OF THE FAIR MARKET VALUE OF THE PROPERTY PRIOR TO THE CLOSING, PURCHASER
WILL HAVE THE OPTION, TO BE EXERCISED WITHIN FIFTEEN (15) DAYS AFTER RECEIPT OF
NOTICE OF SUCH CONDEMNATION OR SALE, OF TERMINATING PURCHASER’S OBLIGATIONS
UNDER THIS AGREEMENT.  IN THE EVENT THAT EITHER (I) ANY CONDEMNATION OR SALE IN
LIEU OF CONDEMNATION OF THE PROPERTY IS FOR LESS THAN TWENTY-FIVE PERCENT (25%)
OF THE FAIR MARKET VALUE OF THE PROPERTY, OR (II) PURCHASER DOES NOT TERMINATE
THIS AGREEMENT PURSUANT TO THE PRECEDING SENTENCE, SELLER WILL ASSIGN TO
PURCHASER ANY AND ALL CLAIMS FOR THE PROCEEDS OF SUCH CONDEMNATION OR SALE TO
THE EXTENT THE SAME ARE APPLICABLE TO THE PROPERTY, AND PURCHASER WILL TAKE
TITLE TO THE PROPERTY WITH THE ASSIGNMENT OF SUCH PROCEEDS AND SUBJECT TO SUCH
CONDEMNATION AND WITHOUT REDUCTION OF THE PURCHASE PRICE.  SHOULD PURCHASER
ELECT TO TERMINATE PURCHASER’S OBLIGATIONS UNDER THIS AGREEMENT UNDER THE
PROVISIONS OF THIS SECTION 11.2, THE EARNEST MONEY DEPOSIT AND ANY INTEREST
THEREON WILL BE RETURNED TO PURCHASER AND NEITHER SELLER NOR PURCHASER WILL HAVE
ANY FURTHER OBLIGATION UNDER THIS AGREEMENT, EXCEPT FOR THE TERMINATION
SURVIVING OBLIGATIONS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IF ANY
EMINENT DOMAIN OR CONDEMNATION PROCEEDING IS INSTITUTED (OR NOTICE OF SAME IS
GIVEN) SOLELY FOR THE TAKING OF ANY SUBSURFACE RIGHTS FOR UTILITY EASEMENTS OR
FOR ANY RIGHT-OF-WAY EASEMENT, AND THE SURFACE MAY, AFTER SUCH TAKING, BE

35


--------------------------------------------------------------------------------





USED IN SUBSTANTIALLY THE SAME MANNER AS THOUGH SUCH RIGHTS HAVE NOT BEEN TAKEN,
PURCHASER WILL NOT BE ENTITLED TO TERMINATE THIS AGREEMENT, BUT ANY AWARD
RESULTING THEREFROM WILL BE ASSIGNED TO PURCHASER AT CLOSING AND WILL BE THE
EXCLUSIVE PROPERTY OF PURCHASER UPON CLOSING.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH HEREIN, IN THE EVENT OF ANY CONDEMNATION OR SALE IN LIEU OF
CONDEMNATION OF ANY CERTAIN PROPERTY (I) EXCEEDS FIFTEEN PERCENT (15%) OF THE
ALLOCATED PURCHASE PRICE OF SUCH PROPERTY (AS SET FORTH ON EXHIBIT K) CONDEMNED
OR SOLD IN LIEU OF CONDEMNATION, (II) PERMITS A MAJOR TENANT TO TERMINATE ITS
LEASE WITH RESPECT TO SUCH PROPERTY, OR (III) RESULTS IN A LOSS OF ACCESS TO
SUCH PROPERTY, SELLER SHALL NOTIFY PURCHASER OF THE SAME.  IN SUCH EVENT,
PURCHASER SHALL THEREAFTER BE ENTITLED TO TERMINATE THIS AGREEMENT AS TO SUCH
PROPERTY AND SHALL ONLY BE REQUIRED TO PURCHASE THE REMAINING PROPERTY ON THE
TERMS, CONDITIONS AND PROVISIONS OF THIS AGREEMENT AS IF THIS AGREEMENT HAD
NEVER INCLUDED THE CONDEMNED PROPERTY, WITH THE PURCHASE PRICE TO BE REDUCED BY
THE ALLOCATED PURCHASE PRICE OF SUCH PROPERTY AS SET FORTH ON EXHIBIT K.


ARTICLE XII

CONFIDENTIALITY


SECTION 12.1         CONFIDENTIALITY. SELLER AND PURCHASER EACH EXPRESSLY
ACKNOWLEDGE AND AGREE THAT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
THE TERMS, CONDITIONS, AND NEGOTIATIONS CONCERNING THE SAME WILL BE HELD IN THE
STRICTEST CONFIDENCE BY EACH OF THEM AND WILL NOT BE DISCLOSED BY EITHER OF THEM
EXCEPT TO THEIR RESPECTIVE LEGAL COUNSEL, ACCOUNTANTS, CONSULTANTS, OFFICERS,
PARTNERS, AND DIRECTORS AND ANY OTHER OF PURCHASER’S PERMITTED OUTSIDE PARTIES,
AND EXCEPT AND ONLY TO THE EXTENT THAT SUCH DISCLOSURE MAY BE NECESSARY FOR
THEIR RESPECTIVE PERFORMANCES HEREUNDER, AND PURCHASER SHALL INDEMNIFY AND HOLD
SELLER HARMLESS FROM AND AGAINST ANY BREACH BY SUCH INDIVIDUALS OR ENTITIES OF
THE CONFIDENTIALITY PROVISIONS APPLICABLE TO PURCHASER UNDER THIS AGREEMENT. 
PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT, UNLESS AND UNTIL THE CLOSING
OCCURS, ALL INFORMATION OBTAINED BY PURCHASER IN CONNECTION WITH THE PROPERTY
WILL NOT BE DISCLOSED BY PURCHASER TO ANY THIRD PERSONS WITHOUT THE PRIOR
WRITTEN CONSENT OF SELLER.  NOTHING CONTAINED IN THIS ARTICLE XII WILL PRECLUDE
OR LIMIT EITHER PARTY TO THIS AGREEMENT FROM DISCLOSING OR ACCESSING ANY
INFORMATION OTHERWISE DEEMED CONFIDENTIAL UNDER THIS ARTICLE XII RESPONSE TO
LAWFUL PROCESS OR SUBPOENA OR OTHER VALID OR ENFORCEABLE ORDER OF A COURT OF
COMPETENT JURISDICTION OR ANY FILINGS WITH GOVERNMENTAL AUTHORITIES REQUIRED BY
REASON OF THE TRANSACTIONS PROVIDED FOR HEREIN PURSUANT TO ADVICE OF COUNSEL.
NOTHING IN THIS ARTICLE XII WILL NEGATE, SUPERSEDE OR OTHERWISE AFFECT THE
OBLIGATIONS OF THE PARTIES UNDER THE CONFIDENTIALITY AGREEMENT.  IN ADDITION,
AFTER THE CLOSING, ANY PRESS RELEASE WITH RESPECT TO THE TRANSACTION WILL BE
MADE ONLY IN THE FORM APPROVED BY PURCHASER AND SELLER AND THEIR RESPECTIVE
COUNSEL, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED.  THE PROVISIONS OF THIS ARTICLE XII WILL SURVIVE THE CLOSING OR ANY
TERMINATION OF THIS AGREEMENT.


ARTICLE XIII

REMEDIES


SECTION 13.1         DEFAULT BY SELLER.  IN THE EVENT THE CLOSING AND THE
TRANSACTIONS CONTEMPLATED HEREBY DO NOT OCCUR AS HEREIN PROVIDED BY REASON OF
ANY DEFAULT OF SELLER, PURCHASER MAY, AS PURCHASER’S SOLE AND EXCLUSIVE REMEDY,
ELECT BY NOTICE TO SELLER WITHIN TEN (10) BUSINESS DAYS FOLLOWING THE SCHEDULED
CLOSING DATE, EITHER OF THE FOLLOWING: (A) TO TERMINATE THIS AGREEMENT, IN WHICH
EVENT PURCHASER WILL RECEIVE FROM THE ESCROW AGENT THE EARNEST MONEY

36


--------------------------------------------------------------------------------





DEPOSIT, TOGETHER WITH ALL INTEREST ACCRUED THEREON, WHEREUPON SELLER AND
PURCHASER WILL HAVE NO FURTHER RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT,
EXCEPT WITH RESPECT TO THE TERMINATION SURVIVING OBLIGATIONS; OR (B)   ENFORCE
SPECIFIC PERFORMANCE OF SELLER’S OBLIGATION TO EXECUTE THE DOCUMENTS REQUIRED TO
CONVEY THE PROPERTY TO PURCHASER, IT BEING UNDERSTOOD AND AGREED THAT THE REMEDY
OF SPECIFIC PERFORMANCE SHALL NOT BE AVAILABLE TO ENFORCE ANY OTHER OBLIGATION
OF SELLER HEREUNDER.  EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 13.1,
PURCHASER EXPRESSLY WAIVES ITS RIGHTS TO SEEK DAMAGES IN THE EVENT OF SELLER’S
DEFAULT HEREUNDER.  PURCHASER SHALL BE DEEMED TO HAVE ELECTED TO TERMINATE THIS
AGREEMENT AND RECEIVE BACK THE EARNEST MONEY DEPOSIT IF PURCHASER FAILS TO FILE
SUIT FOR SPECIFIC PERFORMANCE AGAINST SELLER IN AN APPROPRIATE COURT IN THE CITY
AND COUNTY OF SAN FRANCISCO ON OR BEFORE FORTY-FIVE (45) DAYS FOLLOWING THE
SCHEDULED CLOSING DATE.  NOTWITHSTANDING THE FOREGOING, SELLER AND PURCHASER
AGREE THAT IN THE EVENT THAT PURCHASER IS UNABLE TO OBTAIN SPECIFIC PERFORMANCE,
THEN IN SUCH EVENT, PURCHASER SHALL IN THE ALTERATIVE HAVE THE RIGHT TO COMMENCE
AN ACTION AGAINST SELLER FOR DAMAGES FOR SELLER’S BREACH AND DEFAULT UNDER THIS
AGREEMENT; PROVIDED, HOWEVER, (THAT IN ADDITION TO PURCHASER BEING ENTITLED TO
RECEIVE THE PROMPT RETURN OF ITS EARNEST MONEY DEPOSIT WITH INTEREST), SELLER’S
LIABILITY FOR DAMAGES SHALL NOT EXCEED THE AMOUNT OF THE EARNEST MONEY DEPOSIT
POSTED WITH ESCROW AGENT AT SUCH TIME.  NOTWITHSTANDING THE FOREGOING, NOTHING
CONTAINED IN THIS SECTION 13.1 WILL LIMIT PURCHASER’S REMEDIES AT LAW, IN EQUITY
OR AS HEREIN PROVIDED IN PURSUING REMEDIES OF A BREACH BY SELLER OF ANY OF THE
TERMINATION SURVIVING OBLIGATIONS.


SECTION 13.2         DEFAULT BY PURCHASER.  IN THE EVENT THE CLOSING AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN DO NOT OCCUR AS PROVIDED
HEREIN BY REASON OF ANY DEFAULT OF PURCHASER, PURCHASER AND SELLER AGREE IT
WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTABLISH WITH PRECISION THE
DAMAGES WHICH SELLER MAY SUFFER.  PURCHASER AND SELLER HEREBY AGREE THAT (A) AN
AMOUNT EQUAL TO THE EARNEST MONEY DEPOSIT, TOGETHER WITH ALL INTEREST ACCRUED
THEREON, IS A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT SELLER WOULD SUFFER
IN THE EVENT PURCHASER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE OF THE
PROPERTY, AND (B)     SUCH AMOUNT WILL BE THE FULL, AGREED AND LIQUIDATED
DAMAGES FOR PURCHASER’S DEFAULT AND FAILURE TO COMPLETE THE PURCHASE OF THE
PROPERTY, AND WILL BE SELLER’S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN
EQUITY) FOR ANY DEFAULT OF PURCHASER RESULTING IN THE FAILURE OF CONSUMMATION OF
THE CLOSING, WHEREUPON THIS AGREEMENT WILL TERMINATE AND SELLER AND PURCHASER
WILL HAVE NO FURTHER RIGHTS OR OBLIGATIONS HEREUNDER, EXCEPT WITH RESPECT TO THE
TERMINATION SURVIVING OBLIGATIONS.  THE PAYMENT OF SUCH AMOUNT AS LIQUIDATED
DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED
HEREIN WILL LIMIT SELLER’S REMEDIES AT LAW, IN EQUITY OR AS HEREIN PROVIDED IN
THE EVENT OF A BREACH BY PURCHASER OF ANY OF THE TERMINATION SURVIVING
OBLIGATIONS.

ACKNOWLEDGEMENT OF PROVISIONS OF SECTION 13.2:

 

SELLER’S INITIALS

/s/ MEH

 

PURCHASER’S INITIALS

/s/ DA

 

 

37


--------------------------------------------------------------------------------




ARTICLE XIV

NOTICES


SECTION 14.1         NOTICES.


(A)           ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING, AND SHALL BE GIVEN BY ANY NATIONALLY RECOGNIZED
OVERNIGHT DELIVERY SERVICE WITH PROOF OF DELIVERY, OR BY FACSIMILE TRANSMISSION
(PROVIDED THAT SUCH FACSIMILE IS CONFIRMED BY THE SENDER BY OVERNIGHT DELIVERY
SERVICE IN THE MANNER PREVIOUSLY DESCRIBED), SENT TO THE INTENDED ADDRESSEE AT
THE ADDRESS SET FORTH BELOW, OR TO SUCH OTHER ADDRESS OR TO THE ATTENTION OF
SUCH OTHER PERSON AS THE ADDRESSEE WILL HAVE DESIGNATED BY WRITTEN NOTICE SENT
IN ACCORDANCE HEREWITH. UNLESS CHANGED IN ACCORDANCE WITH THE PRECEDING
SENTENCE, THE ADDRESSES FOR NOTICES GIVEN PURSUANT TO THIS AGREEMENT WILL BE AS
FOLLOWS:

If to Purchaser:

Westcore Properties AC, LLC

 

4445 Eastgate Mall, Suite 210

 

San Diego, California 92121

 

Attn.: Mr. Don Ankeny

 

(858) 625 – 4100 (tele.)

 

(858) 678 – 0060 (fax)

 

 

 

 

with a copy to :

 

 

 

 

Pircher, Nichols & Meeks

 

1925 Century Park East, Suite 1700

 

Los Angeles, California 90067

 

Attention: Real Estate Notices (MES/EBS/4422-48)

 

(310) 201-8900 (tele.)

 

(310) 201-8922 (fax)

 

 

 

 

If Seller:

c/o Mack-Cali Realty Corporation

 

11 Commerce Drive

 

Cranford, New Jersey 07016

 

 

 

 

 

with separate notices to the attention of:

 

 

 

Mr. Mitchell E. Hersh

 

(908) 272-8000  (tele.)

 

(908) 272-0214 (fax)

 

 

 

and

 

38


--------------------------------------------------------------------------------




 

Roger W. Thomas, Esq.

 

(908) 272-2612 (tele.)

 

(908) 497-0485 (fax)

 

 

If Escrow Agent:

LandAmerica Financial Group, Inc.

 

Commercial Services

 

One Market, Spear Tower, Suite 1850

 

San Francisco, California 94105

 

Attn: Carol Carozza

 

         Vice President & Sr. Commercial Closer

 

(415) 247-2421 (tele.)

 

(415) 512-0146 (fax)

 


(B)           NOTICES GIVEN BY (I) OVERNIGHT DELIVERY SERVICE AS AFORESAID SHALL
BE DEEMED RECEIVED AND EFFECTIVE ON THE FIRST BUSINESS DAY FOLLOWING SUCH
DISPATCH AND (II) FACSIMILE TRANSMISSION AS AFORESAID SHALL BE DEEMED GIVEN AT
THE TIME AND ON THE DATE OF MACHINE TRANSMITTAL PROVIDED SAME IS SENT AND
CONFIRMATION OF RECEIPT IS RECEIVED BY THE SENDER PRIOR TO 4:00 P.M. (EST) ON A
BUSINESS DAY (IF SENT LATER OR ON A NON-BUSINESS DAY, THEN NOTICE SHALL BE
DEEMED GIVEN ON THE NEXT BUSINESS DAY).  NOTICES MAY BE GIVEN BY COUNSEL FOR THE
PARTIES DESCRIBED ABOVE, AND SUCH NOTICES SHALL BE DEEMED GIVEN BY SAID PARTY,
FOR ALL PURPOSES HEREUNDER.


ARTICLE XV

ASSIGNMENT AND BINDING EFFECT


SECTION 15.1         ASSIGNMENT: BINDING EFFECT.  PURCHASER WILL NOT HAVE THE
RIGHT TO ASSIGN THIS AGREEMENT, EXCEPT TO AN AFFILIATE OR AFFILIATES OF WESTCORE
PROPERTIES AC, LLC.  IN THE EVENT OF SUCH AN ASSIGNMENT, THE PURCHASER NAMED
HEREIN SHALL CONTINUE TO BE LIABLE FOR THE PERFORMANCE OF PURCHASER’S
OBLIGATIONS HEREUNDER.


ARTICLE XVI

BROKERAGE


SECTION 16.1         BROKERS.  PURCHASER AND SELLER REPRESENT THAT THEY HAVE NOT
DEALT WITH ANY BROKERS, FINDERS OR SALESMEN, IN CONNECTION WITH THIS
TRANSACTION, OR, IF EITHER PURCHASER OR SELLER HAS DEALT WITH ANY SUCH BROKER,
FINDER OR SALESMAN, SUCH PARTY AGREES TO PAY ANY FEE OR COMMISSION IN CONNECTION
THEREWITH AND AGREES TO INDEMNIFY, DEFEND AND HOLD OTHER THE PARTY HARMLESS FROM
AND AGAINST ANY AND ALL LOSS, COST, DAMAGE, LIABILITY OR EXPENSE, INCLUDING
REASONABLE ATTORNEYS’ FEES, WHICH EITHER PARTY MAY SUSTAIN, INCUR OR BE EXPOSED
TO BY REASON OF ANY CLAIM FOR FEES OR COMMISSIONS MADE THROUGH THE OTHER PARTY. 
THE PROVISIONS OF THIS ARTICLE XVI WILL SURVIVE ANY CLOSING OR TERMINATION OF
THIS AGREEMENT.

39


--------------------------------------------------------------------------------





ARTICLE XVII

ESCROW AGENT


SECTION 17.1         ESCROW.


(A)           SUBJECT TO THE PROVISIONS OF SECTION 4.1 ABOVE, ESCROW AGENT WILL
HOLD THE EARNEST MONEY DEPOSIT IN ESCROW IN AN INTEREST-BEARING ACCOUNT OF THE
TYPE GENERALLY USED BY ESCROW AGENT FOR THE HOLDING OF ESCROW FUNDS UNTIL THE
EARLIER OF (I) THE CLOSING, OR (II) THE TERMINATION OF THIS AGREEMENT IN
ACCORDANCE WITH ANY RIGHT HEREUNDER.  ALL INTEREST EARNED ON THE EARNEST MONEY
DEPOSIT SHALL BE PAID TO THE PARTY ENTITLED TO THE EARNEST MONEY DEPOSIT.  IN
THE EVENT THIS AGREEMENT IS TERMINATED PRIOR TO THE EXPIRATION OF THE EVALUATION
PERIOD, THE EARNEST MONEY DEPOSIT AND ALL INTEREST ACCRUED THEREON WILL BE
RETURNED BY THE ESCROW AGENT TO PURCHASER.  IN THE EVENT THE CLOSING OCCURS, THE
EARNEST MONEY DEPOSIT AND ALL INTEREST ACCRUED THEREON WILL BE RELEASED TO
SELLER, AND PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE IN THE
AMOUNT OF THE EARNEST MONEY DEPOSIT, INCLUDING THE INTEREST.  IN ALL OTHER
INSTANCES, ESCROW AGENT SHALL NOT RELEASE THE EARNEST MONEY DEPOSIT TO EITHER
PARTY UNTIL ESCROW AGENT HAS BEEN REQUESTED BY SELLER OR PURCHASER TO RELEASE
THE EARNEST MONEY DEPOSIT AND HAS GIVEN THE OTHER PARTY FIVE (5) BUSINESS DAYS
TO DISPUTE, OR CONSENT TO, THE RELEASE OF THE EARNEST MONEY DEPOSIT.  PURCHASER
REPRESENTS THAT ITS TAX IDENTIFICATION NUMBER, FOR PURPOSES OF REPORTING THE
INTEREST EARNINGS, IS 16-1632621. SELLER REPRESENTS THAT THEIR TAX
IDENTIFICATION NUMBER, FOR PURPOSES OF REPORTING THE INTEREST EARNINGS, IS
94-3290210 FOR PHELAN REALTY, AND 22-3654950 FOR FOLSOM REALTY.


(B)           ESCROW AGENT SHALL NOT BE LIABLE TO ANY PARTY FOR ANY ACT OR
OMISSION, EXCEPT FOR BAD FAITH, NEGLIGENCE OR WILLFUL MISCONDUCT, AND THE
PARTIES AGREE TO INDEMNIFY ESCROW AGENT AND HOLD ESCROW AGENT HARMLESS FROM ANY
AND ALL CLAIMS, DAMAGES, LOSSES OR EXPENSES ARISING IN CONNECTION HEREWITH.  THE
PARTIES ACKNOWLEDGE THAT ESCROW AGENT IS ACTING SOLELY AS STAKEHOLDER FOR THEIR
MUTUAL CONVENIENCE.  IN THE EVENT ESCROW AGENT RECEIVES WRITTEN NOTICE OF A
DISPUTE BETWEEN THE PARTIES WITH RESPECT TO THE EARNEST MONEY DEPOSIT AND THE
INTEREST EARNED THEREON (THE “ESCROWED FUNDS”), ESCROW AGENT SHALL NOT BE BOUND
TO RELEASE AND DELIVER THE ESCROWED FUNDS TO EITHER PARTY BUT MAY EITHER
(I) CONTINUE TO HOLD THE ESCROWED FUNDS UNTIL OTHERWISE DIRECTED IN A WRITING
SIGNED BY ALL PARTIES HERETO OR (II) DEPOSIT THE ESCROWED FUNDS WITH THE CLERK
OF THE DENVER DISTRICT COURT.  UPON SUCH DEPOSIT, ESCROW AGENT WILL BE RELEASED
FROM ALL DUTIES AND RESPONSIBILITIES HEREUNDER.  ESCROW AGENT SHALL HAVE THE
RIGHT TO CONSULT WITH SEPARATE COUNSEL OF ITS OWN CHOOSING (IF IT DEEMS SUCH
CONSULTATION ADVISABLE) AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN, SUFFERED
OR OMITTED BY IT IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL.


(C)           ESCROW AGENT SHALL NOT BE REQUIRED TO DEFEND ANY LEGAL PROCEEDING
WHICH MAY BE INSTITUTED AGAINST IT WITH RESPECT TO THE ESCROWED FUNDS, THE
PROPERTY OR THE SUBJECT MATTER OF THIS AGREEMENT UNLESS REQUESTED TO DO SO BY
PURCHASER OR SELLER AND IS INDEMNIFIED TO ITS SATISFACTION AGAINST THE COST AND
EXPENSE OF SUCH DEFENSE.  ESCROW AGENT SHALL NOT BE REQUIRED TO INSTITUTE LEGAL
PROCEEDINGS OF ANY KIND AND SHALL HAVE NO RESPONSIBILITY FOR THE GENUINENESS OR
VALIDITY OF ANY DOCUMENT OR OTHER ITEM DEPOSITED WITH IT OR THE COLLECTIBILITY
OF ANY CHECK DELIVERED IN CONNECTION WITH THIS AGREEMENT.  ESCROW AGENT SHALL BE
FULLY PROTECTED IN ACTING IN ACCORDANCE WITH ANY WRITTEN INSTRUCTIONS GIVEN TO
IT HEREUNDER AND BELIEVED BY IT TO HAVE BEEN SIGNED BY THE PROPER PARTIES.

40


--------------------------------------------------------------------------------





ARTICLE XVIII

MISCELLANEOUS


SECTION 18.1         WAIVERS.  NO WAIVER OF ANY BREACH OF ANY COVENANT OR
PROVISIONS CONTAINED HEREIN WILL BE DEEMED A WAIVER OF ANY PRECEDING OR
SUCCEEDING BREACH THEREOF, OR OF ANY OTHER COVENANT OR PROVISION CONTAINED
HEREIN.  NO EXTENSION OF TIME FOR PERFORMANCE OF ANY OBLIGATION OR ACT WILL BE
DEEMED AN EXTENSION OF THE TIME FOR PERFORMANCE OF ANY OTHER OBLIGATION OR ACT.


SECTION 18.2         RECOVERY OF CERTAIN FEES.  IN THE EVENT A PARTY HERETO
FILES ANY ACTION OR SUIT AGAINST ANOTHER PARTY HERETO BY REASON OF ANY BREACH OF
ANY OF THE COVENANTS, AGREEMENTS OR PROVISIONS CONTAINED IN THIS AGREEMENT, THEN
IN THAT EVENT THE PREVAILING PARTY WILL BE ENTITLED TO HAVE AND RECOVER CERTAIN
FEES FROM THE OTHER PARTY INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND COSTS
RESULTING THEREFROM. FOR PURPOSES OF THIS AGREEMENT, THE TERM “ATTORNEYS’ FEES”
OR “ATTORNEYS’ FEES AND COSTS” SHALL MEAN THE FEES AND EXPENSES OF COUNSEL TO
THE PARTIES HERETO, WHICH MAY INCLUDE PRINTING, PHOTOCOPYING, DUPLICATING AND
OTHER EXPENSES, AIR FREIGHT CHARGES, AND FEES BILLED FOR LAW CLERKS, PARALEGALS
AND OTHER PERSONS NOT ADMITTED TO THE BAR BUT PERFORMING SERVICES UNDER THE
SUPERVISION OF AN ATTORNEY, AND THE COSTS AND FEES INCURRED IN CONNECTION WITH
THE ENFORCEMENT OR COLLECTION OF ANY JUDGMENT OBTAINED IN ANY SUCH PROCEEDING. 
THE PROVISIONS OF THIS SECTION 18.2 SHALL SURVIVE THE ENTRY OF ANY JUDGMENT, AND
SHALL NOT MERGE, OR BE DEEMED TO HAVE MERGED, INTO ANY JUDGMENT.


SECTION 18.3         CONSTRUCTION.  HEADINGS AT THE BEGINNING OF EACH
ARTICLE AND SECTION ARE SOLELY FOR THE CONVENIENCE OF THE PARTIES AND ARE NOT A
PART OF THIS AGREEMENT.  WHENEVER REQUIRED BY THE CONTEXT OF THIS AGREEMENT, THE
SINGULAR WILL INCLUDE THE PLURAL AND THE MASCULINE WILL INCLUDE THE FEMININE AND
VICE VERSA.  THIS AGREEMENT WILL NOT BE CONSTRUED AS IF IT HAD BEEN PREPARED BY
ONE OF THE PARTIES, BUT RATHER AS IF BOTH PARTIES HAD PREPARED THE SAME.  ALL
EXHIBITS AND SCHEDULES REFERRED TO IN THIS AGREEMENT ARE ATTACHED AND
INCORPORATED BY THIS REFERENCE, AND ANY CAPITALIZED TERM USED IN ANY EXHIBIT OR
SCHEDULE WHICH IS NOT DEFINED IN SUCH EXHIBIT OR SCHEDULE WILL HAVE THE MEANING
ATTRIBUTABLE TO SUCH TERM IN THE BODY OF THIS AGREEMENT.  IN THE EVENT THE DATE
ON WHICH PURCHASER OR SELLER IS REQUIRED TO TAKE ANY ACTION UNDER THE TERMS OF
THIS AGREEMENT IS NOT A BUSINESS DAY, THE ACTION MAY BE TAKEN ON THE NEXT
SUCCEEDING BUSINESS DAY.


SECTION 18.4         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH, WHEN ASSEMBLED TO INCLUDE AN ORIGINAL SIGNATURE FOR
EACH PARTY CONTEMPLATED TO SIGN THIS AGREEMENT, WILL CONSTITUTE A COMPLETE AND
FULLY EXECUTED ORIGINAL.  ALL SUCH FULLY EXECUTED ORIGINAL COUNTERPARTS WILL
COLLECTIVELY CONSTITUTE A SINGLE AGREEMENT.  IF A PARTY TO THIS AGREEMENT
DELIVERS VIA TELECOPIER OR PDF E-MAIL A COPY OF THIS AGREEMENT EXECUTED BY SUCH
PARTY, IT SHALL HAVE THE SAME LEGAL EFFECT AS THE DELIVERY OF AN ORIGINAL
EXECUTED COUNTERPART OF THE AGREEMENT.


SECTION 18.5         SEVERABILITY.  IF ANY TERM OR OTHER PROVISION OF THIS
AGREEMENT IS INVALID, ILLEGAL, OR INCAPABLE OF BEING ENFORCED BY ANY RULE OF LAW
OR PUBLIC POLICY, ALL OF THE OTHER CONDITIONS AND PROVISIONS OF THIS AGREEMENT
WILL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT, SO LONG AS THE ECONOMIC OR
LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY
ADVERSE MANNER TO EITHER PARTY.  UPON SUCH DETERMINATION THAT ANY TERM OR OTHER
PROVISION IS INVALID, ILLEGAL, OR INCAPABLE OF BEING ENFORCED, THE PARTIES
HERETO WILL NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO REFLECT
THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN AN ACCEPTABLE
MANNER TO THE END THAT THE TRANSACTIONS CONTEMPLATED HEREBY ARE FULFILLED TO THE
EXTENT POSSIBLE.

41


--------------------------------------------------------------------------------





SECTION 18.6         ENTIRE AGREEMENT.  THIS AGREEMENT IS THE FINAL EXPRESSION
OF, AND CONTAINS THE ENTIRE AGREEMENT BETWEEN, THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND SUPERSEDES ALL PRIOR UNDERSTANDINGS WITH RESPECT
THERETO.  THIS AGREEMENT MAY NOT BE MODIFIED, CHANGED, SUPPLEMENTED OR
TERMINATED, NOR MAY ANY OBLIGATIONS HEREUNDER BE WAIVED, EXCEPT BY WRITTEN
INSTRUMENT, SIGNED BY THE PARTY TO BE CHARGED OR BY ITS AGENT DULY AUTHORIZED IN
WRITING, OR AS OTHERWISE EXPRESSLY PERMITTED HEREIN.


SECTION 18.7         GOVERNING LAW.  THIS AGREEMENT WILL BE CONSTRUED, PERFORMED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED.  SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF
THE APPROPRIATE COURT IN THE CITY AND COUNTY OF SAN FRANCISCO IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY
AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN SUCH COURT.


SECTION 18.8         NO RECORDING.  THE PARTIES HERETO AGREE THAT NEITHER THIS
AGREEMENT NOR ANY AFFIDAVIT OR MEMORANDUM CONCERNING IT WILL BE RECORDED AND ANY
RECORDING OF THIS AGREEMENT OR ANY SUCH AFFIDAVIT OR MEMORANDUM BY PURCHASER
WILL BE DEEMED A DEFAULT BY PURCHASER HEREUNDER.


SECTION 18.9         FURTHER ACTIONS. THE PARTIES AGREE TO EXECUTE SUCH
INSTRUCTIONS TO THE TITLE COMPANY AND SUCH OTHER INSTRUMENTS AND TO DO SUCH
FURTHER ACTS AS MAY BE REASONABLY NECESSARY TO CARRY OUT THE PROVISIONS OF THIS
AGREEMENT.


SECTION 18.10       EXHIBITS.  THE FOLLOWING SETS FORTH A LIST OF EXHIBITS TO
THE AGREEMENT:

Exhibit A -             Assignment

Exhibit B -              Assignment of Leases

Exhibit C -              Bill of Sale

Exhibit D -              Legal Description of Real Property

Exhibit E -              Service Contracts

Exhibit F -              Lease Schedule

Exhibit G -              Form of Tenant Estoppel Certificate

Exhibit G-1-            Form of Kiosk Tenant Estoppel Certificate

Exhibit H -              Existing Surveys

Exhibit I -               Suits and Proceedings

Exhibit J -               Certificate as to Foreign Status

Exhibit K -              Purchase Price Allocation

Exhibit L -              Market Rents

Exhibit M -             List of Environmental Reports

Exhibit N -              List of Company California Employees

Exhibit O -                                         Arrearage Schedule, Material
Non-Monetary Defaults and Uncured Default Notices

Exhibit P -              Real Estate Tax Appeals

Exhibit Q -              Leasing Commission Agreements

Exhibit R -              Purchaser’s Tenant Expenses

42


--------------------------------------------------------------------------------




Exhibit S -              Additional Sale Consideration Agreement

Exhibit T -              Commercial Property Owner’s Guide to Earthquake Safety

Exhibit U -              Grant Deed


SECTION 18.11       NO PARTNERSHIP.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THIS AGREEMENT SHALL NOT BE DEEMED OR CONSTRUED TO MAKE THE
PARTIES HERETO PARTNERS OR JOINT VENTURERS, IT BEING THE INTENTION OF THE
PARTIES TO MERELY CREATE THE RELATIONSHIP OF SELLER AND PURCHASER WITH RESPECT
TO THE PROPERTY TO BE CONVEYED AS CONTEMPLATED HEREBY.


SECTION 18.12       LIMITATIONS ON BENEFITS.  IT IS THE EXPLICIT INTENTION OF
PURCHASER AND SELLER THAT NO PERSON OR ENTITY OTHER THAN PURCHASER, SELLER,
SELLER’S AFFILIATES AND THE COMPANY CALIFORNIA EMPLOYEES WITH RESPECT TO SECTION
7.3 AND THEIR PERMITTED SUCCESSORS AND ASSIGNS IS OR SHALL BE ENTITLED TO BRING
ANY ACTION TO ENFORCE ANY PROVISION OF THIS AGREEMENT AGAINST ANY OF THE PARTIES
HERETO, AND THE COVENANTS, UNDERTAKINGS AND AGREEMENTS SET FORTH IN THIS
AGREEMENT SHALL BE SOLELY FOR THE BENEFIT OF, AND SHALL BE ENFORCEABLE ONLY BY,
PURCHASER, SELLER AND SELLER’S AFFILIATES AND THE COMPANY CALIFORNIA EMPLOYEES
WITH RESPECT TO SECTION 7.3 OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AS
PERMITTED HEREUNDER.  EXCEPT AS SET FORTH IN THIS SECTION 18.12, NOTHING
CONTAINED IN THIS AGREEMENT SHALL UNDER ANY CIRCUMSTANCES WHATSOEVER BE DEEMED
OR CONSTRUED, OR BE INTERPRETED, AS MAKING ANY THIRD PARTY (INCLUDING, WITHOUT
LIMITATION, ANY BROKER) A BENEFICIARY OF ANY TERM OR PROVISION OF THIS AGREEMENT
OR ANY INSTRUMENT OR DOCUMENT DELIVERED PURSUANT HERETO, AND PURCHASER AND
SELLER EXPRESSLY REJECT ANY SUCH INTENT, CONSTRUCTION OR INTERPRETATION OF THIS
AGREEMENT.


SECTION 18.13       DISCHARGE OF OBLIGATIONS.   THE ACCEPTANCE OF THE DEED BY
PURCHASER SHALL BE DEEMED TO BE A FULL PERFORMANCE AND DISCHARGE OF EVERY
REPRESENTATION AND WARRANTY MADE BY SELLER HEREIN AND EVERY AGREEMENT AND
OBLIGATION ON THE PART OF SELLER TO BE PERFORMED PURSUANT TO THE PROVISIONS OF
THIS AGREEMENT, EXCEPT THOSE WHICH ARE HEREIN SPECIFICALLY STATED TO SURVIVE THE
CLOSING.


SECTION 18.14       CATASTROPHIC UNAVAILABILITY OF WIRE TRANSFERS.  IN THE EVENT
THAT ON THE DATE ON WHICH A WIRE TRANSFER OF MONIES IS REQUIRED UNDER THIS
AGREEMENT THE FEDERAL RESERVE WIRE TRANSFER SYSTEM IS NOT OPERATING AS A RESULT
OF SOME CATASTROPHIC DAMAGE TO THE SYSTEM, THEN THE PERIOD FOR TENDERING PAYMENT
HEREUNDER SHALL BE EXTENDED FOR TWO (2) BUSINESS DAYS, AND SELLER AGREES THAT IT
SHALL ACCEPT ANOTHER FORM OF LEGAL TENDER OF UNITED STATES DOLLARS AT SUCH TIME.

43


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement as of the Effective Date.

 

 

PURCHASER:

 

 

 

WESTCORE PROPERTIES AC, LLC

 

 

 

 

 

By:

 

/s/ Donald Ankeny

 

 

Name:

 

Donald Ankeny

 

 

Title:

 

President

 

 

 

 

 

 

 

 

SELLER:

 

 

 

PHELAN REALTY ASSOCIATES L.P., a
California limited partnership

 

By: Mack-Cali Sub VI, Inc., a Delaware
corporation, as General Partner

 

 

 

 

 

By:

/s/ Mitchell E. Hersh

 

 

 

Mitchell E. Hersh

 

 

President and Chief Executive Officer

 

 

 

795 FOLSOM REALTY ASSOCIATES L.P., a
California limited partnership

 

By: Mack-Cali Sub VI, Inc., a Delaware
corporation, as General Partner

 

 

 

 

 

By:

/s/ Mitchell E. Hersh

 

 

 

Mitchell E. Hersh

 

 

President and Chief Executive Officer

 

 

 

As to Article XVII only:

 

 

 

ESCROW AGENT:

 

 

 

COMMONWEALTH LAND TITLE

 

 

 

 

 

By:

 

/s/ Carol Carozza

 

 

Name:

 

Carol Carozza

 

 

Title:

 

Vice President

 

 


--------------------------------------------------------------------------------